--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION COPY
 
(J.P.MORGAN LOGO) [t72946001_v1.jpg]
 
 
CREDIT AGREEMENT
 
Dated as of March 26, 2012
 
among
 
KAYDON CORPORATION
 
THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO
 
THE ALTERNATE CURRENCY BORROWERS FROM TIME TO TIME PARTIES HERETO
 
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
and
 
PNC BANK, NATIONAL ASSOCIATION
SUNTRUST BANK
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents
 
J.P. MORGAN SECURITIES LLC
as Sole Lead Arranger and Sole Book Runner
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)


                 
Page
         
ARTICLE I: DEFINITIONS
 
1
 
1.1.
Certain Defined Terms
 
1
 
1.2.
References
 
34
 
1.3.
Company Acting on Behalf of Itself and Subsidiary Borrowers
 
34
 
1.4.
Joint and Several Liability for Obligations of the Company and Domestic
Subsidiary Borrowers; Joint and Several Liability for Obligations of the Foreign
Subsidiary Borrowers; No Liability of Foreign Subsidiary Borrowers for
Obligations of the Company or the Domestic Subsidiary Borrowers
 
34
ARTICLE II: LOAN FACILITIES
 
35
 
2.1.
Loans
 
35
 
2.2.
Swing Line Loans
 
37
 
2.3.
Rate Options for all Advances; Maximum Interest Periods
 
39
 
2.4.
Optional Payments; Mandatory Prepayments
 
39
 
2.5.
Reduction of Commitments
 
41
 
2.6.
Method of Borrowing
 
42
 
2.7.
Method of Selecting Types, Currency and Interest Periods for Advances
 
42
 
2.8.
Minimum Amount of Each Advance
 
43
 
2.9.
Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances
 
43
 
2.10.
Default Rate
 
44
 
2.11.
Method of Payment
 
45
 
2.12.
Evidence of Debt
 
46
 
2.13.
Telephonic Notices
 
47
 
2.14.
Promise to Pay; Interest and Facility Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes
 
47
 
2.15.
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions
 
55
 
2.16.
Lending Installations
 
55
 
2.17.
Non-Receipt of Funds by the Administrative Agent
 
55
 
2.18.
Termination Date
 
56
 
2.19.
Replacement of Certain Lenders
 
56
 
2.20.
Alternate Currency Loans
 
57

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

       
Page
           
2.21.
Judgment Currency
 
59
 
2.22.
Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations
 
59
 
2.23.
Additional Alternate Currency Borrowers
 
61
 
2.24.
Additional Subsidiary Borrowers
 
61
 
2.25.
Increase of Aggregate Revolving Loan Commitment; Incremental Commitments
 
62
 
2.26.
Defaulting Lenders
 
65
ARTICLE III: THE LETTER OF CREDIT FACILITY
 
67
 
3.1.
Obligation to Issue Letters of Credit
 
67
 
3.2.
Transitional Letters of Credit
 
67
 
3.3.
Types and Amounts
 
67
 
3.4.
Conditions
 
68
 
3.5.
Procedure for Issuance of Letters of Credit
 
68
 
3.6.
Letter of Credit Participation
 
69
 
3.7.
Reimbursement Obligation
 
69
 
3.8.
Letter of Credit Fees
 
70
 
3.9.
Issuing Bank Reporting Requirements
 
71
 
3.10.
Indemnification; Exoneration
 
71
 
3.11.
Cash Collateral
 
72
ARTICLE IV: CHANGE IN CIRCUMSTANCES
 
73
 
4.1.
Yield Protection
 
73
 
4.2.
Changes in Capital Adequacy or Liquidity Regulations
 
74
 
4.3.
Availability of Types of Advances
 
74
 
4.4.
Funding Indemnification
 
74
 
4.5.
Lender Statements; Survival of Indemnity
 
75
 
4.6.
Non-U.S. Reserve Costs or Fees
 
75
 
4.7.
Mitigation Obligations
 
75
ARTICLE V: CONDITIONS PRECEDENT
 
76
 
5.1.
Conditions Precedent to Effectiveness and Initial Extension of Credit
 
76
 
5.2.
Each Advance and Letter of Credit
 
77
 
5.3.
Initial Advance to Each New Alternate Currency Borrower
 
77

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

       
Page
           
5.4.
Initial Advance to Each New Subsidiary Borrower
 
78
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
 
79
 
6.1.
Organization; Corporate Powers
 
79
 
6.2.
Authority
 
79
 
6.3.
No Conflict; Governmental Consents
 
80
 
6.4.
Financial Statements
 
80
 
6.5.
No Material Adverse Change
 
80
 
6.6.
Taxes
 
80
 
6.7.
Litigation
 
81
 
6.8.
Subsidiaries
 
81
 
6.9.
Accuracy of Information
 
81
 
6.10.
Margin Stock
 
81
 
6.11.
Compliance with Laws
 
81
 
6.12.
Assets and Properties
 
82
 
6.13.
Investment Company Act of 1940
 
82
 
6.14.
Representations and Warranties of each Foreign Subsidiary that is a Borrower
 
82
 
6.15.
Insurance
 
82
 
6.16.
No Default
 
82
ARTICLE VII: COVENANTS
 
83
 
7.1.
Reporting
 
83
 
7.2.
Affirmative Covenants
 
85
 
7.3.
Negative Covenants
 
88
 
7.4.
Financial Covenants
 
97
ARTICLE VIII: DEFAULTS  
97
 
8.1.
Defaults
 
97
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
100
 
9.1.
Termination of Revolving Loan Commitments; Acceleration
 
100
 
9.2.
Preservation of Rights
 
101
 
9.3.
Amendments
 
101

 
 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

       
Page
         
ARTICLE X: GENERAL PROVISIONS
 
102
 
10.1.
Survival of Representations
 
102
 
10.2.
Governmental Regulation
 
102
 
10.3.
Performance of Obligations
 
102
 
10.4.
Headings
 
103
 
10.5.
Entire Agreement
 
103
 
10.6.
Several Obligations; Benefits of this Agreement
 
103
 
10.7.
Expenses; Indemnification
 
103
 
10.8.
Accounting
 
105
 
10.9.
Severability of Provisions
 
106
 
10.10.
Nonliability of Lenders
 
106
 
10.11.
GOVERNING LAW
 
106
 
10.12.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
 
106
 
10.13.
Contribution Rights
 
107
 
10.14.
USA PATRIOT Act
 
108
 
10.15.
DUTCH PLEDGE AND PARALLEL DEBT
 
108
ARTICLE XI: THE ADMINISTRATIVE AGENT
 
108
 
11.1.
Appointment; Nature of Relationship
 
108
 
11.2.
Powers
 
109
 
11.3.
General Immunity
 
109
 
11.4.
No Responsibility for Loans, Creditworthiness, Recitals, Etc.
 
109
 
11.5.
Action on Instructions of Lenders
 
110
 
11.6.
Employment of Administrative Agents and Counsel
 
110
 
11.7.
Reliance on Documents; Counsel
 
110
 
11.8.
The Administrative Agent’s and the Alternate Currency Banks’ Reimbursement and
Indemnification
 
110
 
11.9.
Rights as a Lender; JPMorgan Chase Roles
 
111
 
11.10.
Lender Credit Decision
 
112
 
11.11.
Successor Administrative Agent
 
112
 
11.12.
Execution of Credit Support Documents
 
113
 
11.13.
No Duties Imposed Upon Syndication Agents, Co-Agents or Arranger
 
114

 
 
-v-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

       
Page
           
11.14.
Notice of Default
 
114
 
11.15.
Delegation to Affiliates
 
114
ARTICLE XII: SETOFF; RATABLE PAYMENTS
 
114
 
12.1.
Setoff
 
114
 
12.2.
Ratable Payments; Failure to Fund
 
115
 
12.3.
Application of Payments
 
115
 
12.4.
Relations Among Lenders
 
116
 
12.5.
Representations and Covenants Among Lenders
 
117
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
117
 
13.1.
Successors and Assigns; Designated Lenders
 
117
 
13.2.
Participations
 
119
 
13.3.
Assignments
 
120
 
13.4.
Confidentiality
 
122
 
13.5.
Dissemination of Information
 
122
 
13.6.
Tax Certifications
 
122
ARTICLE XIV: NOTICES
 
123
 
14.1.
Giving Notice
 
123
 
14.2.
Change of Address
 
123
ARTICLE XV: COUNTERPARTS
 
123

 
 
-vi-

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
Exhibits
 
EXHIBIT A
--
Revolving Loan Commitments and Term Loan Commitments
(Definitions)
EXHIBIT A-1
--
Eurocurrency Payment Offices
(Definitions)
EXHIBIT B
--
Form of Borrowing/Election Notice
(Section 2.2, Section 2.7, Section 2.9 and Section 2.20)
EXHIBIT C
--
Form of Request for Letter of Credit
(Section 3.5)
EXHIBIT D
--
Form of Assignment Agreement
(Definitions and Section 13.3)
EXHIBIT E
--
Form of Borrowers’ US Counsel’s Opinion
(Section 5.1)
EXHIBIT F
--
Form of Compliance Certificate
(Sections 5.2 and 7.1(A)(iii))
EXHIBIT G-1
--
Parent Guaranty
(Definitions)
EXHIBIT G-2
--
Subsidiary Guaranty
(Definitions)
EXHIBIT H
--
Forms of Alternate Currency Addenda
(Definitions)
EXHIBIT I-1
--
Form of Revolving Loan Note
(If Requested)
EXHIBIT I-2
--
Form of Term Loan Note
(If Requested)
EXHIBIT J
--
Form of Assumption Letter
(Definitions)
EXHIBIT K
--
Form of Designation Agreement
(Section 13.1(B))
EXHIBIT L
--
Form of Commitment and Acceptance
(Section 2.25)
EXHIBIT M
--
List of Closing Documents
(Section 5.1)

 
 
-vii-

--------------------------------------------------------------------------------

 

Schedules
 
Schedule 1.1.1
--
Permitted Existing Indebtedness (Definitions)
     
Schedule 1.1.2
--
Permitted Existing Investments (Definitions)
      Schedule 1.1.3  -- Permitted Existing Liens (Definitions)       
Schedule 1.1.4
--
EBIT Addback (Definitions)
     
Schedule 3.2
--
Transitional Letters of Credit (Section 3.2)
     
Schedule 6.3
--
Conflicts; Governmental Consents (Section 6.3)
     
Schedule 6.7
--
Litigation (Section 6.7)
     
Schedule 6.8
--
Subsidiaries (Section 6.8)
     
Schedule 7.3(B)
--
Asset Sales (Section 7.3(B))

 
 
-viii-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This Credit Agreement dated as of March 26, 2012 is entered into among KAYDON
CORPORATION, a Delaware corporation, as the Company, the Subsidiary Borrowers
and Alternate Currency Borrowers from time to time parties hereto, the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 13.3, JPMorgan
Chase Bank, N.A., as Administrative Agent for itself and the other Lenders and
PNC Bank, National Association, SunTrust Bank and Wells Fargo Bank, National
Association, as Syndication Agents.  The parties hereto agree as follows:
 
ARTICLE  I:  DEFINITIONS
 
1.1.           Certain Defined Terms.  The following terms used in this
Agreement shall have the following meanings, applicable both to the singular and
the plural forms of the terms defined.
 
As used in this Agreement:
 
“Accounting Changes” is defined in Section 10.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise, or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding Capital Stock of
another Person.
 
“Additional Term Loans” has the meaning set forth in Section 2.25.
 
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.
 
“Advance” means a borrowing hereunder consisting of Revolving Loans or Term
Loans, as the case may be, (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation consisting, in either case, of the aggregate
amount of the several Loans to a Borrower of the same Type and, in the case of
Eurocurrency Rate Advances and Alternate Currency Loans, in the same currency
and for the same Interest Period.
 
“Affected Lender” is defined in Section 2.19 hereof.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.  The term “Affiliate” shall not include
a Subsidiary of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Revolving Lenders, as may be increased or reduced from
time to time pursuant to the terms hereof.  The initial Aggregate Revolving Loan
Commitment is Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00).
 
“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Term Loan Lenders, as funded and reduced or increased
from time to time pursuant to the terms hereof.  The initial Aggregate Term Loan
Commitment of $150,000,000 shall be reduced to zero on the Closing Date in
accordance with Section 2.1(B).
 
“Agreed Currencies” means  (i) Dollars, (ii) so long as such currency remains an
Eligible Currency, Canadian Dollars, British Pounds Sterling and euro, and
(iii) any other Eligible Currency which the Company requests the Administrative
Agent to include as an Agreed Currency hereunder and which is acceptable to
one-hundred percent (100%) of the Revolving Lenders with a Revolving Loan
Commitment; provided, that the Administrative Agent shall promptly notify each
such Revolving Lender of each such request and each such Revolving Lender shall
be deemed not to have agreed to each such request unless its written consent
thereto has been received by the Administrative Agent within ten (10) Business
Days from the date of such notification by the Administrative Agent to such
Revolving Lender.
 
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
 
“Agreement Accounting Principles” means, except as provided in Section 10.8,
GAAP as in effect in the United States of America, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4 hereof; provided, however, that the Company may
change any accounting policy to a preferable method to the extent such
accounting policy is permitted under GAAP.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.5%) per
annum, and (iii) the Eurocurrency Base Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate appearing on the
applicable Reuters Screen (or on any successor or substitute screen) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurocurrency Base Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Base Rate, respectively.
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Currency” means (i) only so long as such currency remains an Eligible
Currency, Canadian Dollars, British Pounds Sterling and euro and (ii) any other
Eligible Currency which the applicable Borrower requests the applicable
Alternate Currency Bank to include as an Alternate Currency hereunder and which
is acceptable to such Alternate Currency Bank and with respect to which an
Alternate Currency Addendum has been executed by an Alternate Currency Borrower
and such Alternate Currency Bank in connection therewith.
 
“Alternate Currency Addendum” means an addendum substantially in the applicable
form of Exhibit H with such modifications thereto as shall be approved by the
applicable Alternate Currency Banks.
 
“Alternate Currency Bank” means JPMorgan Chase or any other Revolving Lender (or
any Affiliate, branch or agency thereof) to the extent it is party to an
Alternate Currency Addendum, in its capacity as such.  If any agency, branch or
Affiliate of JPMorgan Chase or such Revolving Lender shall be a party to an
Alternate Currency Addendum, such agency, branch or Affiliate shall, to the
extent of any commitment extended and any Loans made by it, have all the rights
of JPMorgan Chase or such Revolving Lender hereunder; provided, however, that
JPMorgan Chase or such Revolving Lender shall, to the exclusion of such agency,
branch or Affiliate, continue to have all the voting rights vested in it by the
terms hereof.
 
“Alternate Currency Borrower” means (i) any Wholly-Owned Subsidiary which is a
Foreign Subsidiary of the Company, whether now existing or hereafter formed,
that is a party to an Alternate Currency Addendum, which Subsidiary shall have
delivered to the Administrative Agent an Assumption Letter in accordance with
Section 2.23 and such other documents as may be required pursuant to this
Agreement, in each case together with its respective successors and assigns and
(ii) the Company.
 
“Alternate Currency Borrowing” means any borrowing consisting of a Loan made to
an Alternate Currency Borrower in an Alternate Currency.
 
“Alternate Currency Commitment” means, for any Alternate Currency Bank for each
Alternate Currency, the obligation of such Alternate Currency Bank to make
Alternate Currency Loans not exceeding the Dollar Amount set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
 
“Alternate Currency Exposure” means, at any time, the aggregate principal amount
of all Alternate Currency Loans outstanding at such time.  The Alternate
Currency Exposure of any Revolving Lender shall be its Revolving Loan Pro Rata
Share of the total Alternate Currency Exposure at such time.
 
“Alternate Currency Interest Period” means, with respect to any Alternate
Currency Loan, the Interest Period as set forth on the applicable Alternate
Currency Addendum.
 
“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by an Alternate Currency Bank to an Alternate Currency Borrower pursuant to
Section 2.20 and the related Alternate Currency Addendum.
 
 
3

--------------------------------------------------------------------------------

 
 
“Alternate Currency Rate” means, for any day for any Alternate Currency Loan,
the per annum rate of interest selected by the applicable Alternate Currency
Borrower under and as set forth in the applicable Alternate Currency Addendum
plus the then Applicable Alternate Currency Margin.
 
“Alternate Currency Sublimit” means $50,000,000.
 
“Applicable Alternate Currency Margin” means, as at any date of determination,
the rate per annum applicable to Alternate Currency Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof, or as modified by
the applicable Alternate Currency Addendum.
 
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.
 
“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.
 
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.
 
 “Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum then applicable for Letter of Credit fees determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means J.P. Morgan Securities, in its capacity as sole lead arranger
and the sole book runner for the loan transaction evidenced by this Agreement.
 
“Asset Sale” means, with respect to the Company or any Subsidiary, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a sale-leaseback transaction, and including the sale
or other transfer of any of the Capital Stock of any Subsidiary of such Person)
to any Person other than the Company or any of its wholly-owned Subsidiaries
other than (i) the sale of inventory in the ordinary course of business,
(ii) the sale or other disposition of any obsolete, excess, damaged or worn-out
equipment disposed of in the ordinary course of business (including allowing any
registrations or any applications for registration of any immaterial
intellectual property rights to lapse or go abandoned in the ordinary course of
business), (iii) leases, subleases, licenses and sublicenses of assets in the
ordinary course of business consistent with past practice, (iv) the sale of
Receivables and Related Security in connection with a Permitted Receivables
Financing, (v) transfers consisting of Liens permitted under Section 7.3(C),
Investments permitted under Section 7.3(D) and Restricted Payments permitted
under Section 7.3(F), and (vi) any sale, lease, conveyance, disposition or other
transfer of assets in a single transaction or series of related transactions
with a fair market value of $1,000,000 or less.
 
 
4

--------------------------------------------------------------------------------

 
 
“Assignment Agreement” means an assignment and assumption agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.
 
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the applicable form of Exhibit J hereto pursuant to
which such Subsidiary agrees to become a Subsidiary Borrower or an Alternate
Currency Borrower and agrees to be bound by the terms and conditions hereof as
if originally a party hereto.
 
“Authorized Financial Officer” means, with respect to the Company, any of the
Chief Financial Officer, the Chief Accounting Officer, the Treasurer or any duly
authorized officer performing a similar function as designated by the Company to
the Administrative Agent from time to time, in each case acting singly.
 
“Authorized Officer” means, with respect to the Company, any of the President,
Chief Executive Officer, the Senior Vice President, Chief Financial Officer and
Treasurer, the Vice President, Controller and Chief Accounting Officer or the
Vice President, General Counsel and Secretary of the Company, acting singly, or
with respect to any Subsidiary Borrower or Alternate Currency Borrower, any
officer of such Person as designated by the Company to the Administrative Agent
from time to time, in each case acting singly.
 
“Bank Product Provider” means any Lender or an Affiliate of a Lender that
provides any Bank Product to any Borrower or its Subsidiaries.
 
 ”Bank Products” means any of the following services provided to any Borrower or
its Subsidiaries by any Bank Product Provider: (a) any treasury or other cash
management services, including deposit accounts, automated clearing house (ACH)
origination and other funds transfer, depository (including cash vault and check
deposit), zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
 
5

--------------------------------------------------------------------------------

 
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“Borrower” means each of (i) the Company, (ii) any Subsidiary Borrower and
(iii) any Alternate Currency Borrower, in each case together with its permitted
successors and assigns and “Borrowers” shall mean, collectively, the Company,
the Subsidiary Borrowers and the Alternate Currency Borrowers and their
permitted successors and assigns.
 
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
 
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
 
“British Pounds Sterling” means the lawful currency of Great Britain.
 
“Business Day” means:
 
 
(a)
for the purposes of determining the Eurocurrency Base Rate, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in London, England;

 
 
(b)
for the purpose of any payment to be made in Dollars, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in New York, New York;

 
 
(c)
for any other purpose, means a day (i) other than a Saturday or Sunday on which
banks are generally open for the transaction of domestic and foreign exchange
business in New York, New York and (ii) with respect to borrowings, payment or
rate selection of Loans denominated in (A) euro, a day on which such clearing
system as is determined by the Administrative Agent to be suitable for clearing
or settlement of euro is open for business and (B) an Agreed Currency other than
Dollars and euro, a day on which the applicable Eurocurrency Payment Office
related to such currency is open for the transaction of domestic and foreign
exchange business.

 
“Canadian Dollars” means the lawful currency of Canada.
 
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited), (v) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, and (vi) and all warrants, options or other
rights to acquire any of the forgoing; provided, however, that “Capital Stock”
shall not include any debt securities convertible into equity securities prior
to such conversion.
 
 
6

--------------------------------------------------------------------------------

 
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (i) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof; (ii) investments
in commercial paper maturing within 270 days from the date of acquisition
thereof and, at such date of acquisition, rated A-1 or better by S&P or P-1 or
better by Moody’s; (iii) investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000; (iv) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (i) above or
rated A-1, AAA or better by S&P or P-1, Aaa or better by Moody’s and entered
into with a financial institution satisfying the criteria described in clause
(iii) above; (v) shares of money market, mutual or similar funds having assets
in excess of $100,000,000 and rated AAA by S&P or Aaa by Moody’s, (vi) auction
rate securities including municipal securities and preferred stock with holding
periods not to exceed 270 days and rated AAA by S&P or Aaa by Moody’s, (vii) in
the case of any Foreign Subsidiary (in addition to the items permitted by the
foregoing clauses (i) through (vi)) any of the following: (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Foreign Subsidiary is organized and is conducting business or issued
by any agency of such sovereign nation and backed by the full faith and credit
of such sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency if available and (b) investments of the type
and maturity described in clauses (iii) through (vi) above of foreign obligors,
which investments or obligors have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies if available and
(viii) any other Investment constituting a cash equivalent (as determined in
accordance with Agreement Accounting Principles) consistent with the investment
policy of the Company approved by its board of directors; provided that any
Investments that no longer satisfy any of the foregoing clauses shall still
constitute Cash Equivalents to the extent such Investments were Cash Equivalents
at the time any such Investments were made.
 
 
7

--------------------------------------------------------------------------------

 
 
“Cash Interest Expense” means, without duplication, for any period, (i) the
total interest expense of the Company and its consolidated Subsidiaries paid in
cash during such period (including the interest component of Capitalized Leases,
Off-Balance Sheet Liabilities and net payments or receipts (if any) pursuant to
Hedging Arrangements relating to interest rate protection but excluding
commitment and letter of credit fees, other non-interest based fees,
commissions, discounts and costs related to financings and amortization and
accretion of debt discount and all of the foregoing excluded items), all as
determined in conformity with Agreement Accounting Principles, less (ii) cash
interest income in Dollars on obligations owed to the Company or any of its
Domestic Subsidiaries, to the extent such interest income is excluded from the
calculation of EBITDA.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority, in each case, having general applicability to all banks within the
jurisdiction in which the applicable Lender operates (excluding, for the
avoidance of doubt, the effect of and phasing in of capital requirements or
other regulations or guidelines passed prior to the date of this Agreement);
provided, however, that notwithstanding anything herein to the contrary,  (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities pursuant to Basel III, shall, in each case, be deemed to be a
“Change in “Law”, regardless of the date enacted, adopted, issued or
implemented.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act, provided that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the absolute right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty-five percent (35%) or more of the combined voting power of the Company’s
outstanding Capital Stock ordinarily having the right to vote at an election of
directors; or
 
(b) the majority of the board of directors of the Company fails to consist of
Continuing Directors.
 
“Closing Date” means March 26, 2012.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means collectively, each of the Pledge Agreements,
together with all agreements and documents referred to therein or contemplated
thereby.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment and Acceptance”  is defined in Section 2.25 hereof.
 
 “Company” means Kaydon Corporation, a Delaware corporation, together with its
successors and permitted assigns.
 
“Computation Date” is defined in Section 2.22(C) hereof.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.
 
 “Consolidated Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles).
 
“Consolidated Net Worth” means all amounts which would be included under
shareholders’ equity (including, but not limited to, capital stock, additional
paid-in capital and retained earnings) on the consolidated balance sheet for the
Company and its Subsidiaries (determined in accordance with Agreement Accounting
Principles).
 
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.
 
“Contingent Obligation” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another, including, without limitation, any such Indebtedness of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), but excluding any such Contingent Obligation among the Obligors.
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
 
9

--------------------------------------------------------------------------------

 
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
 
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; and (ii) a partnership or other
trade or business (whether or not incorporated) which is under common control
(within the meaning of Section 414(c) of the Code) with the Company.
 
“Credit Party” means the Administrative Agent, any Issuing Bank, any Alternate
Currency Bank, the Swingline Lender or any other Lender.
 
“Credit Support Documents” means collectively, each of the Collateral Documents
and the Guarantees, together with all agreements and documents referred to
therein or contemplated thereby.
 
“Credit Support Requirement” means the requirement hereunder that, as of any
time the same is to be determined, the Company, each Subsidiary Guarantor and
each Pledged Foreign Subsidiary at such time (including each Subsidiary of a
Pledged Foreign Subsidiary for so long as the Capital Stock of such Subsidiary
remains unencumbered and free and clear of all Liens), considered in the
aggregate, contributed at least seventy-five percent (75%) of EBIT for the then
most recently completed Last Twelve-Month Period as reported in the most recent
quarterly or, in the case of the fourth fiscal quarter of any fiscal year,
annual consolidated financial statements delivered pursuant to Section 7.1(A)(i)
or (ii) (as applicable) (or, prior to the delivery of the first of such
financial statements, as reported in the most recent quarterly or, in the case
of the fourth fiscal quarter of any fiscal year, annual consolidated financial
statements of the Company and its Subsidiaries).
 
“Customary Permitted Liens” means:
 
(i) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet delinquent or which thereafter can be paid
without penalty or (if foreclosure, distraint, sale or other similar proceedings
shall not have been commenced or any such proceeding after being commenced is
stayed) which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained, which reserves
and provisions shall be maintained in accordance with GAAP as in effect from
time to time, if and to the extent that GAAP so require;
 
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not more than 60 days
past due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained, which reserves
and provisions shall be maintained in accordance with GAAP as may be in effect
from time to time, if and to the extent that GAAP so require;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s and its Subsidiaries’ assets
or property taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole, and (B) all Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount exceeding $25,000,000;
 
(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Company and its Subsidiaries,
taken as a whole;
 
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its Subsidiaries
which do not constitute a Default under Section 8.1(H) hereof;
 
(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business, including precautionary UCC filings with respect to
operating leases of the Company or any of its Subsidiaries;
 
(vii) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of the Company and its Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness;
 
(viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(ix) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;
 
 
11

--------------------------------------------------------------------------------

 
 
(x) Liens (A) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.3(D) to be applied
against the purchase price for such Investment, (B) consisting of an agreement
to sell any property in an Asset Sale permitted under Section 7.3(B), in each
case, solely to the extent such Investment or Asset Sale, as the case may be,
would have been permitted on the date of the creation of such Lien, (C) on
securities that are the subject of repurchase agreements constituting Cash
Equivalents, and (D) on any cash earnest money deposits made by the Company or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(xi) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (B) relating to
pooled deposit or sweep accounts of the Company or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Company and its Subsidiaries or (C) relating to
purchase orders and other agreements entered into with customers of the Company
or any of its Subsidiaries in the ordinary course of business;
 
(xii) (A) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries in the ordinary course of business and (B) Liens on specific items
of inventory or other goods and proceeds of any Person securing obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods; and
 
(xiii) pledges and deposits in the ordinary course of business securing
deductibles, self-insurance, co-payments (or insurance of similar obligations)
or liabilities for reimbursement obligations of (including in respect of letters
of credit or bank guarantees for the benefit of), insurance carriers providing
property, casualty or liability insurance to the Company or any of its
Subsidiaries.
 
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
 
“Default” means an event described in Article VIII hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans or Term Loans, (ii) fund any portion of its participations in
Letters of Credit, Swingline Loans or Alternate Currency Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Term
Loans, Revolving Loans and participations in then outstanding Letters of Credit,
Swingline Loans and Alternate Currency Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 13.1(B).
 
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1(B).
 
“Designation Agreement” is defined in Section 13.1(B).
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable (other
than solely for Qualified Capital Stock), pursuant to a sinking fund obligation
or otherwise, or redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock), in whole or in part, on or prior to the
date that is ninety-one (91) days after the Facility Termination Date; provided
that (i) if such Capital Stock is issued pursuant to any plan for the benefit of
employees of the Company or any of its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Parent or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
and (ii) any Capital Stock that would not constitute Disqualified Stock but for
the provisions thereof giving holders thereof the right to require the Company
to purchase or redeem such Capital Stock upon the occurrence of an “asset sale”
or “change of control” prior to the date that is ninety-one (91) days after the
Facility Termination Date shall not constitute Disqualified Stock so long as the
terms of such Capital Stock provide that the Loans and all other Obligations
(other than Hedging Obligations owing under Hedging Agreements to any Lender or
any Affiliate of a Lender) are repaid in full prior to such purchase or
redemption.
 
 
13

--------------------------------------------------------------------------------

 
 
“Divestiture” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) divests any going business or all or substantially all of
the assets of the Company, any Subsidiary or any division thereof, whether
through sale of assets, merger or otherwise or (ii) directly or indirectly
disposes (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of any
Subsidiary which have ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Capital Stock of any Subsidiary.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.
 
“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia, which Subsidiary is not directly or indirectly a
Subsidiary of a Foreign Subsidiary.
 
“Domestic Subsidiary Borrower” means a Subsidiary Borrower that is a Domestic
Subsidiary.
 
“Dutch Parallel Debt” is defined in Section 10.15 hereof.
 
“Dutch Pledge” is defined in Section 10.15 hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) interest expense, whether or not in cash, to the
extent deducted in computing Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in computing Net
Income, all as determined in accordance with Agreement Accounting Principles,
plus (iv) any extraordinary, unusual or non-recurring non-cash losses (including
any non-cash impairments to fixed assets or goodwill or other intangible assets)
to the extent deducted in computing Net Income, plus (v) to the extent not
included in interest expense and to the extent deducted in computing Net Income,
the implied interest component of Receivables Facility Attributed Indebtedness,
plus (vi) any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards, to the extent such expenses are
deducted in computing Net Income, plus (vii) any losses incurred by any Person
whose income is subtracted from the calculation of EBIT pursuant to clauses (xv)
or (xvi) below but only to the extent such losses are not funded by the Company
or any Subsidiary pursuant to a capital call, Investment or otherwise, plus
(viii) any fees, costs and expenses incurred in connection with acquisitions or
proposed acquisitions and related financing transactions within the twelve month
period prior to the date of this Agreement, whether or not such transaction is
or was consummated, in an aggregate amount not to exceed $5,000,000, plus (ix)
any fees, costs and expenses incurred in connection with the execution and
delivery of the Loan Documents, plus (x) any fees, costs and expenses incurred
after the Closing Date in connection with restructurings, Investments,
recapitalization, Indebtedness, including, without limitation, those incurred in
connection with the issuance of any equity or debt offering (which may include
the public registration of any securities issued in, or exchanged for, any such
equity or debt offering, upfront fees payable in respect of bank facilities and
any fees, costs and expenses directly incurred the Company and its Subsidiaries)
and Permitted Acquisitions, whether or not such event or transaction is or was
consummated; provided, that fees, costs and expenses incurred in respect of any
of the foregoing transactions shall be one-time costs, fees and expenses with
respect to any such event or transaction and shall not constitute recurring
fees, costs and expenses; provided, further, that fees, costs and expenses
incurred in cash in respect of restructurings shall not exceed $10,000,000 for
any four consecutive quarter period, plus (xi) any losses on disposed, abandoned
or discontinued assets or operations to the extent deducted in computing Net
Income, plus (xii) all other non-cash charges and expenses, plus (xiii) amounts
in respect of the matters and subject to the limitations set forth in Schedule
1.1.4 attached hereto, minus (xiv) any extraordinary, unusual or non-recurring
non-cash gains or other income to the extent added in computing Net Income,
minus (xv) any gains on disposed, abandoned or discontinued assets or operations
to the extent added in computing Net Income, minus (xvi) the income of any
Person (other than a Wholly-Owned Subsidiary of the Company) (a) in which any
Person other than the Company or any of its Subsidiaries has a joint interest or
a partnership interest or other ownership interest and (b) to the extent the
Company or any of its Subsidiaries does not control the Board of Directors or
other governing body of such Person or otherwise does not control the
declaration of a dividend or other distribution by such Person, except in each
case to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Subsidiaries by such Person during such
period, minus (xvii) the income of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or distributions (including via
intercompany advances or other intercompany transactions but in each case up to
and not exceeding the amount of such income) by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, minus (xviii) any non-cash
income.  Notwithstanding anything herein, in any financial statements of the
Company or in Agreement Accounting Principles to the contrary, for purposes of
calculating and determining EBIT, any Acquisition made by the Company or any of
its Subsidiaries (including through mergers or consolidations), any Divestitures
consummated by the Company or any of its Subsidiaries, and including in each
case any related financing transactions, during the period for which such EBIT
was calculated shall be deemed to have occurred on the first day of the relevant
period for which such EBIT was calculated on a pro forma basis in accordance
with Regulation S-X.
 
 
15

--------------------------------------------------------------------------------

 
 
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing
EBIT, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing EBIT.  Notwithstanding anything herein, in any financial statements of
the Company or in Agreement Accounting Principles to the contrary, for purposes
of calculating and determining EBITDA, any Acquisition made by the Company or
any of its Subsidiaries (including through mergers or consolidations), any
Divestitures consummated by the Company or any of its Subsidiaries, and
including in each case any related financing transactions, during the period for
which such EBITDA was calculated shall be deemed to have occurred on the first
day of the relevant period for which such EBITDA was calculated on a pro forma
basis in accordance with Regulation S-X.
 
“Effective Commitment Amount” is defined in Section 2.25 hereof.
 
“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or the Company has not given notice in accordance with
Section 2.22 and that is readily available, freely traded, in which deposits are
customarily offered to banks in the London interbank market, convertible into
Dollars in the international interbank market available to the Revolving Lenders
in such market and as to which an Equivalent Amount may be readily
calculated.  If, after the designation by the Revolving Lenders at the request
of the Company of any currency as an Agreed Currency or Alternate Currency,
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, such country’s currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (ii) as to
which, in the determination of the Administrative Agent, an Equivalent Amount is
not readily calculable (each of clause (i) and (ii), a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Revolving Lenders and
the Company, and such country’s currency shall no longer be an Agreed Currency
or Alternate Currency until such time as the Disqualifying Event(s) no longer
exist, but in any event within five (5) Business Days of receipt of such notice
from the Administrative Agent, the Company shall repay all Loans in such
currency to which the Disqualifying Event applies or convert such Loan into
Loans in Dollars or another Agreed Currency or Alternate Currency, subject to
the other terms contained in Articles II and IV.
 
“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
 
 “Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
 
16

--------------------------------------------------------------------------------

 
 
“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the Exchange Rate for such
currency.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
 
“euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C.  No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or, if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.
 
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable rate for deposits in the Agreed
Currency as reported by Reuters as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, as adjusted for Reserves provided that, if no such rate
is available to the Administrative Agent, the applicable Eurocurrency Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which JPMorgan Chase or one of its
Affiliate banks offers to place deposits in the Agreed Currency with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan Chase’s relevant Eurocurrency Rate Loan and
having a maturity equal to such Interest Period, as adjusted for Reserves.
 
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currency
on Exhibit A-1 hereto or, such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office.
 
“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the Eurocurrency Base Rate applicable to such Interest
Period plus the Applicable Eurocurrency Margin then in effect.
 
“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.
 
“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate.
 
“Exchange Rate” means, on any day, with respect to any currency, the rate at
which such currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m. (local time applicable to the transaction in question), on such date
on the Reuters World Currency Page for such currency.   In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
currency on the London market at 11:00 a.m. (local time applicable to the
transaction in question) on such date for the purchase of Dollars with such
currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
 
17

--------------------------------------------------------------------------------

 
 
“Facility Increase Notice” is defined in Section 2.25 hereof.
 
“Facility Termination Date” means March 27, 2017.
 
“FATCA” is defined in Section 2.14(E)(i) hereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Capital Stock from being pledged pursuant to a Pledge Agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Company in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors
 
“Fixed-Rate Loan” means any Eurocurrency Rate Loan and any Alternate Currency
Loan bearing a fixed rate of interest for the applicable Interest Period.
 
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable Floating Rate Margin then in effect.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
 
“Foreign EBIT Cap” is defined in Section 7.2(L).
 
“Foreign-Owned Subsidiary” means a Subsidiary of a Pledged Foreign Subsidiary
for so long as the Capital Stock of such Subsidiary remains unencumbered and
free and clear of all Liens.
 
 
18

--------------------------------------------------------------------------------

 
 
“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Company or any other member of the Controlled Group, (ii) is
not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
 
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
 
“Governmental Acts” is defined in Section 3.10(A) hereof.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Guaranty” means each of (i) the Subsidiary Guaranty and (ii) the Parent
Guaranty.
 
“Hedging Agreements” is defined in Section 7.3(J) hereof.
 
“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
 
 
19

--------------------------------------------------------------------------------

 
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender in respect of its Loans
(including, without limitation, each Alternate Currency Bank in respect of its
Alternate Currency Loans), (ii) each Issuing Bank in respect of Reimbursement
Obligations owed to it, (iii) the Administrative Agent, the Lenders and the
Issuing Banks in respect of all other present and future obligations and
liabilities of the Company or any of its Subsidiaries of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iv) each Indemnitee in respect of the obligations and liabilities of
the Company or any of its Subsidiaries to such Person hereunder or under the
other Loan Documents, (v) each Lender (or affiliate thereof), in respect of all
Hedging Obligations of the Company and its Subsidiaries to such Lender (or such
affiliate) as exchange party or counterparty under any Hedging Agreements, (vi)
each Lender (or affiliate thereof) in respect of obligations under Bank Products
of the Company and its Subsidiaries to such Lender (or such affiliate), and
(vii) their respective successors, transferees and assigns.
 
“Home Country” is defined in Section 6.14(A) hereof.
 
“Incremental Commitments” is defined in Section 2.25.
 
“Incremental Term Loan Commitments” is defined in Section 2.25.
 
“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, including, without limitation, subordinated
indebtedness and all other notes and debentures, (ii) obligations representing
the deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and other than earn-outs or other similar forms of
contingent purchase prices), (iii) all Indebtedness of others secured by any
Lien on property owned by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided that the amount of such Indebtedness will be
the lesser of the fair market value of such asset at the date of determination
and the amount of Indebtedness so secured, (iv) monetary or financial
obligations which are evidenced by notes, acceptances or other instruments,
(v) Capitalized Lease Obligations, (vi) Contingent Obligations with respect to
the Indebtedness of other Persons (it being understood and agreed that, in
calculating the amount of Indebtedness hereunder, the amount of any such
Contingent Obligations shall only be included to the extent such Contingent
Obligations do not cover obligations representing other Indebtedness already
included in such calculation), (vii) obligations with respect to standby letters
of credit, bankers acceptances or similar instruments (other than commercial
letters of credit) in respect of drafts which may be presented or have been
presented and have not yet been paid and are not included in clause (i) above,
(viii) Off-Balance Sheet Liabilities and (ix) Disqualified Stock; provided,
however, that, “Indebtedness” shall not include any obligations resulting from
the endorsement of negotiable instruments in the ordinary course of business,
any obligations under performance, bid, appeal, stay, customs and surety bonds,
performance and completion guarantees, bank guarantees and bankers’ acceptances
required in the ordinary course of business or in connection with the
enforcement of claims of the Company or any of its Subsidiaries or in connection
with judgments that do not result in a Default, any contingent obligations
incurred in the ordinary course of business with respect to obligations not
constituting Indebtedness or any obligations under Hedging Agreements.  The
amount of Indebtedness of any Person at any date shall be without duplication
(a) the outstanding balance at such date of all unconditional obligations as
described above and the maximum liability of any such Contingent Obligations at
such date and (b) in the case of Indebtedness of others secured by a Lien to
which the property or assets owned or held by such Person is subject, the lesser
of the fair market value at such date of any asset subject to a Lien securing
the Indebtedness of others and the amount of the Indebtedness secured.
 
 
20

--------------------------------------------------------------------------------

 
 
“Indemnified Matters” is defined in Section 10.7(B) hereof.
 
“Indemnitees” is defined in Section 10.7(B) hereof.
 
“Initial Obligor Group” means each Obligor as of the Closing Date.
 
“Interest Period” means, (i) any Alternate Currency Interest Period and
(ii) with respect to a Eurocurrency Rate Loan, a period of one (1), two (2),
three (3) or six (6) months, or, if available and approved by all Revolving
Lenders, in the case of Revolving Loans, or all Term Loan Lenders, in the case
of Term Loans, at the time requested, nine (9) or twelve (12) months, commencing
on a Business Day selected by the Company on which a Eurocurrency Rate Advance
is made to the Company pursuant to this Agreement.  Such interest Period shall
end on (but exclude) the day which corresponds numerically to such date one (1),
two (2), three (3), six (6), nine (9) or twelve (12) months thereafter;
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Capital Stock or other
securities, or of a beneficial interest in any Indebtedness, Capital Stock or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business
on terms customary in trade) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business or
(iv) any guaranty or other Contingent Obligation of that Person with respect to
an obligation of any other Person.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
“Issuing Banks” means JPMorgan Chase or any of its Affiliates or any other
Revolving Lender in its separate capacity as an issuer of Letters of Credit
pursuant to Section 3.1.  The designation of any Revolving Lender as an Issuing
Bank after the Closing Date shall be subject to the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
 “JPMorgan Chase” means JPMorgan Chase Bank, N.A., in its individual capacity,
and its successors.
 
“J.P. Morgan Securities” means J.P. Morgan Securities LLC, in its individual
capacity, and its successors.
 
 
21

--------------------------------------------------------------------------------

 
 
“JPMorgan Chase Roles” is defined in Section 11.9(b) hereof.
 
“Last Twelve-Month Period” is defined in Section 7.4(A) hereof.
 
“L/C Documents” is defined in Section 3.4 hereof.
 
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.  The L/C Obligations of any Revolving
Lender at any time shall be its Revolving Loan Pro Rata Share of the total L/C
Obligations at such time.
 
“Lender Increase Notice” is defined in Section 2.25 hereof.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or an Alternate Currency Addendum, including the Revolving Lenders,
the Term Loan Lenders, the Issuing Banks, the Alternate Currency Banks, the
Swing Line Banks and each of their respective successors and assigns.  Each
reference in this Agreement to any Lender shall, to the extent applicable, be
deemed a reference to each Alternate Currency Bank.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
 
“Letter of Credit” means the commercial and standby letters of credit to be
issued by the Issuing Banks pursuant to Section 3.1 hereof.
 
“Leverage Ratio” is defined in Section 7.4(A) hereof.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan(s)” means, with respect to a Lender, such Lender’s portion of an Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and in the
case of any Alternate Currency Bank, any Alternate Currency Loan made pursuant
to Section 2.20 and the applicable Alternate Currency Addendum, and
collectively, all Revolving Loans, Term Loans (including, without limitation,
Additional Term Loans), Swing Line Loans and Alternate Currency Loans, whether
made or continued as or converted to Floating Rate Loans or Fixed-Rate Loans.
 
“Loan Account” is defined in Section 2.12(A) hereof.
 
 
22

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, each Alternate Currency Addendum executed
hereunder, each Assumption Letter, any promissory notes executed pursuant to
Section 2.12(D), the Collateral Documents, the Guarantees, any Assumption
Letter, any Commitment and Acceptance, any Assignment Agreement and all other
documents, instruments, notes and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, property or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) the collective ability of the Borrowers and their
respective Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents in any material respect, or (c) the ability
of the Lenders or the Administrative Agent to enforce in any material respect
the Obligations under the terms of the Loan Documents.
 
“Material Indebtedness” means any individual class of Indebtedness (other than
Indebtedness hereunder) which has an aggregate outstanding principal amount in
excess of $25,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.
 
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
 
“Net Indebtedness” means, as of any date of determination, the excess, if any,
of (i) Total Indebtedness of the Company and its Subsidiaries as of such date
over (ii) the Unrestricted Cash Amount as of such date.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Agreements.  “Unrealized losses”
means the fair market value of the cost to such Person of replacing such Hedging
Agreement as of the date of determination (assuming such Hedging Agreement were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Agreement as
of the date of determination (assuming such Hedging Agreement were to be
terminated as of that date).
 
“New Currency” is defined in Section 2.11(c) hereof.
 
“Non-Core Assets” means, in connection with any Permitted Acquisition, assets
(excluding any Capital Stock) acquired as part of such Permitted Acquisition
that constitute assets that are not used in the core business of the Company and
its Subsidiaries (as determined in good faith by the Company’s management or
board of directors).
 
 
23

--------------------------------------------------------------------------------

 
 
“Non-Obligor Subsidiary” means each Subsidiary of the Company that is not an
Obligor.
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arranger, any Affiliate of the Administrative Agent or any Lender, any Issuing
Bank, any Alternate Currency Bank or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, the L/C Documents, any
Alternate Currency Addendum, the Guarantees, the Pledge Agreements, or any other
Collateral Document or Loan Document, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.  The term includes, without limitation,
all interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed), and any other sum
chargeable to the Company or any of its Subsidiaries under this Agreement or any
other Loan Document.
 
“Obligor” means each member of the Obligor Group.
 
“Obligor Group” means (a) the Company, (b) each Alternate Currency Borrower,
(c) each Subsidiary Guarantor, (d) each Pledged Foreign Subsidiary, and (e)
subject to Section 7.2(L) hereof, each Foreign-Owned Subsidiary.
 
“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligation or liability of such Person or
any of its Subsidiaries with respect to Receivables and Related Security sold by
such Person or any of its Subsidiaries, (b) any liability of such Person or any
of its Subsidiaries under any sale and leaseback transactions which do not
create a liability on the consolidated balance sheet of such Person, (c) any
liability of such Person or any of its Subsidiaries under any financing lease or
so-called “synthetic” lease transaction, or (d) any obligations of such Person
or any of its Subsidiaries arising with respect to any other transaction which
is the functional equivalent of or takes the place of borrowing but which, in
the case of the foregoing clauses (a) through (d), does not constitute a
liability on the consolidated balance sheets of such Person and its
Subsidiaries.
 
“Original Currency” is defined in Section 2.11(c) hereof.
 
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, any tax, levy, impost, deduction, charge, withholding, assessment or
fee, liability or any interest or penalty with respect thereto imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such tax, levy, impost, deduction, charge, withholding,
assessment or fee, liability or any interest or penalty with respect thereto
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
 
24

--------------------------------------------------------------------------------

 
 
“Other Taxes” is defined in Section 2.14(E)(ii) hereof.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
 
“Parent Guaranty” means that certain Guaranty, dated as of the Closing Date, in
the form attached hereto as Exhibit G-1, executed by the Company in favor of the
Administrative Agent, for the ratable benefit of the Lenders, the Alternate
Currency Banks, the Swing Line Bank and the Issuing Banks (as the same may be
amended, restated, supplemented or other otherwise modified from time to time),
unconditionally guaranteeing the Secured Obligations.
 
“Participant Register” is defined in Section 13.2(D) hereof.
 
“Participants” is defined in Section 13.2(A) hereof.
 
“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(F) hereof.
 
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
 
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
 
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
 
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company and/or any of its Subsidiaries may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any other
Person, any Receivables and Related Security for the purpose of obtaining
financing; provided that (i) all of the terms and conditions of such transaction
or series of transactions, including without limitation the amount and type of
any recourse to the Company or any Subsidiary with respect to the assets
transferred, are reasonably acceptable to the Administrative Agent and (ii) the
Receivables Facility Attributed Indebtedness incurred in such transaction or
series of transactions does not exceed $100,000,000 in the aggregate.
 
 
25

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement (i) that does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) that does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Indebtedness being
replaced, renewed, refinanced or extended, (iii) in the case of Material
Indebtedness, that does not contain covenants, subordination, events of default
and remedies materially less favorable, when taken as a whole, to the Company
and its Subsidiaries, taken as a whole, or to the Lenders than those applicable
to the Indebtedness being replaced, renewed, refinanced or extended and (iv)
with respect to which any increase in interest rate, premiums and fees shall be
substantially the same as those available in the market for similarly situated
borrowers at the time of such replacement, renewal, refinancing or extension.
 
 “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“Pledge Agreement” means a Pledge Agreement in form and substance satisfactory
to the Administrative Agent and its counsel, duly executed and delivered by the
Company and/or any applicable Subsidiary of the Company to and in favor of the
Administrative Agent (for the benefit of itself, the Issuing Banks, the Lenders
and the other Holders of Secured Obligations), as it may from time to time be
amended, supplemented or otherwise modified, with respect to 65% of the
outstanding Capital Stock of a Foreign Subsidiary.
 
“Pledged Foreign Subsidiary” means each Foreign Subsidiary the stock of which
has been pledged pursuant to a Pledge Agreement.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Proposed New Lender” is defined in Section 2.25.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time and its Term
Loan Commitment at such time (or, subsequent to the extension of the Term Loans,
the aggregate principal amount of such Lender’s Term Loans), in each case, as
adjusted from time to time in accordance with the provisions of this Agreement
by (y) the Aggregate Revolving Loan Commitment at such time and the Aggregate
Term Loan Commitments at such time (or, subsequent to the extension of the Term
Loans, the aggregate principal amount of all of the Lenders’ Term Loans);
provided, however, if all of the Revolving Loan Commitments and Term Loan
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (x) the sum of (A) such
Lender’s Revolving Loans, plus (B) such Lender’s share of the obligations to
purchase participations in Swing Line Loans, Alternate Currency Loans and
Letters of Credit, plus (C) such Lender’s Term Loans, by (y) the sum of (A) the
aggregate outstanding amount of all Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans, all Alternate Currency Loans and all
Letters of Credit, plus (C) the aggregate outstanding amount of all Term
Loans.  Notwithstanding the foregoing, in the case of Section 2.26 when a
Defaulting Lender shall exist, each Defaulting Lender’s Revolving Loan
Commitment, Revolving Loans, Term Loans and share of Swingline Loans, Alternate
Currency Loans and Letters of Credit shall be disregarded when determining “Pro
Rata Share” hereunder.  In addition, subsequent to the issuance of any
Additional Term Loans, such Additional Term Loans shall constitute Term Loans
for purposes hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
“Purchasers” is defined in Section 13.3(A).
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.
 
“Rate Option” means the Eurocurrency Rate or the Floating Rate or the Alternate
Currency Rate, as applicable.
 
“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
 
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
 
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
the Company, an SPV or any other Subsidiary in connection with any Permitted
Receivables Financing.
 
“Register” is defined in Section 13.3(D) hereof.
 
“Regulation S-X” means Regulation S-X promulgated under the Securities Exchange
Act.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
 
 
27

--------------------------------------------------------------------------------

 
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7 hereof.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
 
“Replacement Lender” is defined in Section 2.19 hereof.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs, provided, however, that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
 
“Request for Letter of Credit” is defined in Section 3.4(A) hereof.
 
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that, if any of the Lenders
shall be a Defaulting Lender, then “Required Lenders” means Lenders, other than
Defaulting Lenders, whose Pro Rata Shares represent greater than fifty percent
(50%) of the aggregate Pro Rata Shares of such Lenders.
 
“Required Revolving Lenders” means Revolving Lenders whose Pro Rata Shares of
the Revolving Credit Obligations, in the aggregate, are greater than fifty
percent (50%); provided, however, that, if any of the Revolving Lenders shall be
a Defaulting Lender, then “Required Revolving Lenders” means Revolving Lenders,
other than Defaulting Lenders, whose Revolving Pro Rata Shares represent greater
than fifty percent (50%) of the aggregate Revolving Pro Rata Shares of such
Revolving Lenders.
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, rules,
regulations and executive orders administered and enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or permit or environmental, labor, employment, occupational safety
or health law, rule or regulation, including Environmental, Health or Safety
Requirements of Law.
 
 
28

--------------------------------------------------------------------------------

 
 
“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Capital Stock of the Company
or any of its Subsidiaries now or hereafter outstanding, other than in exchange
for, or out of the proceeds of, the substantially concurrent sale (other than to
a Subsidiary of the Company) of other Capital Stock of the Company (other than
Disqualified Stock) or options, warrants or other rights to purchase Capital
Stock, (iii) any redemption, purchase, retirement, defeasance, prepayment or
other acquisition for value, direct or indirect, of any Indebtedness
subordinated to the Obligations, (iv) any payment of a claim for the rescission
of the purchase or sale of, or for material damages arising from the purchase or
sale of, any Indebtedness (other than the Obligations) or any Capital Stock of
the Company, or any of its Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (v) any transaction that has an effect substantially
similar to the effect of any of the transactions described in the foregoing
clauses (i) through (iv).
 
“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the Dollar Amount of outstanding L/C Obligations at such time,
plus (iv) the Dollar Amount of the outstanding principal amount of the Alternate
Currency Loans at such time.  The Revolving Credit Obligations of any Lender
shall be its Revolving Loan Pro Rata Share of the total Revolving Credit
Obligations at such time.
 
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans or
participations in Swing Line Loans, Alternate Currency Loans and Letters of
Credit.)
 
“Revolving Loan” is defined in Section 2.1 hereof.
 
 
29

--------------------------------------------------------------------------------

 
 
“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans and to purchase participations in
Letters of Credit and to participate in Swing Line Loans and Alternate Currency
Loans in an aggregate amount not exceeding the amount set forth on Exhibit A to
this Agreement opposite its name thereon under the heading “Revolving Loan
Commitment” or the signature page of the Assignment Agreement by which it became
a Revolving Lender, as such amount may be modified from time to time pursuant to
the terms of this Agreement or to give effect to any applicable Assignment
Agreement.
 
“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (x) such Lender’s Revolving Loan Commitment at
such time, in each case, as adjusted from time to time in accordance with the
provisions of this Agreement by (y) the Aggregate Revolving Loan Commitment at
such time; provided, however, if all of the Revolving Loan Commitments are
terminated pursuant to the terms of this Agreement, then “Revolving Loan Pro
Rata Share” means the percentage obtained by dividing (x) the sum of (A) such
Lender’s Revolving Loans, plus (B) such Lender’s share of the obligations to
purchase participations in Swing Line Loans, Alternate Currency Loans and
Letters of Credit, by (y) the sum of (A) the aggregate outstanding amount of all
Revolving Loans, plus (B) the aggregate outstanding amount of all Swing Line
Loans, all Alternate Currency Loans and all Letters of Credit.  Notwithstanding
the foregoing, in the case of Section 2.26 when a Defaulting Lender shall exist,
each Defaulting Lender’s Revolving Loan Commitment, Revolving Loans and share of
Swingline Loans, Alternate Currency Loans, and Letters of Credit shall be
disregarded when determining “Revolving Loan Pro Rata Share” hereunder.
 
 “S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with its successors and assigns.
 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) all
obligations in respect of Bank Products, and (iii) all Hedging Obligations of
the Company or any Subsidiary owing under Hedging Agreements to any Lender or
any Affiliate of any Lender.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
 
“Significant Subsidiary” means any Subsidiary of the Company that, as of the end
of each fiscal quarter of the Company, has assets with a total book value equal
to or greater than five percent (5%) of the aggregate book value of the
Consolidated Assets of the Company and its Subsidiaries as reported in the most
recent quarterly or, in the case of the fourth fiscal quarter of any fiscal
year, annual consolidated financial statements delivered pursuant to
Section 7.1(A)(i) or (ii) (as applicable) (or, prior to the delivery of the
first of such financial statements, as reported in the most recent quarterly or,
in the case of the fourth fiscal quarter of any fiscal year, annual consolidated
financial statements of the Company and its Subsidiaries); provided, that if at
any time the aggregate amount of the book value of assets of all Subsidiaries
that are not Significant Subsidiaries exceeds fifteen (15%) of the aggregate
book value of the Consolidated Assets of the Company and its Subsidiaries) as
reported in the most recent quarterly or, in the case of the fourth fiscal
quarter of any fiscal year, annual consolidated financial statements delivered
pursuant to Section 7.1(A)(i) or (ii) (as applicable) (or, prior to the delivery
of the first of such financial statements, as reported in the most recent
quarterly or, in the case of the fourth fiscal quarter of any fiscal year,
annual consolidated financial statements of the Company and its Subsidiaries),
the Company shall designate in writing to the Administrative Agent additional
Subsidiaries as “Significant Subsidiaries” to eliminate such excess.
 
 
30

--------------------------------------------------------------------------------

 
 
“SPV” means a Subsidiary of the Company that is a special purpose entity
established solely for the purpose of purchasing Receivables and related assets
in connection with a Permitted Receivables Financing.
 
“Subsidiary” of a Person means (i) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled.  Unless otherwise expressly provided, all references
herein to a “Subsidiary” means a Subsidiary of the Company and shall include,
without limitation, each Subsidiary Borrower.
 
“Subsidiary Borrower” means any Wholly-Owned Subsidiary of the Company, whether
now existing or hereafter formed, that becomes a party hereto pursuant to an
Assumption Letter and subject to the satisfaction of such other conditions set
forth in Sections 2.24 and 5.4 of this Agreement, together with its respective
successors and assigns.
 
“Subsidiary Guarantors” means (i) as of the Closing Date, all of the Company’s
Subsidiaries party to the Subsidiary Guaranty on the Closing Date and (ii) after
the Closing Date, all other Subsidiaries which are required to become Subsidiary
Guarantors in satisfaction of Section 2.24 or 7.2(I), together with their
respective successors and assigns, subject in each case to such addition or
removal as is permitted under Section 7.2(K).
 
“Subsidiary Guaranty” means (i) that certain Guaranty, dated as of the Closing
Date, in the form attached hereto as Exhibit G-2 hereto, executed by the
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, the Alternate Currency Banks, the Swing Line Bank and
the Issuing Banks (as the same may be amended, restated, supplemented (including
to add new Subsidiary Guarantors) and/or otherwise modified from time to time)
or (ii) any other guaranty, in form and substance satisfactory to the
Administrative Agent and its counsel, delivered, but only at the Company’s
option in the case of a Foreign Subsidiary to the extent such delivery would
cause a Deemed Dividend Problem or a Financial Assistance Problem with respect
to such Foreign Subsidiary, in each case unconditionally guaranteeing the
Secured Obligations, as the same may be amended, modified, supplemented and/or
restated (including to add new Subsidiary Guarantors).
 
“Supplemental Term Loan Commitments” is defined in Section 2.25.
 
“Swing Line Bank” means JPMorgan Chase or any other Lender as a successor Swing
Line Bank pursuant to the terms hereof.
 
 
31

--------------------------------------------------------------------------------

 
 
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal amount of $25,000,000
at any one time outstanding.
 
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Revolving Lender shall be its Revolving Loan Pro Rata Share of the total Swing
Line Exposure at such time.
 
“Swing Line Loan” means a Loan made available to the Syndicated Borrowers by the
Swing Line Bank pursuant to Section 2.2 hereof.
 
“Syndicated Borrowers” means, collectively, the Company and the Subsidiary
Borrowers and “Syndicated Borrower” means any of the foregoing.
 
“Syndication Agent” means each of PNC Bank, National Association, SunTrust Bank
and Wells Fargo Bank, National Association in its capacity as a syndication
agent for the credit transaction evidenced by this Agreement.
 
“Taxes” is defined in Section 2.14(E)(i) hereof.
 
“Term Loan” is any initial term loan under Section 2.1 hereof, any Additional
Term Loan made pursuant to an Incremental Term Loan Commitment or any term loan
made pursuant to a Supplemental Term Loan Commitment.
 
“Term Loan Commitment” means, for each Term Loan Lender, the obligation of such
Term Loan Lender to make Term Loans in an aggregate amount not exceeding the
amount set forth on Exhibit A to this Agreement opposite its name thereon under
the heading “Term Loan Commitment” or the signature page of the Assignment
Agreement by which it became a Term Loan Lender, as such amount may be modified
from time to time pursuant to the terms of this Agreement or to give effect to
any applicable Assignment Agreement.
 
“Term Loan Lender” means each Lender that has a Term Loan Commitment,
Supplemental Term Loan Commitment or Incremental Term Loan Commitment or that
holds a Term Loan (including, without limitation, an Additional Term Loan).
 
 “Term Loan Pro Rata Share” means, with respect to any Lender, the percentage
obtained by dividing (x) such Lender’s Term Loan Commitment at such time (or,
subsequent to the extension of the Term Loans, the aggregate principal amount of
such Lender’s Term Loans), in each case, as adjusted from time to time in
accordance with the provisions of this Agreement by (y)  the Aggregate Term Loan
Commitments at such time (or, subsequent to the extension of the Term Loans, the
aggregate principal amount of all of the Lenders’ Term Loans); provided, that
subsequent to the extension of any Additional Term Loans, such Additional Term
Loans shall included hereunder for purposes of determining the Term Loan Pro
Rata Share.  Notwithstanding the foregoing, in the case of Section 2.26 when a
Defaulting Lender shall exist, each Defaulting Lender’s Term Loans shall be
disregarded when determining “Term Loan Pro Rata Share” hereunder.
 
 
32

--------------------------------------------------------------------------------

 
 
“Termination Date” means the earlier of (a) the Facility Termination Date, and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.5 hereof or the Revolving Loan Commitments pursuant to
Section 9.1 hereof.
 
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such Plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Company or any member of the Controlled
Group from a Multiemployer Plan or Foreign Pension Plan.
 
“Total Indebtedness” means, as at the last day of any fiscal quarter, the
outstanding principal amount of all Indebtedness (including the undrawn portion
of any outstanding letters of credit or similar obligations) of the Company and
its Subsidiaries that would, in conformity with GAAP, be set forth on a balance
sheet of the Company and its Subsidiaries on such date (determined on a
consolidated basis without duplication in accordance with Agreement Accounting
Principles).
 
“Transferee” is defined in Section 13.5 hereof.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed-Rate Loan.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
“Unrestricted Cash Amount” means, as of any date of determination, that portion
of the Company’s and its consolidated Subsidiaries’ aggregate cash and Cash
Equivalents in excess of $5,000,000 that is not encumbered by or subject to any
Lien (including, without limitation, any Lien permitted hereunder, but excluding
non-consensual Liens arising by operating of law), setoff (other than ordinary
course setoff rights of a depository bank arising under a bank depository
agreement for customary fees, charges and other account-related expenses due to
such depository bank thereunder), counterclaim, recoupment, defense or other
right in favor of any Person; provided, however, that notwithstanding the actual
amount of the Unrestricted Cash Amount, no more than $50,000,000 of the
Unrestricted Cash Amount may be deducted in the calculation of Net Indebtedness;
provided, further, that no cash and Cash Equivalents of Foreign Subsidiaries
shall be included in any determination hereof unless Foreign Subsidiary
Borrowers have Loans outstanding hereunder (with the understanding that the cash
and Cash Equivalents of Foreign Subsidiaries given credit hereunder shall be
limited to the principal amount of all such outstanding Loans).
 
 
33

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.  A Foreign Subsidiary which has issued, solely to comply with
applicable law, directors’ qualifying or other qualifying shares to a party
other than another Subsidiary shall, nevertheless, to the extent otherwise
eligible pursuant to this definition, be considered a Wholly-Owned Subsidiary
for purposes of this Agreement.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles in existence as of
the date of this Agreement.
 
1.2.           References.  Any references to Subsidiaries of the Borrowers set
forth herein with respect to representations and warranties which deal with
historical matters shall be deemed to include the Company and its Subsidiaries
and shall not in any way be construed as consent by the Administrative Agent or
any Lender to the acquisition of any Subsidiary, except as may otherwise be
permitted hereunder.
 
1.3.           Company Acting on Behalf of Itself and Subsidiary
Borrowers.  Whether or not expressly provided herein, each notice or certificate
delivered hereunder or in connection herewith or the other Loan Documents by or
to the Company (in its capacity as a Borrower) or an officer thereof, and each
notice or consent requested by or from the Company (in its capacity as a
Borrower) or an officer thereof, shall be so delivered or given to, by or on
behalf of the Company for the benefit of itself and the Subsidiary
Borrowers.  In furtherance and without limitation of the foregoing, the Company
is hereby authorized and given a power of attorney by and on behalf of each of
the Subsidiary Borrowers to perform and accept any and all such actions on its
behalf under this Agreement and the other Loan Documents.
 
1.4.           Joint and Several Liability for Obligations of the Company and
Domestic Subsidiary Borrowers; Joint and Several Liability for Obligations of
the Foreign Subsidiary Borrowers; No Liability of Foreign Subsidiary Borrowers
for Obligations of the Company or the Domestic Subsidiary Borrowers.
 
(A)  Joint and Several Liability for Obligations of the Company and Domestic
Subsidiary Borrowers.  Notwithstanding anything to the contrary contained
herein, each of the Company and each Domestic Subsidiary Borrower jointly and
severally hereby irrevocably and unconditionally retains and accepts joint and
several liability with one another with respect to the payment and performance
of all of the Obligations arising hereunder or under the other Loan Documents
(including without limitation Reimbursement Obligations in respect of a Letter
of Credit issued for the account of a Subsidiary), it being the intention of the
parties hereto that all of such Obligations shall be the joint and several
obligations of the Company and the Domestic Subsidiary Borrowers without
preferences or distinction among them.  Each provision hereunder or in the Loan
Documents relating to the obligations or liabilities of the Company or any
Domestic Subsidiary Borrower shall be deemed to include a reference to all such
Borrowers, as joint and several obligors for such obligations and liabilities,
whether or not a specific reference to any other Borrower is included therein.
 
 
34

--------------------------------------------------------------------------------

 
 
(B)  Joint and Several Liability for Obligations of the Foreign Subsidiary
Borrowers.  Notwithstanding anything to the contrary contained herein, each of
the Company and each Domestic Subsidiary Borrower jointly and severally hereby
irrevocably and unconditionally retains and accepts joint and several liability
with the Foreign Subsidiary Borrowers (and the Foreign Subsidiary Borrowers
retain and accept such joint and several liability with one another) with
respect to the payment and performance of all of the Obligations of or
attributable to the Foreign Subsidiary Borrowers arising hereunder or under the
other Loan Documents, it being the intention of the parties hereto that all of
such Obligations shall be the joint and several obligations of the Company, each
Domestic Subsidiary Borrower and each Foreign Subsidiary Borrower without
preferences or distinction among them.  Each provision hereunder or in the Loan
Documents relating to the obligations or liabilities of any Foreign Subsidiary
Borrowers shall be deemed to include a reference to the Company, the Domestic
Subsidiary Borrowers and any other Foreign Subsidiary Borrower, as a joint and
several obligor for such obligations and liabilities, whether or not a specific
reference to the Company, any Domestic Subsidiary Borrower or such other Foreign
Subsidiary Borrower is included therein.
 
(C)  No Liability of Foreign Subsidiary Borrowers for Obligations of the Company
or the Domestic Subsidiary Borrowers.  Notwithstanding anything to the contrary
contained herein and notwithstanding that the Company and the Domestic
Subsidiary Borrowers shall be liable for all of the Loans and other Obligations
of all Borrowers hereunder, no Foreign Subsidiary Borrower shall be liable for
the Loans made to or any other Obligations incurred solely by or on behalf of
the Company or any Domestic Subsidiary Borrower; provided, however, that at any
time that, and for so long as, no Deemed Dividend Problem or Financial
Assistance Problem applies to a Foreign Subsidiary Borrower and no other
applicable law would preclude such joint and several liability or impose
financial hardship on such Foreign Subsidiary Borrower as a result of such joint
and several liability, this clause (C) shall not apply to such Foreign
Subsidiary Borrower and such Foreign Subsidiary Borrower shall be treated as a
Domestic Subsidiary Borrower for purposes of the remaining provisions of this
Section 1.4.
 
ARTICLE  II:  LOAN FACILITIES
 
2.1.           Loans.
 
(A)  Upon the satisfaction of the conditions precedent set forth in
Sections 5.1, 5.2, 5.3 and 5.4, as applicable, from and including the Closing
Date and prior to the Termination Date, each Revolving Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Syndicated Borrowers from time to time, in Dollars or
Eurocurrency Rate Loans in any Agreed Currency, in a Dollar Amount not to exceed
such Revolving Lender’s Revolving Loan Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, that, after giving effect to any
such Revolving Loan, the Dollar Amount of the Revolving Credit Obligations shall
not exceed the Aggregate Revolving Loan Commitment.  Subject to the terms of
this Agreement, the Syndicated Borrowers may borrow, repay and reborrow
Revolving Loans at any time prior to the Termination Date.  At the Borrower’s
option (so long as such option is exercised in accordance with Sections 2.7 and
2.9 and the other terms and conditions of this Agreement), Revolving Loans shall
be either Floating Rate Loans or Eurocurrency Rate Loans.  On the Termination
Date, each Syndicated Borrower shall repay in full the outstanding principal
balance of the Revolving Loans made to such Syndicated Borrower.  Each Advance
under this Section 2.1 shall consist of Revolving Loans made by each Revolving
Lender ratably in proportion to such Revolving Lender’s respective Revolving
Loan Pro Rata Share.
 
 
35

--------------------------------------------------------------------------------

 
 
(B)  Upon the satisfaction of the conditions precedent set forth in Sections 5.1
and 5.2, each Term Loan Lender severally and not jointly agrees, on the terms
and conditions set forth in this Agreement, to make term loans to the Company on
the Closing Date, in Dollars, in an amount equal to its Term Loan Commitment
(each individually, a “Term Loan” and, collectively, the “Term Loans”).  The
Term Loan Commitment of each Term Loan Lender, if not fully drawn, shall expire
at 4:00 p.m. (Chicago time) on the Closing Date. No Term Loan may be reborrowed
once repaid.  The aggregate of all Term Loans extended on the Closing Date shall
not exceed the Aggregate Term Loan Commitment.  At the Borrower’s option (so
long as such option is exercised in accordance with Sections 2.7 and 2.9 and the
other terms and conditions of this Agreement), Term Loans shall be either
Floating Rate Loans or Eurocurrency Rate Loans.  The Company shall repay the
Term Loans in the following amounts on the following Payment Dates, with the
remaining outstanding principal balance of the Term Loans being repaid in full
on the Termination Date: (i) $1,875,000 on each of the Payment Dates occurring
in June 2012, September 2012, December 2012 and March 2013; (ii) $2,812,500 on
each of the Payment Dates occurring in June 2013, September 2013, December 2013
and March 2014; and (iii) $3,750,000 on each Payment Date thereafter.
 
(C)  Borrowing/Election Notice.  The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7.  The Administrative Agent shall promptly notify each Revolving
Lender with a Revolving Loan Commitment greater than zero of such request.  The
Company is hereby deemed to have requested, as of the Closing Date, an Advance
in respect of the Term Loans equal to the Aggregate Term Loan Commitment.
 
(D)  Making of Loans.  Promptly after receipt of the Borrowing/Election Notice
under Section 2.7 in respect of Revolving Loans, the Administrative Agent shall
notify each Lender in writing (including electronic transmission, facsimile
transmission or similar writing), of the requested Revolving Loan.  Each
Revolving Lender with a Revolving Loan Commitment greater than zero shall make
available its Revolving Loan in accordance with the terms of Section 2.6.  Each
Term Loan Lender shall make Term Loans in the amount of its Term Loan Commitment
available on the Closing Date in accordance with the terms of Section 2.6.  The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Syndicated Borrower by promptly crediting the
amounts so received, in like funds, to an account of such Syndicated Borrower
designated by such Syndicated Borrower in the applicable Borrowing/Election
Notice in accordance with applicable law.  The failure of any Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Lender of its obligations hereunder
to make its Revolving Loan or Term Loan on such Borrowing Date.
 
 
36

--------------------------------------------------------------------------------

 
 
2.2.           Swing Line Loans.
 
(A)  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 5.1, 5.2, 5.3 and 5.4, as applicable, from and
including the Closing Date and prior to the Termination Date, the Swing Line
Bank agrees, on the terms and conditions set forth in this Agreement, to make
swing line loans to the Syndicated Borrowers from time to time, in any Agreed
Currency acceptable to the Swing Line Bank, in an aggregate Dollar Amount not to
exceed the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided, however, at no time shall the
Dollar Amount of the Revolving Credit Obligations exceed the Aggregate Revolving
Loan Commitment; and provided, further, that at no time shall the sum of (a) the
Swing Line Lender’s Revolving Loan Pro Rata Share of the Swing Line Loans, plus
(b) the outstanding Dollar Amount of Revolving Loans made by the Swing Line Bank
pursuant to Section 2.1, plus, (c) the Swing Line Lender’s Revolving Loan Pro
Rata Share of the Alternate Currency Loans, exceed the Swing Line Bank’s
Revolving Loan Commitment at such time.  Subject to the terms of this Agreement,
the Syndicated Borrowers may borrow, repay and reborrow Swing Line Loans at any
time prior to the Termination Date.
 
(B)  Borrowing/Election Notice.  The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent and the Swing
Line Bank a Borrowing/Election Notice, signed by it, not later than (x) 12:00
noon (Chicago time) on the Borrowing Date of each Swing Line Loan to be made in
Dollars and (y) 11:00 a.m. (London, England time) one (1) Business Day prior the
Borrowing Date of each Swing Line Loan to be made in any Agreed Currency other
than Dollars, specifying (i) the applicable Borrowing Date (which date shall be
a Business Day and which may be the same date as the date the Borrowing/Election
Notice is given), (ii) the Agreed Currency applicable thereto and (iii) the
aggregate amount of the requested Swing Line Loan which shall be a Dollar Amount
not less than $50,000.  The Swing Line Loans shall at all times be Floating Rate
Loans or shall bear interest at such other rate as shall be agreed to between
the Company and the Swing Line Bank at the time of the making of such Swing Line
Loans.
 
(C)  Making of Swing Line Loans.  Promptly after receipt of the
Borrowing/Election Notice under Section 2.2(B) in respect of Swing Line Loans,
the Administrative Agent shall notify each Revolving Lender by telex or
telecopy, or other similar form of transmission, of the requested Swing Line
Loan.  Not later than 2:00 p.m. (Chicago time) on the applicable Borrowing Date
(unless such Swing Line is denominated in a currency other than Dollars, in
which case 2:00 p.m. London time), the Swing Line Bank shall make available its
Swing Line Loan, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIV or at the applicable
Eurocurrency Payment Office.  The Administrative Agent will promptly make the
funds so received from the Swing Line Bank available to the applicable
Syndicated Borrower on the Borrowing Date at the Administrative Agent’s
aforesaid address.
 
 
37

--------------------------------------------------------------------------------

 
 
(D)  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in full
by the Syndicated Borrowers on or before the tenth (10th) Business Day after the
Borrowing Date for such Swing Line Loan or such later date as is agreed to
between the Company and the Swing Line Bank at the time of the making of such
Swing Line Loan.  The Syndicated Borrowers may at any time pay, without penalty
or premium, all outstanding Swing Line Loans or, in a minimum Dollar Amount of
$50,000, any portion of the outstanding Swing Line Loans, upon notice to the
Administrative Agent and the Swing Line Bank.  In addition, the Swing Line Bank
(i) may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall on the tenth (10th) Business Day, or such later
repayment date as is agreed to between the Company and the Swing Line Bank,
after the Borrowing Date of any Swing Line Loan, require each Revolving Lender
(including the Swing Line Bank) to make a Revolving Loan in, at the Swing Line
Bank’s option, the amount (in the currency in which such Swing Line Loan was
made) of such Revolving Lender’s Revolving Loan Pro Rata Share of such Swing
Line Loan, for the purpose of repaying such Swing Line Loan and, to the extent
so repaid, the applicable Syndicated Borrower’s obligation to make such
repayment shall be discharged and replaced by the resulting Revolving Loan;
provided, that Revolving Lenders shall have two (2) Business Days to fund any
non-Dollar Revolving Loans being used to repay a non-Dollar Swing Line Loan;
provided, further, that if any Revolving Lender shall fail to make available to
the Administrative Agent its required Revolving Loan in accordance with the
following sentence, the applicable Syndicated Borrower shall repay the
outstanding principal amount of the Swing Line Loan then outstanding due to such
failure within three (3) Business Days of demand therefor by the Administrative
Agent (and, to the extent so repaid, no Default shall have occurred in respect
of such Swing Line Loan).  No later than 2:00 p.m. (Chicago time) (unless the
applicable Revolving Loan is denominated in a currency other than Dollars, in
which case 2:00 p.m. London time) on the date specified in any notice received
pursuant to this Section 2.2(D) (with the understanding that Revolving Lenders
shall have two (2) Business days to fund non-Dollar Revolving Loans), each
Revolving Lender shall make available its required Revolving Loan or Revolving
Loans, in funds immediately available to the Administrative Agent in Chicago at
its address specified pursuant to Article XIV or at the applicable Eurocurrency
Payment Office.  Revolving Loans made pursuant to this Section 2.2(D), if made
in Dollars, shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Rate Loans in
the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II.  Revolving Loans
made pursuant to this Section 2.2(D), if made in an Agreed Currency other than
Dollars, shall initially be Eurocurrency Rate Loans having an Interest Period
selected by the Swing Line Bank and thereafter shall be subject to Section 2.9
and the other conditions and limitations therein set forth and set forth in this
Article II.  Unless a Revolving Lender shall have notified the Swing Line Bank,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 5.1, 5.2, 5.3 and 5.4, as applicable, had not then been
satisfied, such Revolving Lender’s obligation to make Revolving Loans pursuant
to this Section 2.2(D) to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Administrative Agent, the Swing Line Bank or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company, or (d) any
other circumstances, happening or event whatsoever.  In the event that any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.2(D), the Administrative Agent shall be entitled to
receive, retain and apply against such obligation in accordance with Section
12.2(B) amounts otherwise payable to such Revolving Lender hereunder until the
Administrative Agent receives such payment from such Revolving Lender or such
obligation is otherwise fully satisfied, and such amount shall accrue interest
at the Federal Funds Effective Rate or at the then applicable Eurocurrency Rate
for the applicable currency (as determined by the Administrative Agent) for each
day during the period commencing on the date of demand and ending on the date
such amount is received.
 
 
38

--------------------------------------------------------------------------------

 
 
(E)  On the Termination Date, the Syndicated Borrowers shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
2.3.           Rate Options for all Advances; Maximum Interest Periods.  The
Swing Line Loans shall be Floating Rate Advances (if denominated in Dollars) or
shall bear interest at such other rate as may be agreed to between the Company
(on behalf of itself or any Subsidiary Borrower) and the Swing Line Bank at the
time of the making of any such Swing Line Loan.  The Revolving Loans and the
Term Loans may be Floating Rate Advances or Eurocurrency Rate Advances, or a
combination thereof, selected by the Company (on behalf of itself or any
Subsidiary Borrower) in accordance with Section 2.9.  The Company may select, in
accordance with Section 2.9, Rate Options and Interest Periods applicable to
portions of the Revolving Loans, Term Loans and Alternate Currency Loans;
provided that there shall be no more than fifteen (15) Interest Periods in
effect with respect to all of the Loans at any time (unless otherwise provided
in the applicable Alternate Currency Addendum with respect to Alternate Currency
Loans).  Each Alternate Currency Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at the
Alternate Currency Rate as set forth in the applicable Alternate Currency
Addendum.
 
2.4.           Optional Payments; Mandatory Prepayments.
 
(A)  Optional Payments.  The Borrowers may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
(other than Swing Line Loans) in an aggregate minimum Dollar Amount of
$5,000,000 or any larger multiple Dollar Amount of $1,000,000.  Eurocurrency
Rate Advances (other than Alternate Currency Loans) may be voluntarily repaid or
prepaid prior to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.4 in an aggregate minimum
Dollar Amount of $5,000,000 or any larger multiple Dollar Amount of $1,000,000,
provided, that no Borrower may so prepay Eurocurrency Rate Advances unless it
shall have provided at least three (3) Business Days’ prior written notice to
the Administrative Agent of such prepayment if the Agreed Currency is Dollars
and four (4) Business Days’ prior written notice to the Administrative Agent if
the Agreed Currency is a currency other than Dollars.  Each Alternate Currency
Borrower may, upon prior written notice to the Administrative Agent and to the
applicable Alternate Currency Bank as prescribed in the applicable Alternate
Currency Addendum and specifying that it is prepaying all or a portion of its
Alternate Currency Loans, prepay its Alternate Currency Loans in whole at any
time, or from time to time in part in a Dollar Amount aggregating $1,000,000 or
any larger multiple Dollar Amount of $500,000 (or as otherwise specified in the
applicable Alternate Currency Addendum) by paying the principal amount to be
paid together with all accrued and unpaid interest thereon to and including the
date of payment; provided, that any such payment occurring prior to the last day
of any Interest Period related to such Alternate Currency Loan shall be subject
to the indemnification provisions contained in Section 4.4.  Notwithstanding
anything to the contrary contained in this Agreement, the applicable Borrower
may rescind any notice of prepayment under Section 2.4(A) if such prepayment
would have resulted from a refinancing of any Revolving Loans or Term Loans, as
applicable, which refinancing shall not be consummated or shall otherwise be
delayed; provided, that such rescission shall not limit the indemnification
requirements of Section 4.4.
 
 
39

--------------------------------------------------------------------------------

 
 
(B)  Mandatory Prepayments of Loans.
 
(i)  If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations are
greater than the Aggregate Revolving Loan Commitment or the Dollar Amount of all
outstanding Alternate Currency Loans exceed the Alternate Currency Sublimit, the
Company shall in each such case immediately make a mandatory prepayment of the
applicable Obligations in an amount equal to each such excess.
 
(ii)  If on any Computation Date, solely as a result of fluctuations in currency
exchange rates:
 
 
(x)
the Dollar Amount of the Revolving Credit Obligations exceeds one hundred five
percent (105%) of the Aggregate Revolving Loan Commitment, the Borrowers for the
ratable benefit of the Revolving Lenders shall within two Business Days after
receiving notice from the Administrative Agent prepay Revolving Loans in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment; provided that each Alternate Currency Borrower shall prepay on
a pro-rata basis based on the amount of each Alternate Currency Borrower’s
Revolving Credit Obligations; or

 
 
(y)
the Dollar Amount of all outstanding Alternate Currency Loans under the
Alternate Currency Addenda exceeds one hundred five percent (105%) of the
aggregate Alternate Currency Commitments with respect thereto, the Company shall
within two Business Days after receiving notice from the Administrative Agent
prepay, or cause to be prepaid, Alternate Currency Loans in an aggregate amount
such that after giving effect thereto the Dollar Amount of all such Alternate
Currency Loans is less than or equal to the aggregate Alternate Currency
Commitments with respect thereto and less than or equal to the Alternate
Currency Sublimit; provided that each Alternate Currency Borrower shall prepay
on a pro-rata basis based on the amount of each Alternate Currency Borrower’s
Alternate Currency Loans; or

 
 
40

--------------------------------------------------------------------------------

 
 
 
(z)
the Dollar Amount of the aggregate outstanding principal amount of Alternate
Currency Loans in the same Alternate Currency exceeds one hundred five percent
(105%) of the aggregate Alternate Currency Commitments with respect thereto, the
applicable Alternate Currency Borrower shall within two Business Days after
receiving notice from the Administrative Agent prepay Alternate Currency Loans
in such Alternate Currency in an aggregate amount such that after giving effect
thereto the Dollar Amount of all Alternate Currency Loans in such Alternate
Currency is less than or equal to the aggregate Alternate Currency Commitments
with respect thereto.

 
For purposes of this clause (ii), the Dollar Amount of each Advance shall be
determined by the Administrative Agent as of the most recent Computation Date
with respect thereto.
 
(iii)  Prior to the occurrence of a Default, at the request of the Borrower, the
Administrative Agent shall hold all mandatory prepayments in escrow for the
benefit of the Revolving Lenders and shall release such amounts upon the
expiration of the Interest Periods applicable to any Revolving Loans being
prepaid (it being understood that interest shall continue to accrue on the
Obligations until such time as such prepayments are released from escrow and
applied to reduce the Obligations).  After the occurrence and during the
continuance of a Default, at the direction of the Administrative Agent or the
Required Revolving Lenders, all of the mandatory prepayments made hereunder
shall be applied first to Revolving Loans that are Floating Rate Loans and
Alternate Currency Loans bearing a fluctuating Alternate Currency Rate and to
any Fixed-Rate Loans maturing on such date and then to subsequently maturing
Revolving Loans that are Fixed-Rate Loans in order of maturity.
 
2.5.           Reduction of Commitments.  The Company (on behalf of itself and
the Subsidiary Borrowers) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Revolving Lenders, in an
aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof, unless the Aggregate Revolving Loan Commitment is reduced in
whole, upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Revolving Loan
Commitment may not be reduced below the aggregate principal Dollar Amount of the
outstanding Revolving Credit Obligations.  All accrued facility fees shall be
payable on the effective date of any termination of the obligations of the
Revolving Lenders to make Revolving Loans hereunder.  In addition, each
Alternate Currency Borrower may, upon three (3) Business Days’ prior written
notice to the Administrative Agent and to the applicable Alternate Currency
Bank, terminate entirely at any time or reduce from time to time, by an
aggregate amount of $5,000,000 or any larger multiple of $1,000,000 (or as
otherwise set forth on the applicable Alternate Currency Addendum), the unused
portions of the applicable Alternate Currency Commitment as specified by the
applicable Alternate Currency Borrower in such notice to the Administrative
Agent and the Alternate Currency Bank; provided, however, that at no time shall
the Alternate Currency Commitments be reduced to a figure less than the total of
the outstanding principal amount of all Alternate Currency
Loans.  Notwithstanding the foregoing, the Borrowers may rescind or postpone any
notice of termination of the Revolving Credit Commitments if such termination
would have resulted from a refinancing of any Revolving Credit Commitments,
which refinancing shall not be consummated or otherwise shall be delayed;
provided, that such rescission shall not limit the indemnification requirements
of Section 4.4.
 
 
41

--------------------------------------------------------------------------------

 
 
2.6.           Method of Borrowing.  Not later than 12:00 noon (Chicago time) on
each Borrowing Date, each Revolving Lender shall make available its Revolving
Loan in immediately available funds in the Agreed Currency to the Administrative
Agent at its address specified pursuant to Article XIV, unless the
Administrative Agent has notified the Revolving Lenders that, with respect to
Revolving Loans, such Revolving Loan is to be made available to the applicable
Syndicated Borrower at the Administrative Agent’s Eurocurrency Payment Office,
in which case each Revolving Lender shall make available its Revolving Loan or
Revolving Loans, in funds immediately available to the Administrative Agent at
its Eurocurrency Payment Office, not later than 12:00 noon (local time in the
city of the Administrative Agent’s Eurocurrency Payment Office) in the Agreed
Currency designated by the Administrative Agent.  Not later than 4:00 p.m.
(Chicago time) on the Closing Date, each Term Loan Lender shall make available
its Term Loan in immediately available funds in Dollars to the Administrative
Agent at its address specified pursuant to Article XIV.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
applicable Syndicated Borrower at the Administrative Agent’s aforesaid
applicable address.
 
2.7.           Method of Selecting Types, Currency and Interest Periods for
Advances.  The Company (on behalf of itself or any applicable Subsidiary
Borrower) and the Alternate Currency Borrowers, as applicable, shall select the
Type of Advance and, in the case of each Alternate Currency Loan and
Eurocurrency Rate Advance, the Interest Period, Agreed Currency and Alternate
Currency applicable to each Advance from time to time (with Term Loans only
being available in Dollars).  The applicable Borrower shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit B
hereto (a “Borrowing/Election Notice”) not later than 11:00 a.m. (Chicago time)
(a) on or before the Borrowing Date of each Floating Rate Advance, and (b) three
(3) Business Days before the Borrowing Date for each Eurocurrency Rate Advance
to be made in Dollars, and (c) four (4) Business Days before the Borrowing Date
for each Eurocurrency Rate Advance to be made in any Agreed Currency other than
Dollars and (d) four (4) Business Days before the Borrowing Date for each
Alternate Currency Loan (or such other period as may be agreed to by the
Administrative Agent), and the applicable Alternate Currency Borrower shall give
the applicable Alternate Currency Bank irrevocable notice by 10:00 a.m. (local
time) two (2) Business Days prior to the Borrowing Date for such Alternate
Currency Loan (or such other period as may be specified in the applicable
Alternate Currency Addendum), specifying:  (i) the Borrowing Date (which shall
be a Business Day) of such Advance; (ii) the aggregate amount of such Advance;
(iii) the Type of Advance selected; and (iv) in the case of each Eurocurrency
Rate Advance and Alternate Currency Loan, the Interest Period and Agreed
Currency or Alternate Currency applicable thereto (with Term Loans only being
available in Dollars).  The applicable Borrower shall select Interest Periods so
that, to the best of the Company’s knowledge, it will not be necessary to prepay
all or any portion of any Eurocurrency Rate Advance or Alternate Currency Loan
prior to the last day of the applicable Interest Period in order to make
mandatory prepayments as required pursuant to the terms hereof.  Each Floating
Rate Advance, each Alternate Currency Loan bearing a fluctuating Alternate
Currency Rate and all Obligations other than Loans shall bear interest from and
including the date of the making of such Advance, in the case of Loans, and the
date such Obligation is due and owing in the case of such other Obligations, to
(but not including) the date of repayment thereof at the Floating Rate or
Alternate Currency Rate, as applicable, changing when and as such Floating Rate
or Alternate Currency Rate, as applicable, changes.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Loan will
take effect simultaneously with each change in the Alternate Base Rate.  Changes
in the rate of interest on any portion of any Alternate Currency Loan bearing a
fluctuating Alternate Currency Rate will take effect simultaneously with each
change in such Alternate Currency Rate.  Each Fixed-Rate Loan shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurocurrency Rate Advance or
Alternate Currency Loan, as applicable.
 
 
42

--------------------------------------------------------------------------------

 
 
2.8.           Minimum Amount of Each Advance.  Each Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of $1,000,000 (or the approximate Equivalent Amount of any Agreed
Currency other than Dollars or any Alternate Currency) and in multiples of
$500,000 (or the approximate Equivalent Amount of any Agreed Currency other than
Dollars or any Alternate Currency) if in excess thereof (or such other amounts
as may be specified in the applicable Alternate Currency Addendum), provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Revolving Loan Commitment.
 
2.9.           Method of Selecting Types, Currency and Interest Periods for
Conversion and Continuation of Advances.
 
(A)  Right to Convert.  The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.3 and this Section 2.9, to convert all or
any part of a Loan of any Type into any other Type or Types of Loan; provided
that any conversion of any Eurocurrency Rate Advance and any Alternate Currency
Loan shall be made on, and only on, the last day of the Interest Period
applicable thereto.
 
(B)  Automatic Conversion and Continuation.  Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Eurocurrency Rate Loans.  Eurocurrency Rate Loans in Dollars shall continue
as Eurocurrency Rate Loans in Dollars until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Rate Loans shall be
automatically converted into Eurocurrency Rate Loans with an Interest Period of
one month unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Loans continue as a Eurocurrency Rate Loan with a
longer Interest Period.  Unless a Borrowing/Election Notice shall have timely
been given in accordance with the terms of this Section 2.9, Eurocurrency Rate
Advances in an Agreed Currency other than Dollars and Alternate Currency Loans
shall automatically continue as Eurocurrency Rate Advances in the same Agreed
Currency or Alternate Currency Loans in the same Alternate Currency, as
applicable, with an Interest Period of one (1) month.
 
 
43

--------------------------------------------------------------------------------

 
 
(C)  No Conversion Post-Default.  Notwithstanding anything to the contrary
contained in Section 2.9(A) or Section 2.9(B), no Loan may be converted into or
continued as a Eurocurrency Rate Loan or an Alternate Currency Loan (except with
the consent of the Required Lenders) after the occurrence and during the
continuance of any Default under Sections 8.1(A), (F) or (G), any Default under
Section 8.1(B)(i) arising out of a failure to deliver the deliver the financial
statements required by Section 7.1(A)(i) or (ii) for two or more consecutive
fiscal quarters or, at the election of Required Lenders, any Default under
Section 8.1(B)(ii) arising out of a failure to comply with Section 7.4.
 
(D)  Borrowing/Election Notice.  The Company (on behalf of itself or any
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Loan into a
Eurocurrency Rate Loan or continuation of a Eurocurrency Rate Loan not later
than 11:00 a.m. (Chicago time) (x) three (3) Business Days prior to the date of
the requested conversion or continuation, with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan in Dollars, (y) four
(4) Business Days prior to the date of the requested conversion or continuation
with respect to any Loan to be converted or continued as a Eurocurrency Rate
Loan in an Agreed Currency other than Dollars, and (z) four (4) Business Days
before the date of the requested conversion or continuation Borrowing Date with
respect to the conversion or continuation of any Alternate Currency Loan (or
such other period as may be agreed to by the Administrative Agent), and the
applicable Alternate Currency Borrower shall give the applicable Alternate
Currency Bank irrevocable notice by 10:00 a.m. (local time) two (2) Business
Days prior to the conversion or continuation of such Alternate Currency Loan (or
such other period as may specified in the applicable Alternate Currency
Addendum), specifying:  (i) the requested date (which shall be a Business Day)
of such conversion or continuation; (ii) the amount and Type of the Loan to be
converted or continued; and (iii) the amount of Eurocurrency Rate Loan(s) or
Alternate Currency Loan(s), as applicable, into which such Loan is to be
converted or continued, the Agreed Currency or Alternate Currency, as
applicable, and the duration of the Interest Period applicable thereto.
 
(E)  Limitations on Conversion.  Notwithstanding anything herein to the
contrary, at the election of the applicable Borrowers under this Section 2.9,
(x) Eurocurrency Rate Advances in an Agreed Currency may be converted and/or
continued as Eurocurrency Rate Advances only in the same Agreed Currency, and
(y) Alternate Currency Loans in an Alternate Currency may be converted and/or
continued as Alternate Currency Loans only in the same Alternate Currency.
 
2.10.           Default Rate.  After the occurrence and during the continuance
of any Default under Sections 8.1(A) (other than a failure to pay any amount in
respect of the Dutch Parallel Debt), (F) or (G), or, at the election of the
Required Lenders, any Default under Section 8.1(B)(i) arising out of a failure
to deliver the deliver the financial statements required by Section 7.1(A)(i) or
(ii) for two or more consecutive fiscal quarters or any Default under
Section 8.1(B)(ii) arising out of a failure to comply with Section 7.4, (a) the
interest rate(s) applicable to the Loans shall be equal to the rate otherwise
applicable to such Loan as provided herein plus two percent (2.0%) per annum,
(b) the interest rate(s) applicable to the Obligations (other than the Loans)
shall be equal to the Floating Rate hereunder plus two percent (2.0%) per annum
and (c) the fee described in Section 3.9(A) shall be equal to the then
Applicable L/C Fee Percentage plus two percent (2.0%) per annum.
 
 
44

--------------------------------------------------------------------------------

 
 
2.11.           Method of Payment.  (a) All payments of principal, interest,
fees, commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim (unless indicated otherwise in Section 2.14(E)), in
immediately available funds to the Administrative Agent (i) at the
Administrative Agent’s address specified pursuant to Article XIV with respect to
Advances or other Obligations denominated in Dollars and (ii) at the
Administrative Agent’s Eurocurrency Payment Office with respect to any Advance
or other Obligations denominated in an Agreed Currency other than Dollars, or at
any other Lending Installation of the Administrative Agent specified in writing
by the Administrative Agent to the Company, by 2:00 p.m. (Chicago time) (unless
such payment of principal, interest, fees, commissions or L/C Obligations is
denominated in a currency other than Dollars, in which case 2:00 p.m. London
time) on the date when due and shall be applied ratably among the Revolving
Lenders or the Term Loan Lenders, as applicable (unless such amount is not to be
shared ratably in accordance with the terms hereof).  Each Advance shall be
repaid or prepaid in the Agreed Currency in which it was made in the amount
borrowed and interest payable thereon shall also be paid in such currency.  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds which the Administrative Agent received at its address
specified pursuant to Article XIV at its Eurocurrency Payment Office or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender.  Each reference to the Administrative Agent in this
Section 2.11 shall also be deemed to refer, and shall apply equally, to each
Issuing Bank, in the case of payments required to be made by the Company to any
Issuing Bank pursuant to Article III.
 
(b) All payments to be made by the applicable Borrowers hereunder in respect of
any Alternate Currency Loans shall be made in the currencies in which such Loans
are denominated and in funds immediately available, at the office or branch from
which the Loan was made pursuant to Section 2.20 and the applicable Alternate
Currency Addendum not later than 3:00 p.m. (local time) on the date on which
such payment shall become due.  Promptly upon receipt of any payment of
principal of the Alternate Currency Loans the applicable Alternate Currency Bank
shall give written notice to the Administrative Agent by telex or telecopy of
the receipt of such payment.
 
(c) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency or Alternate Currency, as applicable, with the result that different
types of such Agreed Currency or Alternate Currency, as applicable, (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Revolving Lenders or
Alternate Currency Bank, as applicable, in such Original Currency, then all
payments to be made by the Borrowers hereunder in such currency shall be made to
the Administrative Agent or Alternate Currency Bank, as applicable, in such
amount and such type of the New Currency or Dollars as shall be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.  In
addition, notwithstanding the foregoing provisions of this Section, if, after
the making of any Advance in any currency other than Dollars, any applicable
Borrower is not able to make payment to the Administrative Agent for the account
of the Revolving Lenders or the applicable Alternate Currency Bank in the type
of currency in which such Advance was made because of the imposition of any such
currency control or exchange regulation, then such Advance shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance.
 
 
45

--------------------------------------------------------------------------------

 
 
2.12.           Evidence of Debt.
 
(A)  Loan Account.  Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrowers to such Lender owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(B)  Register.  The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.
 
(C)  Entries in Loan Account and Register.  The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to subsections
(A) or (B) of this Section shall be conclusive and binding for all purposes,
absent manifest error, unless the applicable Borrower objects to information
contained in the Loan Accounts, the Register or the other accounts within thirty
(30) days of the applicable Borrower’s receipt of such information; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.
 
(D)  Notes Upon Request.  Any Lender may request that the Loans made by it each
be evidenced by a promissory note in substantially the forms of Exhibit I-1 or
Exhibit I-2 to evidence such Lender’s Revolving Loans or Term Loans, as
applicable.  In such event, each applicable Borrower shall prepare, execute and
deliver to such Lender such a promissory note for such Loans payable to the
order of such Lender.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 13.3) be represented by one or more promissory notes in such form
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such note for cancellation and requests
that such Loans once again be evidenced as described in clauses (A) and
(B) above.
 
 
46

--------------------------------------------------------------------------------

 
 
2.13.           Telephonic Notices.  The Borrowers authorize the Lenders and the
Administrative Agent to extend Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of the applicable Borrower.  The Borrowers agree to deliver promptly to
the Administrative Agent a written confirmation, signed by an Authorized
Officer, if such confirmation is requested by the Administrative Agent or any
Lender, of each telephonic notice.  If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error.  In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic borrowing notices, such recordings
will be made available to the applicable Borrower upon any Borrower’s request
therefor.  Notwithstanding the foregoing or anything to the contrary set forth
herein, all requests or actions in respect of non-Dollar Advances shall be made
in writing and shall not be made telephonically.
 
2.14.           Promise to Pay; Interest and Facility Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes.
 
(A)  Promise to Pay.  Without limiting the provisions of Section 1.4 hereof,
each of the Borrowers unconditionally promises to pay when due the principal
amount of each Loan incurred by it and all other Obligations incurred by it, and
to pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
 
(B)  Interest Payment Dates.  Interest accrued on each Swing Line Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the Closing Date.  Interest accrued on each other Floating Rate Loan and each
Alternate Currency Loan bearing a fluctuating Alternate Currency Rate shall be
payable on each Payment Date, commencing with the first such date to occur after
the Closing Date, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise).  Interest accrued on each
Fixed-Rate Loan shall be payable on the last day of its applicable Interest
Period, on any date on which such Fixed-Rate Loan is prepaid, whether by
acceleration or otherwise, and at maturity.  Interest accrued on each Fixed-Rate
Loan having an Interest Period longer than three months shall also be payable on
the last day of each three-month interval during such Interest Period.  Interest
accrued on the principal balance of all other Obligations shall be payable in
arrears (i) on each Payment Date, commencing on the first such Payment Date
following the incurrence of such Obligation, (ii) upon repayment thereof in full
or in part, and (iii) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).
 
 
47

--------------------------------------------------------------------------------

 
 
(C)  Fees.
 
(i)  The Company shall pay to the Administrative Agent, for the account of the
Revolving Lenders in accordance with their Revolving Loan Pro Rata Shares, from
and after the date of this Agreement until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a facility fee accruing
at the rate of the then Applicable Facility Fee Percentage, on the amount of the
Aggregate Revolving Loan Commitment in effect on the date of such payment.  All
such facility fees payable under this clause (C)(i) shall be payable quarterly
in arrears on each Payment Date occurring after the date of this Agreement (with
the first such payment being calculated for the period from the date of this
Agreement and ending on June 29, 2012), and, in addition, on the date on which
the Aggregate Revolving Loan Commitment shall be terminated in whole.
 
(ii)  The Company agrees to pay to the Administrative Agent or the Arranger the
fees set forth in the letter agreement among JPMorgan Chase, individually,
J.P. Morgan Securities and the Company dated February 24, 2012, payable at the
times and in the amounts set forth therein.
 
 (D)  Interest and Fee Basis; Applicable Floating Rate Margin, Applicable
Eurocurrency Margin, Applicable Alternate Currency Margin, Applicable L/C Fee
Percentage and Applicable Facility Fee Percentage.
 
(i)  Interest on all Eurocurrency Rate Loans, all Alternate Currency Loans
(except as provided otherwise in the applicable Alternate Currency Addendum),
all Floating Rate Loans where the basis for calculation is the Federal Funds
Effective Rate and on all fees shall be calculated for actual days elapsed on
the basis of a 360-day year.  Interest on all Floating Rate Loans for which the
basis for calculation is the Prime Rate shall be calculated for actual days
elapsed on the basis of a 365-, or when appropriate 366-, day year.   Interest
on Loans denominated in British Pounds Sterling shall be calculated for actual
days elapsed on the basis of a 365-day year.  Interest shall be payable for the
day an Obligation is incurred but not for the day of any payment on the amount
paid if payment is received prior to 2:00 p.m. (local time) at the place of
payment.  If any payment of principal of or interest on a Loan or any payment of
any other Obligations shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
 
 
48

--------------------------------------------------------------------------------

 
 
(ii)  The Applicable Floating Rate Margin, the Applicable Eurocurrency Margin,
Applicable Alternate Currency Margin, Applicable L/C Fee Percentage and
Applicable Facility Fee Percentage shall be determined on the basis of the then
applicable Leverage Ratio as described in this Section 2.14(D)(ii), from time to
time by reference to the following table:
 
Applicable Margin
Level I
Status
 
(Less than
1.00 to 1.00)
Level II
Status
 
(Greater than
or equal to
1.00 to 1.00
and less than
1.50 to 1.00)
Level III
Status
 
(Greater than
or equal to
1.50 to 1.00
and less than
to 2.00 to 1.00)
Level IV
Status
 
(Greater than
or equal to
2.00 to 1.00
and less than
2.50 to 1.00)
Level V
Status
 
(Greater than
or equal to
2.50 to 1.00
and less than
3.00 to 1.00)
Level VI
Status
 
 (Greater than
or equal to
3.00 to 1.00)
Applicable Floating Rate Margin for Revolving Loans
0.0%
0.175%
0.375%
0.575%
0.775%
0.975%
Eurocurrency Margin for Revolving Loans, Alternate Currency Margin for Revolving
Loans and
L/C Fee Percentage
0.95%
1.175%
1.375%
1.575%
1.775%
1.975%
Applicable Floating Rate Margin for Term Loans
0.125%
0.375%
0.625%
0.875%
1.125%
1.375%
Eurocurrency Margin for Term Loans
1.125%
1.375%
1.625%
1.875%
2.125%
2.375%
Facility Fee Percentage
0.175%
0.20%
0.25%
0.30%
0.35%
0.40%

 
 
49

--------------------------------------------------------------------------------

 
 
For purposes of this Section 2.14(D)(ii), the Leverage Ratio shall be calculated
as provided in Section 7.4(A).  Upon receipt of the financial statements
delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, the Applicable
Floating Rate Margin, the Applicable Eurocurrency Margin, Applicable Alternate
Currency Margin, the Applicable L/C Fee Percentage and Applicable Facility Fee
Percentage shall be adjusted, such adjustment being effective five (5) Business
Days following the date such financial statements and the compliance certificate
are required to be delivered in connection therewith pursuant to
Section 7.1(A)(iii); provided, that if the Company shall not have timely
delivered its financial statements in accordance with Section 7.1(A)(i) or (ii),
as applicable, and such failure continues for five (5) days after notice from
the Administrative Agent to the Company, then, at the discretion of the Required
Lenders, commencing on the date upon which such financial statements should have
been delivered and continuing until five (5) days after such financial
statements are actually delivered, or after the occurrence and during the
continuance of a Default under Sections 8.1(A), (F) or (G), or, at the election
of Required Lenders, after the occurrence and during the continuance of a
Default under Section 8.1(B)(ii) arising out of a failure to comply with
Section 7.4, it shall be assumed for purposes of determining the Applicable
Floating Rate Margin, the Applicable Eurocurrency Margin, Applicable Alternate
Currency Margin, Applicable L/C Fee Percentage and Applicable Facility Fee
Percentage that the Leverage Ratio was greater than or equal to 3.00 to 1.00 and
Level VI pricing shall be applicable.
 
(E)  Taxes.
 
(i)  Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise and including pursuant to an Alternate
Currency Addendum) shall be made free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges,
withholdings assessments or fees or any interest, penalties or liabilities with
respect thereto imposed by any Governmental Authority including those arising
after the date of this Agreement as a result of the adoption of or any change in
any law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of each Lender and the
Administrative Agent (a) such taxes (including income taxes, franchise taxes and
branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income or similar taxes imposed
by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is organized  or maintains a Lending Installation or that are
Other Connection Taxes, (b) in the case of a Lender, Taxes imposed on amounts
payable to or for the account of such Lender hereunder pursuant to a law in
effect on the date on which (y) such Lender becomes a party hereto or (z) such
Lender changes its Lending Installation, except in each case to the extent that,
pursuant to this Section 2.14(E), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending
Installation, (c) any U.S. federal backup withholding taxes and (d) and any U.S.
federal withholding tax imposed under Sections 1471 through 1474 of the Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations of official interpretations thereof (“FATCA”) (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings
assessments or fees, liabilities or any interest, penalties or liabilities with
respect thereto which the Administrative Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Revolving Loan
Commitments, the Loans or the Letters of Credit being hereinafter referred to as
“Taxes”).  If a Borrower or the Administrative Agent shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder or
under the other Loan Documents to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 2.14(E)) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Borrower shall make such deductions or withholdings, and
(iii) the applicable Borrower shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
law.  If any Tax, including, without limitation, any withholding tax, of the
United States of America or any other Governmental Authority shall be or become
applicable (y) after the Closing Date, to such payments by the applicable
Borrower made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (z) after such Lender’s selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the applicable Borrower’s liability
hereunder, if the making, funding or maintenance of such Loans through such
other Lending Installation of such Lender does not, in the reasonable judgment
of such Lender, otherwise adversely and materially affect such Loans, or
obligations under the Revolving Loan Commitments of such Lender.
 
 
50

--------------------------------------------------------------------------------

 
 
(ii)  In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Term Loan Commitments, the Loans or the Letters
of Credit (hereinafter referred to as “Other Taxes”).
 
(iii)  Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided that each Alternate Currency Borrower shall only be liable for a
maximum amount consisting of its pro-rata share of the aggregate amount
indemnified under this Section 2.14(E)(iii), based upon its obligations.  This
indemnification shall be made within thirty (30) days after the date such Lender
or the Administrative Agent (as the case may be) makes written demand
therefor.  A certificate as to any additional amount payable to any Lender or
the Administrative Agent under this Section 2.14(E) submitted to the applicable
Borrower and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall, absent
manifest error, be final, conclusive and binding upon all parties hereto.  With
respect to such deduction or withholding for or on account of any Taxes and
Other Taxes and to confirm that all such Taxes and Other Taxes have been paid to
the appropriate Governmental Authorities, the applicable Borrower shall promptly
(and in any event not later than thirty (30) days after receipt) furnish to each
Lender and the Administrative Agent such certificates, receipts and other
documents as may be required (in the judgment of such Lender or the
Administrative Agent) to establish any tax credit to which such Lender or the
Administrative Agent may be entitled.
 
 
51

--------------------------------------------------------------------------------

 
 
(iv)  Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, the Company shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.
 
(v)  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14(E) shall survive the payment in full of all Obligations hereunder,
the termination of the Letters of Credit and the termination of this Agreement.
 
(vi)  Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the date of this Agreement,
or, if later, the date on which such Lender becomes a Lender pursuant to
Section 13.3 hereof (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only for so long as such
Non-U.S. Lender is legally entitled to do so), either (1) two (2) duly completed
copies of either (A) IRS Form W-8BEN, (B) IRS Form W-8ECI or (C) IRS Form W-8IMY
(together with such additional documentation required to be delivered with
Form W-8IMY), or in each case an applicable successor form; or (2) in the case
of a Non-U.S. Lender that is not legally entitled to deliver the forms listed in
clause (vi)(1), (x) a certificate of a duly authorized officer of such
Non-U.S. Lender to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (such certificate,
an “Exemption Certificate”) and (y) two (2) duly completed copies of IRS
Form W-8BEN or applicable successor form.  Each such Lender further agrees to
deliver to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent,
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Company and the
Administrative Agent pursuant to this Section 2.14(E)(vi).  Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
 
 
52

--------------------------------------------------------------------------------

 
 
Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue expense to such Lender.  Notwithstanding any other provision of
this Section 2.14(E), no Borrower shall be obligated to gross up any payments to
any Lender pursuant to Section 2.14(E)(i), or to indemnify any Lender pursuant
to Section 2.14(E)(iii), in respect of United States federal withholding taxes
to the extent imposed as a result of (x) the failure of such Lender to deliver
to the Company the form or forms and/or an Exemption Certificate, as applicable
to such Lender, pursuant to Section 2.14(E)(vi), (y) such form or forms and/or
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding tax or the information or certifications made therein by the Lender
being untrue or inaccurate on the date delivered in any material respect, or
(z) the Lender designating a successor Lending Installation at which it
maintains its Loans which has the effect of causing such Lender to become
obligated for tax payments in excess of those in effect immediately prior to
such designation; provided, however, that the applicable Borrower shall be
obligated to gross up any payments to any such Lender pursuant to
Section 2.14(E)(i), and to indemnify any such Lender pursuant to
Section 2.14(E)(iii), in respect of United States federal withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the date such Lender became a party hereto, which change
rendered such Lender no longer legally entitled to deliver such form or forms or
Exemption Certificate or otherwise ineligible for a complete exemption from
U.S. federal withholding tax, or rendered the information or the certifications
made in such form or forms or Exemption Certificate untrue or inaccurate in any
material respect, (ii) the redesignation of the Lender’s Lending Installation
was made at the request of the Company or (iii) the obligation to gross up
payments to any such Lender pursuant to Section 2.14(E)(i), or to indemnify any
such Lender pursuant to Section 2.14(E)(iii), is with respect to a Purchaser
that becomes a Purchaser as a result of an assignment made at the request of the
Company.
 
(vii)  Upon the request, and at the expense of the Borrowers, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the applicable Borrower the opportunity
to contest, and shall reasonably cooperate with the applicable Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided,
that (i) such Lender shall not be required to afford the applicable Borrower the
opportunity to so contest unless such Borrower shall have confirmed in writing
to such Lender its obligation to pay such amounts pursuant to this Agreement;
and (ii) the Borrowers shall reimburse such Lender for its attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Tax; provided, however, that
notwithstanding the foregoing, no Lender shall be required to afford any
Borrower the opportunity to contest, or cooperate with any Borrower in
contesting, the imposition of any Taxes, if such Lender in good faith determines
that to do so would have an adverse effect on it.
 
 
53

--------------------------------------------------------------------------------

 
 
(viii)  If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section 2.14(E), it
shall pay over any such refund it receives to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.14(E) with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (as determined in the sole discretion exercised in good faith of the
Administrative Agent or Lender) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that each Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to that Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require any Administrative
Agent or such Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.
 
(ix)  Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes or Other Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 13.2(D)
relating to the maintenance of a Participant Register and (iii) any amounts
excluded from Taxes pursuant to Section 2.14(E)(i) that are attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.14(E)(ix).
 
 
54

--------------------------------------------------------------------------------

 
 
(x)  If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.14(E)(x),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
2.15.           Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions.  Promptly after receipt thereof,
the Administrative Agent will notify each Revolving Lender or Term Loan Lender,
as applicable, of the contents of each Aggregate Revolving Loan Commitment
reduction notice, Facility Increase Notice, Borrowing/Election Notice, and
repayment notice received by it hereunder.  The Administrative Agent will notify
each Lender of the interest rate and Agreed Currency applicable to each
Eurocurrency Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.16.           Lending Installations.  Each Lender may book its Loans or
Letters of Credit at any Lending Installation selected by such Lender and may
change its Lending Installation from time to time.  All terms of this Agreement
shall apply to any such Lending Installation.  Each Lender may, by written or
facsimile notice to the Administrative Agent and the Company, designate a
Lending Installation through which Loans will be made by it and for whose
account Loan payments and/or payments of L/C Obligations are to be made.
 
2.17.           Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Revolving Lenders or the Term Loan Lenders, as the
case may be, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made.  The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent (or, in the case of the Borrower, within three (3) Business
Days of demand by the Administrative Agent), repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
a Borrower, the interest rate applicable to the relevant Loan.
 
 
55

--------------------------------------------------------------------------------

 
 
2.18.           Termination Date.  This Agreement shall be effective until the
Termination Date.  Notwithstanding the termination of this Agreement, until
(A) all of the Obligations (other than contingent indemnity obligations) shall
have been fully paid and satisfied in cash, (B) all financing arrangements among
the Borrowers and the Lenders pursuant to the Loan Documents shall have been
terminated and (C) all of the Letters of Credit shall have expired, been
canceled, terminated or cash collateralized in accordance with Section 3.11, all
of the rights and remedies under this Agreement and the other Loan Documents
shall survive.
 
2.19.           Replacement of Certain Lenders.  In the event a Lender
(“Affected Lender”) shall: (i) be a Defaulting Lender, (ii) have requested
compensation from a Borrower under Sections 2.14(E), 4.1 or 4.2 to recover
Taxes, Other Taxes or other additional costs incurred by such Lender which are
not being incurred generally by the other Lenders except as provided under any
applicable Alternate Currency Addendum, (iii) have delivered a notice pursuant
to Section 4.3 claiming that such Lender is unable to extend Eurocurrency Rate
Loans to the applicable Borrower for reasons not generally applicable to the
other Lenders or (iv) have invoked Section 10.2, then, in any such case, the
Company may make written demand on such Affected Lender (with a copy to the
Administrative Agent) for the Affected Lender to assign, at the sole cost and
expense of the Company, and such Affected Lender shall assign pursuant to one or
more duly executed Assignment Agreements within five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the Company or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Revolving Loan
Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit and Swing Line Loans and Alternate Currency Loans hereunder)
in accordance with Section 13.3 (it being understood and agreed that nothing
contained herein shall require any Affected Lender to assign its rights and
obligations under this Agreement and the other Loan Documents at less than par
value); provided, that the Administrative Agent and the Issuing Bank shall have
consented to such assignment (which consent shall not unreasonably be withheld,
conditioned or delayed).  The Administrative Agent agrees, upon the occurrence
of such events with respect to an Affected Lender and upon the written request
of the Company, to use its reasonable efforts to obtain commitments from one or
more financial institutions to act as a Replacement Lender.  The Administrative
Agent is authorized to execute one or more Assignment Agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand.  Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon and accrued fees through the date of such assignment, amounts
payable under Sections 2.14(E), 4.1, and 4.2 with respect to such Affected
Lender and compensation payable under Section 2.14(C) in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 10.7 and each
other provision of this Agreement or the other Loan Documents whereby the
Company or any of its Subsidiaries agrees to reimburse or indemnify any of the
Administrative Agent and the Lenders, as well as to any fees accrued for its
account hereunder and not yet paid, and shall continue to be obligated under
Section 11.8 for such amounts, obligations and liabilities as are due and
payable up to and including (but not after) the date such Affected Lender is
replaced pursuant hereto.
 
 
56

--------------------------------------------------------------------------------

 
 
2.20.           Alternate Currency Loans.
 
(A)  Making of Alternate Currency Loans.  Upon the satisfaction of the
conditions precedent set forth in Article V hereof and set forth in the
applicable Alternate Currency Addendum, from and including the later of the
Closing Date and the date of execution of the applicable Alternate Currency
Addendum and prior to Termination Date (unless an earlier termination date shall
be specified in or pursuant to the applicable Alternate Currency Addendum), each
Alternate Currency Bank agrees, on the terms and conditions set forth in this
Agreement and in the applicable Alternate Currency Addendum, to make Alternate
Currency Loans under such Alternate Currency Addendum to the applicable
Alternate Currency Borrower party to such Alternate Currency Addendum from time
to time in the applicable Alternate Currency, in an amount not to exceed each
such Alternate Currency Bank’s applicable Alternate Currency Commitment;
provided, that, after giving effect to any such Alternate Currency Loan, (i) the
Dollar Amount of the outstanding principal amount of Alternate Currency Loans
made pursuant to any Alternate Currency Addendum shall not exceed the Alternate
Currency Commitment set forth in such Alternate Currency Addendum, (ii) the
Dollar Amount of all Alternate Currency Loans shall not exceed the Alternate
Currency Sublimit and (iii) the Dollar Amount of the Revolving Credit
Obligations shall not exceed the Aggregate Revolving Loan Commitment.  Subject
to the terms of this Agreement and the applicable Alternate Currency Addendum,
the applicable Alternate Currency Borrowers may borrow, repay and reborrow
Alternate Currency Loans at any time prior to the Termination Date (unless an
earlier termination date shall be specified in or pursuant to the applicable
Alternate Currency Addendum).  On the Termination Date (unless an earlier
termination date shall be specified in or pursuant to the applicable Alternate
Currency Addendum), the outstanding principal balance of the Alternate Currency
Loans shall be paid in full by the applicable Alternate Currency Borrower and
prior to Termination Date (unless an earlier termination date shall be specified
in or pursuant to the applicable Alternate Currency Addendum), prepayments of
the Alternate Currency Loans shall be made by the applicable Alternate Currency
Borrower if and to the extent required in Section 2.4(B)(ii).
 
(B)  Borrowing Notice.  When the applicable Alternate Currency Borrower desires
to borrow under this Section 2.20, the applicable Alternate Currency Borrower
shall deliver to the applicable Alternate Currency Bank and the Administrative
Agent a Borrowing/Election Notice, signed by it, as provided in Section 2.7
specifying that the Alternate Currency Borrower is requesting an Alternate
Currency Loan pursuant to this Section 2.20.  Any Borrowing/Election Notice
given pursuant to this Section 2.20 shall be irrevocable.
 
 
57

--------------------------------------------------------------------------------

 
 
(C)  Termination.  Except as otherwise required by applicable law, in no event
shall an Alternate Currency Bank have the right to accelerate the Alternate
Currency Loans outstanding under any Alternate Currency Addendum or to terminate
its commitments (if any) thereunder to make Alternate Currency Loans prior to
the stated termination date in respect thereof, except that such Alternate
Currency Bank shall have such rights upon an acceleration of the Loans and a
termination of the Revolving Credit Commitments pursuant to Article IX.
 
(D)  Statements.  Each Alternate Currency Bank shall furnish to the Company and
the Administrative Agent not less frequently than monthly, and at any other time
at the reasonable request of the Company or the Administrative Agent, a
statement setting forth the outstanding Alternate Currency Loans made and repaid
during the period since the last such report under such Alternate Currency
Addendum.
 
(E)  Risk Participation.  Unless a Revolving Lender shall have notified the
Alternate Currency Bank, prior to its making of any Alternate Currency Loan,
that any applicable condition precedent set forth in Sections 5.1, 5.2 or 5.3,
as applicable, had not then been satisfied, immediately upon the making of any
Alternate Currency Loan by the applicable Alternate Currency Bank, each
Revolving Lender with a Revolving Loan Pro Rata Share shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from such
Alternate Currency Bank an undivided interest and participation in and to such
Alternate Currency Loan in an amount equal to the amount of such Alternate
Currency Loan multiplied by such Revolving Lender’s Revolving Loan Pro Rata
Share.  Each of the Revolving Lenders shall pay to the applicable Alternate
Currency Bank not later than two (2) Business Days following a request for
payment from such Alternate Currency Bank, in the currency of the applicable
Loan, an amount equal to the undivided interest in and participation in the
Alternate Currency Loan purchased by such Revolving Lender pursuant to this
Section 2.20(E).  In the event that any Revolving Lender fails to make payment
to the applicable Alternate Currency Bank of any amount due under this
Section 2.20(E), the Administrative Agent shall be entitled to receive, retain
and apply against such obligation in accordance with Section 12.2(B) amounts
payable to such Revolving Lender hereunder until the Administrative Agent
receives from such Lender an amount sufficient to discharge such Revolving
Lender’s payment obligation as prescribed in this Section 2.20(E), and such
obligation shall accrue interest at the Federal Funds Effective Rate (or, if a
non-Dollar Loan, the then applicable Eurocurrency Rate as determined by the
Administrative Agent for the applicable currency) for each day during the period
commencing on the date of demand by the applicable Alternate Currency Bank and
ending on the date such obligation is fully satisfied.  The Administrative Agent
will promptly remit all payments received as provided above to the Alternate
Currency Bank.
 
(F)  Other Provisions Applicable to Alternate Currency Loans.  The specification
of payment of Alternate Currency Loans in the related Alternate Currency at a
specific place pursuant to this Agreement is of the essence.  Such Alternate
Currency shall be the currency of account and payment of such Loans under this
Agreement and the applicable Alternate Currency Addendum.  Notwithstanding
anything in this Agreement, the obligation of the applicable Alternate Currency
Borrower in respect of such Loans shall not be discharged by an amount paid in
any other currency or at another place, whether pursuant to a judgment or
otherwise, to the extent the amount so paid, on prompt conversion into the
applicable Alternate Currency and transfer to such Revolving Lender under normal
banking procedure, does not yield the amount of such Alternate Currency due
under this Agreement and the applicable Alternate Currency Addendum.  In the
event that any payment, whether pursuant to a judgment or otherwise, upon
conversion and transfer, does not result in payment of the amount of such
Alternate Currency due under this Agreement or the applicable Alternate Currency
Addendum, such Revolving Lender shall have an independent cause of action
against each of the Borrowers for the currency deficit.
 
 
58

--------------------------------------------------------------------------------

 
 
2.21.           Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due from any Borrower hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York, New York on the Business Day preceding that on
which the final, non-appealable judgment is given.  The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2(A), such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to such Borrower.
 
2.22.           Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.
 
(A)  Market Disruption.  Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance in any Agreed
Currency other than Dollars or any Alternate Currency, as applicable, if there
shall occur on or prior to the date of such Advance any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the Company,
any Alternate Currency Borrower, any Alternate Currency Bank, the Administrative
Agent or the Required Lenders make it impracticable for the Eurocurrency Rate
Loans or Alternate Currency Loans comprising such Advance to be denominated in
the Agreed Currency or Alternate Currency, as applicable, specified by the
applicable Borrower, then the Administrative Agent shall forthwith give notice
thereof to such Borrower, such Alternate Currency Bank and the Lenders, or the
applicable Borrower shall give notice to the Administrative Agent, such
Alternate Currency Bank and the Lenders, as the case may be, and such
Eurocurrency Rate Loans or Alternate Currency Loans shall not be denominated in
such currency but shall be made on such Borrowing Date in Dollars, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice, as Floating Rate Loans, unless
the applicable Borrower notifies the Administrative Agent at least one
(1) Business Day before such date that (i) it elects not to borrow on such date
or (ii) it elects to borrow on such date in a different Agreed Currency or
Alternate Currency, as the case may be, in which the denomination of such Loans
would in the opinion of the Administrative Agent, the applicable Alternate
Currency Bank, if applicable, and the Required Lenders be practicable and in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice.
 
 
59

--------------------------------------------------------------------------------

 
 
(B)  Calculation of Amounts.  All amounts referenced in this Article II shall be
calculated using the Dollar Amount determined based upon the Equivalent Amount
in effect as of the date of any determination thereof; provided, however, that
to the extent any Borrower shall be obligated hereunder to pay in Dollars any
Advance denominated in a currency other than Dollars, such amount shall be paid
in Dollars using the Dollar Amount of the Advance (calculated based upon the
Equivalent Amount in effect on the date of payment thereof) and in the event
that the Company does not reimburse the Administrative Agent and the Revolving
Lenders are required to fund a purchase of a participation in such Advance, such
purchase shall be made in Dollars in an amount equal to the Dollar Amount of
such Advance (calculated based upon the Equivalent Amount in effect on the date
of payment thereof).  Notwithstanding anything herein to the contrary, the full
risk of currency fluctuations shall be borne by the Borrowers and the Borrowers
agree to indemnify and hold harmless each Issuing Bank, the Alternate Currency
Banks, the Administrative Agent and the Revolving Lenders from and against any
loss resulting from any borrowing denominated in a currency other than in
Dollars and for which the Lenders are not reimbursed on the day of such
borrowing as it relates to each Borrower’s respective Obligations.
 
(C)  Computation Date.  The Administrative Agent will determine the Dollar
Amount of:
 
(i)  each Advance as of the date three (3) Business Days prior to the date of
such Advance (or, if such Advance is permitted to be a same-day Advance, the
date of such Advance) or, if applicable, the date of conversion/continuation of
any Advance as a Eurocurrency Rate Advance or Alternate Currency Borrowing; and
 
(ii)  all outstanding Advances on and as of the last Business Day of each fiscal
quarter, and, during the continuation of an Event of Default, on any other
Business Day elected by the Administrative Agent in its reasonable discretion or
upon instruction by the Required Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clause (i) and (ii) is herein described as a
“Computation Date”.
 
 
60

--------------------------------------------------------------------------------

 
 
2.23.           Additional Alternate Currency Borrowers.  The Company may at any
time or from time to time, with the consent of the Administrative Agent, add as
a party to this Agreement any Subsidiary to be an Alternate Currency Borrower
hereunder by the execution and delivery to the Administrative Agent and the
Revolving Lenders of (a) a duly completed Assumption Letter by such Subsidiary,
with the written consent of the Company at the foot thereof and (b) such other
guaranty and subordinated intercompany indebtedness documents as may be
reasonably required by the Administrative Agent and the Required Revolving
Lenders, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the date of this Agreement by the Subsidiaries parties hereto as of the
date of this Agreement.  Upon such execution, delivery and consent, such
Subsidiary shall for all purposes be a party hereto as an Alternate Currency
Borrower as fully as if it had executed and delivered this Agreement.  So long
as the principal of and interest on any Advances made to any Alternate Currency
Borrower under this Agreement shall have been repaid or paid in full, the
Company may, by not less than one (1) Business Day’s prior notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders
thereof), terminate such Subsidiary’s status as an “Alternate Currency
Borrower”.
 
2.24.           Additional Subsidiary Borrowers.  The Company may at any time
add as a party to this Agreement a Subsidiary to become a “Subsidiary Borrower”
hereunder subject to (a) the consent of the Administrative Agent, (b) the
receipt of evidence satisfactory to the Administrative Agent that such
Subsidiary would not, in its capacity as a Borrower hereunder, be required by
law to withhold or deduct any Taxes from or in respect of any sum payable
hereunder by such Subsidiary to the Administrative Agent or any Revolving Lender
unless an exemption from such requirement can be obtained by such Subsidiary
(with the reasonable cooperation of the Administrative Agent and the Revolving
Lenders) and that no other adverse tax, regulatory or other consequences would
affect the Administrative Agent or the Revolving Lender as a result of such
Subsidiary’s status as a Borrower, (c) the execution and delivery to the
Administrative Agent of a duly completed Assumption Letter by such Subsidiary,
with the written consent of the Company appearing thereon, (d) unless such
Subsidiary is already a Subsidiary Guarantor, the execution and delivery to the
Administrative Agent of an executed Supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Annex I to Exhibit G-2 (whereupon
such Subsidiary shall become a “Subsidiary Guarantor” under this Agreement);
provided that no Foreign Subsidiary shall be required to execute and deliver a
supplement to the Subsidiary Guaranty if such execution and delivery would cause
a Deemed Dividend Problem or a Financial Assistance Problem with respect to such
Foreign Subsidiary and (e) the execution and delivery to the Administrative
Agent and the Revolving Lenders of each other instrument, document and agreement
required by Section 5.3.  Upon such satisfaction of all such conditions, such
Subsidiary shall for all purposes be a party hereto as a Subsidiary Borrower as
fully as if it had executed and delivered this Agreement.  So long as the
principal of and interest on any Advances made to any Subsidiary Borrower under
this Agreement shall have been repaid or paid in full, the Company may, by not
less than one (1) Business Day’s prior notice to the Administrative Agent (which
shall promptly notify the Revolving Lenders thereof), terminate such
Subsidiary’s status as a “Subsidiary Borrower”; provided, that such Subsidiary
shall remain a Subsidiary Guarantor to the extent necessary to permit the
Company to remain in compliance with the Credit Support Requirement as of such
date.
 
 
61

--------------------------------------------------------------------------------

 
 
2.25.           Increase of Aggregate Revolving Loan Commitment; Incremental
Commitments.
 
(A)  At any time, and from time to time, the Company may request (in
consultation with the Administrative Agent) (i) that the Aggregate Revolving
Loan Commitment be increased, (ii) new term loan commitments under one or more
new term loan tranches to be included in this Agreement (the “Incremental Term
Loan Commitments”), and (iii) to increase the existing Term Loans by requesting
new term loan commitments to be added to any existing tranche of Term Loans (the
“Supplemental Term Loan Commitments”, and together with the Incremental Term
Loan Commitments, the “Incremental Commitments”; the term loans extended under
the Incremental Commitments, the “Additional Term Loans”), by an aggregate
amount of up to $175,000,000 without the prior written consent of all of the
Lenders, provided, that, the sum of the Aggregate Revolving Loan Commitment and
the aggregate outstanding principal amount of the Term Loans and the Additional
Term Loans shall at no time exceed $525,000,000 less the amount of any permanent
reductions in the Aggregate Revolving Loan Commitment pursuant to Section 2.5. 
Such request shall be made in a written notice given to the Administrative Agent
and the Lenders by the Company not less than fifteen (15) Business Days (or such
other period agreed to by the Administrative Agent and the Company) prior to the
proposed effective date of such increase, which notice (a “Facility Increase
Notice”) shall specify the amount of the proposed increase in the Aggregate
Revolving Loan Commitment or the aggregate principal amount of the Incremental
Commitments and the proposed effective date of such increase or extension.  Any
financial institution that shall seek to become a “Lender” party hereto that is
not a Lender hereunder prior to an increase or extension as described in this
Section 2.25 shall constitute a “Proposed New Lender”. Proposed New Lenders that
are requested to extend Incremental Term Loan Commitments or otherwise asked to
provide credit pursuant to this Section 2.25 may receive such Facility Increase
Notice to evidence the request for their respective Incremental Commitments.
Such Proposed New Lenders may receive such notice during the aforementioned
notice period.  The Company shall notify the Administrative Agent if it has
delivered Facility Increase Notices to any Proposed New Lenders.
 
(B)  In the event of such a Facility Increase Notice with respect to an increase
in the Aggregate Revolving Loan Commitment, each of the Revolving Lenders shall
be given the opportunity to participate in the requested increase.  No Lender
shall have any obligation to increase its Revolving Loan Commitment or extend
Additional Term Loans pursuant to a Facility Increase Notice.  On or prior to
the date that is ten (10) Business Days after receipt of the Facility Increase
Notice, each Lender (including Proposed New Lenders with Incremental Term Loan
Commitments) shall submit to the Administrative Agent a notice indicating the
maximum amount by which it is willing to increase its Revolving Loan Commitment
or the maximum principal amount of any Additional Term Loan it is willing to
extend in connection with such Facility Increase Notice (any such notice, a
“Lender Increase Notice”).  Any Lender which does not submit a Lender Increase
Notice to the Administrative Agent prior to the expiration of such ten
(10) Business Day period shall be deemed to have denied any increase or
extension.  In the event that the increases of Revolving Loan Commitments or
extensions of Incremental Commitments set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Facility Increase Notice, the
Company shall have the right, in consultation with the Administrative Agent and
J.P. Morgan Securities, to allocate the amount of increases or extensions
necessary to meet the Company’s Facility Increase Notice.  In the event that the
Lender Increase Notices are less than the amount requested by the Company
(including initial requests delivered to Proposed New Lenders seeking
Incremental Term Loan Commitments), not later than three (3) Business Days prior
to the proposed effective date of such increase or extension, the Company may
notify the Administrative Agent of an extension of the proposed effective date
of such increase and/or any subsequently approached Proposed New Lender in
connection with the Facility Increase Notice.  Any Proposed New Lender shall be
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).  If the Company shall not have
arranged any Proposed New Lender(s) to commit to any shortfall from the Lender
Increase Notices, then the Company shall be deemed to have reduced the amount of
its Facility Increase Notice to the aggregate amount set forth in the Lender
Increase Notices.  Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Administrative Agent shall notify the Company and the Lenders on
or before the Business Day immediately prior to the proposed effective date of
the amount of each Lender’s and Proposed New Lender’s Revolving Loan Commitment
(if the applicable Facility Increase Notice contemplates an increase in the
Revolving Loan Commitments) (the “Effective Commitment Amount”) and the amount
of the Aggregate Revolving Loan Commitment, or if Additional Term Loans are
being extended, each Lender’s portion (if any) thereof, which amount shall be
effective on the following Business Day.
 
 
62

--------------------------------------------------------------------------------

 
 
(C)  Any increase in the Aggregate Revolving Loan Commitment or extension of any
Incremental Commitment shall be subject to the following conditions
precedent:  (i) the Company shall have obtained the consent thereto of any
Guarantor and its reaffirmation of any Loan Documents executed by it, which
consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (ii) as of the date of the
Facility Increase Notice and as of the proposed effective date of the increase
in the Aggregate Revolving Loan Commitment or the extension of Incremental
Commitments (but, with respect to Additional Term Loans, subject to paragraph
(E) below), all representations and warranties set forth in Article VI hereof
shall be true and correct in all material respects as though made on such date
(unless any such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct in all
material respects as of such date) and, in all cases, no Default or Unmatured
Default shall have occurred and then be continuing, (iii) the Company, the
Administrative Agent and each Proposed New Lender that shall have agreed to
provide a “Revolving Loan Commitment” in support of such increase in the
Aggregate Revolving Loan Commitment or that shall have agreed to extend an
Incremental Commitment (it being understood and agreed that no individual Lender
shall be obligated to so agree), as applicable, shall have executed and
delivered a Commitment and Acceptance (“Commitment and Acceptance”)
substantially in the form of Exhibit L hereto and (iv) the Company, each
Alternate Currency Borrower and any Proposed New Lender shall otherwise have
executed and delivered such other instruments, documents and agreements as the
Administrative Agent shall have reasonably requested in connection with such
increase.  Upon satisfaction of the conditions precedent to any increase in the
Aggregate Revolving Loan Commitment or Incremental Commitment, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date of such increase.  Upon the effective date of any increase in the
Aggregate Revolving Loan Commitment that is provided by a Proposed New Lender or
the effective date for any Incremental Commitment extended by such Proposed New
Lender shall be a party to this Agreement as a Lender and shall have the rights
and obligations of a Lender hereunder.  Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Loan Commitment hereunder or to extend an Incremental
Commitment hereunder at any time.
 
 
63

--------------------------------------------------------------------------------

 
 
(D)  Upon the execution and delivery of such Commitment and Acceptance delivered
in respect of a Revolving Loan Commitment, the Administrative Agent shall
reallocate any outstanding Revolving Loans ratably among the Lenders after
giving effect to each such increase in the Aggregate Revolving Loan Commitment;
provided, that the Company hereby agrees to compensate each Lender for all
losses, expenses and liabilities incurred by such Lender in connection with the
sale and assignment of any Eurocurrency Rate Loans hereunder on the terms and in
the manner as set forth in Article IV.
 
(E)  Any tranche of Additional Term Loans extended in accordance with the terms
hereof (a) shall rank pari passu in right of payment with the Revolving Loans,
the Term Loans and previously extended Additional Term Loans, (b) shall not
mature earlier than the Facility Termination Date, (c) shall not have a shorter
weighted average life to maturity than the Revolving Loans, the Term Loans and
previously extended Additional Term Loans, and (d) subject to the remainder
hereof, shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans, the Term Loans and previously extended
Additional Term Loans, provided that (i) the terms and conditions applicable to
any tranche of Additional Term Loans maturing after the Facility Termination
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during period after the
Facility Termination Date, (ii) pricing for Additional Term Loans may differ
from pricing for any other Term Loans (whether based on interest rate margins,
original issue discount, upfront fees, or other similar fees), (iii) if agreed
to by the Company and the Lenders extending the applicable Additional Term
Loans, the representations, warranties, covenants and events of default to which
such Additional Term Loans are subject may be more permissive and less
restrictive than the representations, warranties, covenants and events of
default set forth in this Agreement or to which any other Additional Term Loans
are subject, (iv) no Additional Term Loan or any other extension of credit
provided under this Section 2.25 may be secured by any assets that do not secure
the other Loans and Obligations unless and until all Loans and Obligations
(including such Additional Term Loans and other extensions of credit) are
secured by such assets on a pari passu basis (with the understanding that such
grant of additional collateral (including the documentation related thereto and
the scope of the assets covered thereby) shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
prior to giving effect to any such grant), and (v) the Additional Term Loans may
be made hereunder pursuant to an amendment or an amendment and restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Company, each increasing Lender
participating in such tranche, each existing Lender participating in such
tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.25.
 
 
64

--------------------------------------------------------------------------------

 
 
(F)  This Section 2.25 shall supersede any provisions in Section 9.3 or Section
12.2 to the contrary.
 
2.26.           Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such lender is a Defaulting Lender:
 
(A)  fees shall cease to accrue on the Revolving Loan Commitment (whether used
or unused) of such Defaulting Lender pursuant to Section 2.14(C);
 
(B)  the Revolving Loan Commitment, Revolving Credit Obligations and outstanding
Term Loans (including, for purposes of this Section 2.26, all Additional Term
Loans) of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including consent to any waiver, amendment or other modification pursuant to
Section 9.3), provided, that this clause (B) shall not apply to the vote of a
Defaulting Lender in the case of (i) any increase of the Revolving Loan
Commitment of such Defaulting Lender or any requirement to extend additional
Term Loans or (ii) any amendment, waiver or other modification requiring the
consent of each Lender affected thereby pursuant to clause (ii) or (iii) of
Section 9.3;
 
(C)  if any Swing Line Exposure, Alternate Currency Exposure or L/C Obligations
exist at the time such Lender becomes a Defaulting Lender then:
 
(i)  all or any part of the Swing Line Exposure, Alternate Currency Exposure and
L/C Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Loan Pro
Rata Share but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Obligations plus such Defaulting Lender’s Swing Line Exposure,
Alternate Currency Exposure and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Revolving Loan Commitments; and
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and Alternate Currency Exposure and (y) second, cash collateralize for
the benefit of the Issuing Banks only such Borrower’s obligations corresponding
to such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.11 for so long as such L/C Obligations are outstanding;
 
(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.8 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;
 
 
65

--------------------------------------------------------------------------------

 
 
(iv)  if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 3.8 shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Loan Pro Rata Shares; or
 
(v)  if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any Revolving Lender hereunder, all facility fees that would otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Loan Commitment that was utilized by such
L/C Obligations) and letter of credit fees payable under Section 3.8 with
respect to such Defaulting Lender’s L/C Obligations shall be payable to the
Issuing Banks until and to the extent that such L/C Obligations are reallocated
and/or cash collateralized;
 
(D)  so long as such Revolving Lender is a Defaulting Lender, the Swing Line
Bank shall not be required to fund any Swing Line Loan, no Alternate Currency
Bank shall be required to fund any Alternate Currency Loan and the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 3.11, and participating
interests in any such newly made Swing Line Loan, newly made Alternate Currency
Loan or newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.26(C)(i) (and
Defaulting Lenders shall not participate therein);
 
(E)  if (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank, an Alternate Currency Bank or an Issuing Bank has a
good faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, the Swing Line Bank shall not be required to fund any
Swing Line Loan, no Alternate Currency Bank shall be required to fund any
Alternate Currency Loan and no Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless the Swing Line Lender, such Alternate
Currency Bank or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrowers or such Revolving Lender, satisfactory to the
Swing Line Lender, such Alternate Currency Bank or such Issuing Bank, as the
case may be, to defease any risk to it in respect of such Revolving Lender
hereunder;
 
 
66

--------------------------------------------------------------------------------

 
 
(F)  in the event that the Administrative Agent, the Company, the Issuing Banks,
the Alternate Currency Banks and the Swing Line Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Exposure, Alternate Currency
Exposure and L/C Obligations of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Revolving
Lenders (other than Swing Line Loans and Alternate Currency Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Loan Pro Rata Share;
provided further that no adjustments will be made retroactively with respect to
facility fees and participation fees accrued or payments made by or on behalf of
any Borrower while such Revolving Lender was a Defaulting Lender; and provided
still further that except to the extent otherwise expressly agreed by the
Borrowers and any other affected parties, no termination of a Lender’s status as
a Defaulting Lender will constitute a waiver or release of any claim of any
Borrower or other affected party hereunder arising from such Lender having been
a Defaulting Lender; and
 
(G)  nothing in this Section 2.26 shall affect the rights or remedies any
Borrower or other affected party hereunder may have against any Defaulting
Lender.
 
ARTICLE  III:  THE LETTER OF CREDIT FACILITY
 
3.1.           Obligation to Issue Letters of Credit.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Company herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Company or any Subsidiary through
such Issuing Bank’s branches as it and the Company may jointly agree, one or
more Letters of Credit denominated in Dollars in accordance with this
Article III, from time to time during the period commencing on the Closing Date
and ending on the Business Day prior to the Termination Date.
 
3.2.           Transitional Letters of Credit.  Schedule 3.2 contains a schedule
of certain letters of credit issued for the account of the Company or any
Subsidiary prior to the Closing Date.  Subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, from and after the Closing Date
such letters of credit shall be deemed to be Letters of Credit issued pursuant
to this Article III.
 
3.3.           Types and Amounts.  No Issuing Bank shall have any obligation to
and no Issuing Bank shall:
 
(A)  issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Aggregate Revolving Loan Commitment at such time, or
(ii) the aggregate outstanding Dollar Amount of the L/C Obligations would exceed
$50,000,000; or
 
(B)  issue (or amend) any Letter of Credit which has an expiration date later
than the date which is five (5) Business Days immediately preceding the
Termination Date; provided, however, that a Letter of Credit may have an
expiration date that occurs no later than the one-year anniversary of the
Termination Date so long as such Letter of Credit is cash collateralized in such
amount and on such terms as are acceptable to the applicable Issuing Bank and
the Administrative Agent and such cash collateral is provided to the applicable
Issuing Bank at least five Business Days prior to the Termination Date.
 
 
67

--------------------------------------------------------------------------------

 
 
3.4.           Conditions.  In addition to being subject to the satisfaction of
the conditions contained in Sections 5.1, 5.2, 5.3 and 5.4, as applicable, the
obligation of an Issuing Bank to issue any Letter of Credit is subject to the
satisfaction in full of the following conditions:
 
(A)  the Company shall have delivered to the applicable Issuing Bank (and, if
the Issuing Bank is a Revolving Lender other than JPMorgan Chase, with a copy to
the Administrative Agent) at such times and in such manner as such Issuing Bank
may reasonably prescribe, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto (each such request a “Request For
Letter of Credit”), duly executed applications for such Letter of Credit, and
such other documents, instructions and agreements as may be required pursuant to
the terms thereof (all such applications, documents, instructions, and
agreements being referred to herein as the “L/C Documents”), and the proposed
Letter of Credit shall be reasonably satisfactory to such Issuing Bank as to
form and content;
 
(B)  as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit; and
 
(C)  in the event of any conflict or inconsistency between the terms of this
Agreement and the terms of any application for a Letter of Credit, the terms of
this Agreement shall control.
 
3.5.           Procedure for Issuance of Letters of Credit.
 
(A)  Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Sections 5.1, 5.2, 5.3 and 5.4 hereof
have been satisfied, the applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit on behalf of the Company in accordance with such
Issuing Bank’s usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in
Section 5.2 hereof have been satisfied unless it shall have received notice to
the contrary from the Administrative Agent or a Revolving Lender or has
knowledge that the applicable conditions have not been met.
 
(B)  The applicable Issuing Bank shall give the Administrative Agent written or
telex notice, or telephonic notice confirmed promptly thereafter in writing, of
the issuance of a Letter of Credit; provided, however, that the failure to
provide such notice shall not result in any liability on the part of such
Issuing Bank.
 
(C)  No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.5 are met as though a new Letter of Credit was
being requested and issued.
 
 
68

--------------------------------------------------------------------------------

 
 
3.6.           Letter of Credit Participation.  On the date of this Agreement
with respect to the Letters of Credit identified on Schedule 3.2 and immediately
upon the issuance of each Letter of Credit hereunder, each Revolving Lender with
a Revolving Loan Pro Rata Share shall be deemed to have automatically,
irrevocably and unconditionally purchased and received from the applicable
Issuing Bank an undivided interest and participation in and to such Letter of
Credit, the obligations of the Company in respect thereof, and the liability of
such Issuing Bank thereunder (collectively, an “L/C Interest”) in an amount
equal to the Dollar Amount available for drawing under such Letter of Credit
multiplied by such Revolving Lender’s Revolving Loan Pro Rata Share.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars such Revolving Lender’s
Revolving Loan Pro Rata Share of each payment made by an Issuing Bank pursuant
to a Letter of Credit and not reimbursed by the Company on the date due as
provided in Section 3.7, or of any reimbursement payment required to be refunded
to the Company for any reason.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Unmatured Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  In the event that any Revolving
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 3.6, the Administrative Agent shall be entitled to receive, retain
and apply against such obligation in accordance with Section 12.2(B) amounts
otherwise payable to such Revolving Lender hereunder until the Administrative
Agent receives such payment from such Revolving Lender or such obligation is
otherwise fully satisfied, and such obligation shall accrue interest at the
Federal Funds Effective Rate for each day during the period commencing on the
date of demand and ending on the date such obligation is fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
Revolving Lender of its obligation to reimburse the applicable Issuing Bank for
such amount in accordance with this Section 3.6.
 
3.7.           Reimbursement Obligation.  The Company agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Revolving Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit (regardless of whether the account party in
respect thereof is the Company or a Subsidiary) or an L/C Draft related thereto
(such obligation of the Company to reimburse the Administrative Agent for an
advance made under a Letter of Credit or L/C Draft being hereinafter referred to
as a “Reimbursement Obligation” with respect to such Letter of Credit or L/C
Draft; it being understood and agreed that any Letter of Credit issued for the
account of a Subsidiary shall be deemed to be issued for the account of the
Company and the Company’s Reimbursement Obligation in respect of such Letter of
Credit or L/C Draft shall remain unconditional, irrevocable and absolute), each
such reimbursement to be made by the Company no later than the Business Day on
which the applicable Issuing Bank makes payment of each such L/C Draft or, if
the Company shall have received notice of a Reimbursement Obligation later than
9:00 a.m. (Chicago time) on any Business Day or on a day which is not a Business
Day, no later than 12:00 noon (Chicago time), on the immediately following
Business Day or, in the case of any other draw on a Letter of Credit, the date
specified in the demand of such Issuing Bank; provided, that upon any payment by
an Issuing Bank pursuant to a Letter of Credit, subject to the conditions to
borrowing set forth herein, the Company shall be deemed to have automatically
requested in accordance with Section 2.1 that the Reimbursement Obligation with
respect thereto be financed with Revolving Loans equal in amount to the Dollar
Amount of such Reimbursement Obligation (and, to the extent so financed, the
Company’s obligation to make such reimbursement shall be discharged and replaced
by the resulting Revolving Loans); provided, further, that if any Revolving
Lender shall fail to make available to the Administrative Agent its required
Revolving Loan, the Company shall repay the amount of the Reimbursement
Obligation then outstanding due to such failure within three (3) Business Days
of demand therefor by the Administrative Agent (and, to the extent so repaid, no
Default shall have occurred in respect of such Reimbursement Obligation).  If
the Company fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable payment made by an Issuing Bank
pursuant to a Letter of Credit, the payment then due from the Company in respect
thereof and such Revolving Lender’s Revolving Loan Pro Rata Share
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Revolving Loan Pro Rata Share of the payment
then due from the Company, in the same manner as provided in Section 2.6 with
respect to Revolving Loans made by such Revolving Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any payment made by such Issuing Bank pursuant to a Letter of
Credit (other than the funding of Revolving Loans or a Swing Line Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such payment made by such Issuing Bank
pursuant to such Letter of Credit.
 
 
69

--------------------------------------------------------------------------------

 
 
3.8.           Letter of Credit Fees.  The Company agrees to pay:
 
(A)  quarterly, in arrears, to the Administrative Agent for the ratable benefit
of the Revolving Lenders, except as set forth in Section 2.26, a letter of
credit fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding Dollar Amount available for drawing under each Letter
of Credit;
 
(B)  quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee equal to 0.125% per annum on the average daily outstanding face
Dollar Amount available for drawing under each Letter of Credit issued by such
Issuing Bank; and
 
(C)  to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Banks with respect to standby and
commercial Letters of Credit, including, without limitation, standard
commissions with respect to commercial Letters of Credit, payable at the time of
invoice of such amounts.
 
 
70

--------------------------------------------------------------------------------

 
 
3.9.           Issuing Bank Reporting Requirements.  In addition to the notices
required by Section 3.5(B), each Issuing Bank shall, no later than the tenth
(10th) Business Day following the last day of each month, provide to the
Administrative Agent, upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party and amount, expiration date and the reference
number of each Letter of Credit issued by it outstanding at any time during such
month and the aggregate amount payable by the Company during such month.  In
addition, upon the request of the Administrative Agent, each Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party and such other documentation as may reasonably
be requested by the Administrative Agent.  Upon the request of any Revolving
Lender, the Administrative Agent will provide to such Revolving Lender
information concerning such Letters of Credit.
 
3.10.           Indemnification; Exoneration.
 
(A)  In addition to amounts payable as elsewhere provided in this Article III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Revolving Lender from and
against any and all liabilities and costs which the Administrative Agent, such
Issuing Bank or such Revolving Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit
other than, in the case of the applicable Issuing Bank, to the extent resulting
from its gross negligence, bad faith or willful misconduct or from its failure
to comply with Uniform Customs and Practice for Documentary Credits of the
International Chamber of Commerce, or (ii) the failure of the applicable Issuing
Bank to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”).
 
(B)  As among the Company, the Revolving Lenders, the Administrative Agent and
the Issuing Banks, the Company assumes all risks of the acts and omissions of,
or misuse of such Letter of Credit by, the beneficiary of any Letters of
Credit.  In furtherance and not in limitation of the foregoing, subject to the
provisions of the Letter of Credit applications and Letter of Credit
reimbursement agreements executed by the Company at the time of request for any
Letter of Credit, neither the Administrative Agent, any Issuing Bank nor any
Revolving Lender shall be responsible (in the absence of gross negligence, bad
faith or willful misconduct in connection therewith or failure to comply with
Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce):  (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile, electronic transmission
or otherwise; (v) for errors in interpretation of technical trade terms;
(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof; (vii) for the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Revolving Lenders, including,
without limitation, any Governmental Acts.  None of the above shall affect,
impair, or prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.
 
 
71

--------------------------------------------------------------------------------

 
 
(C)  In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence, bad faith or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Revolving Lender under any resulting liability to the Company or relieve the
Company of any of its obligations hereunder to any such Person.
 
(D)  Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
3.11.           Cash Collateral.  Notwithstanding anything to the contrary
herein or in any application for a Letter of Credit, following the occurrence
and during the continuance of a Default or upon payout or termination of this
Agreement in full in cash, the Company shall, on the Business Day that it
receives Administrative Agent’s demand or as required pursuant to Section 9.1,
deliver to the Administrative Agent for the benefit of the Revolving Lenders and
the Issuing Banks, cash, or other collateral of a type satisfactory to the
Required Revolving Lenders, having a value, as determined by such Revolving
Lenders, equal to one hundred five percent (105%) of the aggregate Dollar Amount
of the outstanding L/C Obligations.  Any such collateral shall be held by the
Administrative Agent in a separate account appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
retained by the Administrative Agent for the benefit of the Revolving Lenders
and the Issuing Banks as collateral security for the Company’s obligations in
respect of this Agreement and each of the Letters of Credit.  Such amounts shall
be applied to reimburse the Issuing Banks for drawings or payments under or
pursuant to Letters of Credit, or if no such reimbursement is required, to
payment of such of the other Obligations as the Administrative Agent shall
determine.  If no Default shall be continuing, amounts remaining in any cash
collateral account established pursuant to this Section 3.11 which are not
applied to reimburse an Issuing Bank for amounts actually paid or to be paid by
such Issuing Bank in respect of a Letter of Credit, shall be returned to the
Company within one (1) Business Day (after deduction of the Administrative
Agent’s expenses incurred in connection with such cash collateral account).
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE  IV:  CHANGE IN CIRCUMSTANCES
 
4.1.           Yield Protection.  If any Change in Law:
 
(A)  subjects the Administrative Agent, any Lender, any applicable Lending
Installation or any Issuing Bank to any tax, levy, impost, duty, charge,
withholding assessment or fee on or from payments due from any Borrower
(excluding (A) Taxes, (B) amounts excluded from Taxes pursuant to Section
2.14(E)(i)(b) through (d), (C) any Connection Income Taxes, and (D) Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
(B)  imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuing Bank (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Revolving Loan Commitment, Term Loan Commitment, Loans, L/C
Interests or the Letters of Credit, or
 
(C)  imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Issuing Bank of making,
funding or maintaining its Revolving Loan Commitment, Term Loan Commitment, the
Loans, the L/C Interests or the Letters of Credit or reduces any amount
receivable by any Lender, any applicable Lending Installation or any Issuing
Bank in connection with Loans or Letters of Credit, or requires any Lender, any
applicable Lending Installation or any Issuing Bank to make any payment
calculated by reference to the amount of its Revolving Loan Commitment, Term
Loan Commitment, Loans or the L/C Interests held or interest received by it or
by reference to the Letters of Credit;
 
and the result of any of the foregoing is to increase the cost to that Lender or
Issuing Bank, by an amount deemed material by such Lender or Issuing Bank, of
making, renewing or maintaining its Revolving Loan Commitment, Term Loan
Commitment, Loans, L/C Interests, or Letters of Credit or to reduce any amount
received under this Agreement, then, within fifteen (15) days after receipt by
the applicable Borrower of written demand by such Lender or Issuing Bank
pursuant to Section 4.5, the applicable Borrower shall pay such Lender or
Issuing Bank that portion of such increased expense incurred or reduction in an
amount received which such Lender or Issuing Bank determines is attributable to
making, funding and maintaining its Loans, L/C Interests, Letters of Credit,
Term Loan Commitment, and Revolving Loan Commitment; provided that such Lender
or Issuing Bank shall only require such payment from the applicable Borrower to
the extent such Lender or Issuing Bank is requiring such payments from other
borrowers of comparable creditworthiness as the Company.
 
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 4.1 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any such increased cost or reduction incurred more
than 180 days prior to the date that such Lender or Issuing Bank demands, or
notifies such Borrower of its intention to demand, compensation therefor,
provided further, that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
 
73

--------------------------------------------------------------------------------

 
 
4.2.           Changes in Capital Adequacy or Liquidity Regulations.  If any
Lender or Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing by an amount
deemed material by such Lender or Issuing Bank the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Loans or Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, within fifteen (15) days after
receipt by the applicable Borrower of written demand by such Lender or Issuing
Bank pursuant to Section 4.5, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered; provided, that such Lender or
Issuing Bank shall only require such payment from the applicable Borrower to the
extent such Lender or Issuing Bank is requiring such payments from other
borrowers of comparable creditworthiness as the Company.
 
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 4.2 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any such increased cost or reduction incurred more
than 180 days prior to the date that such Lender or Issuing Bank demands, or
notifies such Borrower of its intention to demand, compensation therefor,
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
4.3.           Availability of Types of Advances.  If (i) any Lender determines
that maintenance of its Fixed-Rate Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type, currency or maturity appropriate to match fund
Fixed-Rate Loans are not available or (y) the interest rate applicable to
Fixed-Rate Loans does not accurately reflect the cost of making or maintaining
such an Advance, then the Administrative Agent shall suspend the availability of
the affected Type of Advance and, in the case of any occurrence set forth in
clause (i), require any Advances of the affected Type to be repaid or converted
into another Type.
 
4.4.           Funding Indemnification.  Subject to Sections 2.4(B)(i), (ii),
and (iii), if any payment of a Fixed-Rate Loan occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment, or otherwise, or a Fixed-Rate Loan is not made on the date specified
by the Borrowers for any reason other than default by the Lenders, the Borrowers
shall indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain the Fixed-Rate Loan, within one
Business Day after receipt by the Borrowers of the written demand required
pursuant to Section 4.5.
 
 
74

--------------------------------------------------------------------------------

 
 
4.5.           Lender Statements; Survival of Indemnity.  If reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Fixed-Rate Loans to reduce any liability of the Borrowers to such
Lender under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of
Advance under Section 4.3, so long as such designation is not disadvantageous,
in the judgment of the Lender, to such Lender.  Any demand for compensation
pursuant to Section 2.14(E) or this Article IV shall be in writing and shall
state the amount due, if any, under Section 2.14(E), 4.1, 4.2, 4.4 or 4.6 and
shall set forth in reasonable detail the calculations upon which such Lender or
Issuing Bank determined such amount and shall be final, conclusive, and binding
on the Borrowers in the absence of manifest error.  Determination of amounts
payable under such Sections in connection with a Fixed-Rate Loan shall be
calculated as though each Lender funded its Fixed-Rate Loan through the purchase
of a deposit of the type, currency and maturity corresponding to the deposit
used as a reference in determining the Eurocurrency Rate or Alternate Currency
Rate applicable to such Loan, whether in fact that is the case or not.  The
obligations of the Borrowers under Sections 2.14(E), 4.1, 4.2, 4.4 and 4.6 shall
survive payment of the Obligations and termination of this Agreement.
 
4.6.           Non-U.S. Reserve Costs or Fees.  If any law or any governmental
or quasi-governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United States of America or any subdivision thereof
(whether or not having the force of law), imposes or deems applicable any
reserve requirement against or fee with respect to assets of, deposits with or
for the account of, or credit extended by, any Lender or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender or applicable Lending Installation of making or maintaining its
Eurocurrency Rate Loans to any Borrower that is not incorporated under the laws
of the United States of America or a state thereof (each a “Non-U.S. Borrower”)
or its Commitment to any Non-U.S. Borrower or to reduce the return received by
such Lender or applicable Lending Installation in connection with such
Eurocurrency Rate Loans to any Non-U.S. Borrower or Commitment to any
Non-U.S. Borrower, then, within 15 days of demand by such Lender, such
Non-U.S. Borrower shall pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction in amount
received.
 
4.7.           Mitigation Obligations.  If any Lender requests compensation
under Sections 2.14(E), 4.1, 4.2 or 4.6 to recover Taxes, Other Taxes, taxes,
levies, imports, duties, charges, withholdings, assessments or fees or other
additional costs incurred by such Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Sections 2.14(E), 4.1, 4.2 or 4.6, as the case may be, in the future, and
(B) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable costs and expenses incurred by any lender in connection with
such designation or assignment.
 
 
75

--------------------------------------------------------------------------------

 
 
ARTICLE  V:  CONDITIONS PRECEDENT
 
5.1.           Conditions Precedent to Effectiveness and Initial Extension of
Credit.  This Agreement shall not become effective until the date on which
unless the Company has furnished to the Administrative Agent each of the
following (unless waived in accordance with Section 9.3), all in form and
substance reasonably satisfactory to the Administrative Agent:
 
(1)  A counterpart to this Agreement from each party hereto signed on behalf of
such party;
 
(2)  Copies of the Certificate of Incorporation (or other comparable constituent
document) of each member of the Initial Obligor Group, together with all
amendments and a certificate of good standing, both certified by the appropriate
governmental officer in its jurisdiction of incorporation;
 
(3)  Copies, certified by the Secretary or Assistant Secretary of each member of
the Initial Obligor Group, of its By-Laws (or other comparable governing
document) and of its Board of Directors’ (or other comparable governing body)
resolutions (and resolutions of other bodies, if any are deemed reasonably
necessary by counsel for the Administrative Agent) authorizing the execution of
the Loan Documents;
 
(4)  A certificate, in form and substance satisfactory to the Administrative
Agent, signed by an Authorized Officer of each Borrower, stating that on the
date of this Agreement all the representations in this Agreement and in any
applicable Alternate Currency Addendum are true and correct in all material
respects (unless such representation and warranty is made as of a specific date,
in which case, such representation and warranty shall be true in all material
respects as of such date) and no Default or Unmatured Default has occurred and
is continuing;
 
(5)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of each member of the Initial Obligor Group, which shall identify by name and
title and bear the signature of the officers of the members of the Initial
Obligor Group authorized to sign the Loan Documents (and, in the case of the
Borrowers, to make borrowings hereunder or under any applicable Alternate
Currency Addendum), upon which certificate the Lenders shall be entitled to rely
until informed of any change in writing by the Company;
 
(6)  Evidence satisfactory to the Administrative Agent that the Company has paid
to the Administrative Agent and the Arranger the fees agreed to in the letter
agreement between JPMorgan Chase, individually, J.P. Morgan Securities and the
Company dated February 24, 2012, payable at the times and in the amounts set
forth therein.
 
(7)  The written opinions of the initial Borrowers’ and the Subsidiary
Guarantors’ U.S. counsel, addressed to the Administrative Agent, the Alternate
Currency Banks, the Issuing Banks and the Lenders, with respect to (without
limitation) the due authorization, execution and enforceability of this
Agreement and the other Loan Documents;
 
 
76

--------------------------------------------------------------------------------

 
 
(8)  (i) A Parent Guaranty, in the form attached hereto as Exhibit G-1, executed
by the Company and (ii) a Subsidiary Guaranty, in the form attached hereto as
Exhibit G-2, executed by each Subsidiary Guarantor; and
 
(9)  Each other document reflected on the List of Closing Documents attached as
Exhibit M to this Agreement.
 
5.2.           Each Advance and Letter of Credit.  The Lenders shall not be
required to make any Advance, or issue any Letter of Credit, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued, both before and after giving effect
to such Advance or Letter of Credit:
 
(A)  There exists no Default or Unmatured Default;
 
(B)  The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date (except for those
made as of a particular date which shall be true and correct in all material
respects as of such date); and
 
(C)  (i) The Dollar Amount of the Revolving Credit Obligations does not, and
after making such proposed Advance or issuing such Letter of Credit would not,
exceed the Aggregate Revolving Loan Commitment, (ii) the Dollar Amount of all
Alternate Currency Loans made pursuant to any Alternate Currency Addendum does
not, and after making such proposed Advance would not, exceed the Alternate
Currency Commitment with respect thereto, and (iii) the Dollar Amount of all
Alternate Currency Loans does not, and after making such proposed Advance would
not, exceed the Alternate Currency Sublimit.
 
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B) and (C) have been satisfied.
 
5.3.           Initial Advance to Each New Alternate Currency Borrower.  No
Alternate Currency Bank shall be required to make any Alternate Currency Loans,
in each case, to a new Alternate Currency Borrower added after the Closing Date
unless the Company has furnished or caused to be furnished to the Administrative
Agent:
 
(1)  The Assumption Letter executed and delivered by such Alternate Currency
Borrower and containing the written consent of the Company thereon, as
contemplated by Section 2.23;
 
(2)  Copies of the Certificate of Incorporation (or other comparable constituent
document) of the Alternate Currency Borrower, together with all amendments and a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of organization;
 
 
77

--------------------------------------------------------------------------------

 
 
(3)  Copies, certified by the Secretary or Assistant Secretary of the Alternate
Currency Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
resolutions of other bodies, if any are deemed necessary by the Administrative
Agent) approving the Assumption Letter;
 
(4)  An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Authorized Officer of the Alternate Currency Borrower, which shall
identify by name and title and bear the signature of the officers of such
Alternate Currency Borrower authorized to sign the Assumption Letter and the
other documents to be executed and delivered by such Alternate Currency Borrower
hereunder, upon which certificate the Administrative Agent and the Revolving
Lenders shall be entitled to rely until informed of any change in writing by the
Company;
 
(5)  An opinion of counsel to such Alternate Currency Borrower, in a form
reasonably acceptable to the Administrative Agent and its counsel;
 
(6)  Promissory notes payable to each of the Revolving Lenders requesting
promissory notes pursuant to Section 2.12(D) hereof; and
 
(7)  Such other instruments, documents or agreements as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
5.4.           Initial Advance to Each New Subsidiary Borrower.  Without in any
way limiting the applicability of the foregoing Sections 5.1 and 5.2, the
Revolving Lenders shall not be required to make any Advance hereunder, or issue
any Letter of Credit, in each case, to or with respect to any Subsidiary
Borrower unless the Company or such Subsidiary Borrower has furnished or caused
to be furnished to the Administrative Agent:
 
(1)  The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Company thereon, as contemplated by
Section 2.24;
 
(2)  Copies of the Certificate of Incorporation (or other comparable constituent
document) of such Subsidiary Borrower, together with all amendments and a
certificate of good standing (or equivalent thereof, to the extent obtainable in
any jurisdiction outside the United States), both certified by the appropriate
governmental officer in its jurisdiction of organization;
 
(3)  Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
resolutions of other bodies, if any are deemed necessary by the Administrative
Agent) approving the Assumption Letter;
 
 
78

--------------------------------------------------------------------------------

 
 
(4)  An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Authorized Officer of such Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Administrative Agent and the Revolving Lenders shall be entitled
to rely until informed of any change in writing by the such Subsidiary Borrower;
 
(5)  An opinion of counsel to such Subsidiary Borrower in a form reasonably
acceptable to the Administrative Agent and its counsel;
 
(6)  Promissory notes payable to each of the Revolving Lenders requesting
promissory notes pursuant to Section 2.12(D) hereof; and
 
(7)  Such other instruments, documents or agreements as the Administrative Agent
may reasonably request in connection with the addition of such Subsidiary
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
ARTICLE  VI:  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Company (and
each other Borrower shall also be deemed to make each representation and
warranty to the extent it relates to such Borrower and its Subsidiaries)
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.2 or 5.3, as applicable:
 
6.1.           Organization; Corporate Powers.  The Company and each of its
Subsidiaries (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (to the extent such concept
applies to such entity) under the laws of the jurisdiction of its organization,
(ii) is duly qualified to do business as a foreign entity and is in good
standing under the laws of each jurisdiction in which the failure to be so
qualified and in good standing would reasonably be expected to have a Material
Adverse Effect, and (iii) has all requisite authority to own, operate and
encumber its property and to conduct its business as presently conducted, except
where the failure to obtain such authority would not reasonably be expected to
have a Material Adverse Effect.
 
6.2.           Authority.
 
(A)  The Company and each of its Subsidiaries has the requisite power and
authority to execute, deliver and perform each of the Loan Documents which have
been executed by it as required by this Agreement and the other Loan Documents
on or prior to Closing Date and such execution, delivery and performance, as the
case may be, has been duly authorized by all requisite corporate, partnership or
limited liability company acts (including any required shareholder or partner
approval) of the Company and its Subsidiaries.
 
 
79

--------------------------------------------------------------------------------

 
 
(B)  Each of the Loan Documents to which the Company or any of its Subsidiaries
is a party has been duly executed or delivered, as the case may be, by it and,
assuming due execution and delivery by all parties other than the Company and
its Subsidiaries, constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally).
 
6.3.           No Conflict; Governmental Consents.  The execution, delivery and
performance of each of the Loan Documents to which the Company or any of its
Subsidiaries is a party do not and will not (i) conflict with the certificate or
articles of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization or formation, by-laws, operating
agreement or other management agreement (or other applicable constituent
documents) of the Company or any such Subsidiary, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law or Contractual Obligation of the Company or
any such Subsidiary, or require termination of any Contractual Obligation,
except such breach, default or termination which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect, or
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any such Subsidiary, other
than Liens permitted or created by the Loan Documents.  Except as set forth on
Schedule 6.3 to this Agreement, the execution, delivery and performance of each
of the Loan Documents to which the Company or any of its Subsidiaries is a party
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any Governmental Authority, except
filings, consents or notices which have been made, obtained or given, or which,
if not made, obtained or given, individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
 
6.4.           Financial Statements.  The consolidated financial statements of
the Company and its Subsidiaries at and for the year ended December 31, 2011
heretofore delivered to the Administrative Agent and the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present in all material respects
the consolidated financial condition of the Company and its Subsidiaries at
December 31, 2011 and the consolidated results of their operations for the
period then ended.
 
6.5.           No Material Adverse Change.  Since December 31, 2011, there has
occurred no change in the business, operations, property or financial condition
of the Company and its Subsidiaries, taken as a whole, which has had or would
reasonably be expected to have a Material Adverse Effect.
 
6.6.           Taxes.  The Company and each of its Subsidiaries has filed or
caused to be filed all federal, state and local or other (including foreign) tax
returns which are required to be filed by it other than tax returns in respect
of which the failure to so file would not reasonably be expected to have a
Material Adverse Effect.  Except for taxes and assessments being contested in
good faith and reserved for in accordance with GAAP as in effect from time to
time or taxes the nonpayment of which would not reasonably be expected to have a
Material Adverse Effect, the Company and each of its Subsidiaries has paid or
caused to be paid all taxes as shown on said returns on any assessment received
by it, to the extent that such taxes have become due.  The Company has no
knowledge of any proposed tax assessment against the Company or any of its
Subsidiaries that will have or could reasonably be expected to have a Material
Adverse Effect.
 
 
80

--------------------------------------------------------------------------------

 
 
6.7.           Litigation.  Except as disclosed on Schedule 6.7, there is no
action, suit, proceeding, arbitration or, to the Company’s knowledge,
investigation before or by any Governmental Authority or private arbitrator
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
 
6.8.           Subsidiaries.  Schedule 6.8 to this Agreement as of the Closing
Date (i) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds any Capital Stock; and (ii) accurately sets forth (A) the
correct legal name and the jurisdiction of organization, and (B) the authorized,
issued and outstanding shares of each class of Capital Stock of each of the
Company’s Subsidiaries and the owners of such shares.  As of the Closing Date,
except as disclosed on Schedule 6.8 and other than awards of Capital Stock to
directors, officers and employees, (x) none of the issued and outstanding
Capital Stock of the Company or any of the Company’s Subsidiaries is subject to
any vesting, redemption, or repurchase agreement and (y) there are no warrants
or options outstanding with respect to such Capital Stock.  The outstanding
Capital Stock of each of the Company’s Subsidiaries is duly authorized, validly
issued, fully paid and nonassessable and is not Margin Stock.
 
6.9.           Accuracy of Information.  The written information, other than
projections, forward-looking statements and information of a general economic or
industry nature, made available by the Company and any of its Subsidiaries, or
by the Company on behalf of any of its Subsidiaries, to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof, when
furnished, taken as a whole, does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made (after giving effect to all supplements
thereto).  In addition, all financial projections and other forward-looking
written statements, if any, that have been prepared by the Company and made
available to the Administrative Agent or any Lender have been prepared in good
faith based upon reasonable assumptions that were believed by the preparer
thereof to be reasonable at the time such financial projections or
forward-looking statements were furnished (it being understood that such
projections and forward-looking statements may differ from projected results and
such differences may be material).
 
6.10.           Margin Stock.  Neither the Company nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock and Margin Stock constitutes less than 25% of the value of
those assets of the Company and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
 
6.11.           Compliance with Laws.  The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses except where the failure to so comply individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
 
 
81

--------------------------------------------------------------------------------

 
 
6.12.           Assets and Properties.  The Company and each of its Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to its business, except where such failure to have good title
or valid leasehold interests would not reasonably be expected to result in a
Material Adverse Effect, and all such assets and property are free and clear of
all Liens, except Liens permitted under Section 7.3(C).
 
6.13.           Investment Company Act of 1940.  Neither the Company nor any of
its Subsidiaries is an “investment company” under the Investment Company Act of
1940.
 
6.14.           Representations and Warranties of each Foreign Subsidiary that
is a Borrower.  Each Foreign Subsidiary that is a Borrower represents and
warrants to the Lenders that:
 
(A)  Filing.  To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which such Borrower is a party in the
laws of the jurisdiction of its organization (such jurisdiction being
hereinafter referred to as the “Home Country”), it is not necessary that this
Agreement or any other Loan Document to which such Borrower is a party or any
other document be filed or recorded with any court or other authority in its
Home Country or that any stamp or similar tax be paid to or in respect of this
Agreement or any other Loan Document of such Borrower, other than documents
which have been so filed or recorded and stamp or similar taxes which have been
so paid.
 
(B)  No Immunity.  Neither such Borrower nor any of its assets is entitled to
immunity from suit, execution, attachment or other legal process.  Such
Borrower’s execution and delivery of the Loan Documents to which it is a party
constitute, and the exercise of its rights and performance of and compliance
with its obligations under such Loan Documents will constitute, private and
commercial acts done and performed for private and commercial purposes.
 
(C)  Application of Representations and Warranties.  It is understood and agreed
by the parties hereto that the representations and warranties in this
Section 6.14 of each Foreign Subsidiary that is a Borrower shall only be
applicable to such Borrower on and after the date of its execution of its
Assumption Letter and any applicable Alternate Currency Addendum until such time
as such Foreign Subsidiary ceases to be a Borrower pursuant to Section 2.23 or
2.24, as applicable.
 
6.15.           Insurance.  The Company maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all of its property in such amounts, subject to
deductibles and self-insurance retentions, and covering such properties and
risks, as is reasonably consistent with sound business practices.
 
6.16.           No Default.  There exists no Default or Unmatured Default.
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE  VII:  COVENANTS
 
The Company covenants and agrees on behalf of itself and its Subsidiaries (and
each other Borrower shall also be deemed to so covenant and agree to the extent
such covenant relates to such Borrower and its Subsidiaries) that so long as any
Revolving Loan Commitments or Term Loan Commitments are outstanding and
thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit (or
cash collateralization thereof in accordance with Section 3.11), unless the
Required Lenders shall otherwise give prior written consent:
 
7.1.           Reporting.  The Company shall:
 
(A)  Financial Reporting.  Furnish to the Administrative Agent (which shall
provide a copy thereof to each Lender):
 
(i)  Quarterly Reports.  As soon as practicable, and in any event within the
earlier of (x) ten (10) days after the date on which quarterly reports are
required to be delivered to the Commission and (y) fifty (50) days after the end
of the first three fiscal quarters of the Company, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of such period and the
related consolidated statement of income of the Company and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter and the related consolidated
statement of cash flows for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, certified by an Authorized
Financial Officer on behalf of the Company as fairly presenting in all material
respects the consolidated financial position of the Company and its Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.
 
(ii)  Annual Reports.  As soon as practicable, and in any event within the
earlier of (x) ten (10) days after the date on which annual reports are required
to be delivered to the Commission and (y) ninety-five (95) days after the end of
each fiscal year of the Company, (a) the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such fiscal year, and (b) an audit report on
the items listed in clause (a) hereof of independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification and without any other qualification or exception as to the scope
of the audit) and shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
the Company and its Subsidiaries as at the date indicated and the results of
their operations and cash flows for the period ended on such date in conformity
with GAAP as in effect at such time and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
as then in effect in the United States of America.
 
 
83

--------------------------------------------------------------------------------

 
 
(iii)  Officer’s Certificate.  Together with each delivery of any financial
statement pursuant to clauses (i) and (ii) of this Section 7.1(A), a certificate
of the Company, substantially in the form of Exhibit E attached hereto and made
a part hereof, signed by an Authorized Financial Officer, (a) stating that as of
the date of such Officer’s Certificate no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, (b) demonstrating compliance with the provisions of Section 7.4, and
(c) setting forth any changes to the information set forth on Schedule 6.8
occurring during such period.
 
(B)  Notice of Default.  Promptly upon the Company or any Subsidiary obtaining
knowledge (and in any event within 10 days of obtaining such knowledge) of any
Default or Unmatured Default, the Company shall deliver to the Administrative
Agent a certificate of the Company, signed by an Authorized Financial Officer,
specifying (a) the nature and period of existence of any such Default or
Unmatured Default and (b) what action the Company has taken, is taking and
proposes to take with respect thereto.
 
(C)  Lawsuits.  (i)Promptly upon the Company or any Subsidiary obtaining
knowledge of the institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration, by or before any
Governmental Authority, against or affecting such Borrower or any of its
Subsidiaries or any property of such Borrower or any of its Subsidiaries not
previously disclosed pursuant to Section 6.7, which action, suit, proceeding,
governmental investigation or arbitration exposes, or in the case of multiple
actions, suits, proceedings, governmental investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Company’s reasonable judgment, any Borrower or any of its Subsidiaries to
liability in an amount aggregating $25,000,000 or more (exclusive of claims
covered by insurance policies of the Company or any of its Subsidiaries unless
the insurers of such claims have disclaimed coverage or reserved the right to
disclaim coverage on such claims and exclusive of claims covered by the
indemnity of a financially responsible indemnitor in favor of the Company or any
of its Subsidiaries unless the indemnitor has disclaimed or reserved the right
to disclaim coverage thereof), give written notice thereof to the Administrative
Agent and provide such other information as may be reasonably available to
enable each Lender to evaluate such matters; and (ii) in addition to the
requirements set forth in clause (i) of this Section 7.1(C), upon request of the
Administrative Agent or the Required Lenders, promptly give written notice of
the status of any action, suit, proceeding, governmental investigation or
arbitration covered by a report delivered pursuant to clause (i) above and
provide such other information as may be reasonably available to it that would
not jeopardize any attorney-client privilege, or violate any law, court order or
confidentiality agreement, by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
 
(D)  Material Indebtedness.  Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding unmatured or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Company to the holders of Material Indebtedness pursuant to the
terms of the agreements governing such Material Indebtedness, such delivery to
be made at the same time and by the same means as such notice of default is
delivered to such holders, and (ii) a copy of each notice or other communication
received by the Company from the holders of Material Indebtedness regarding
unmatured or actual defaults pursuant to the terms of such Material
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Company.
 
 
84

--------------------------------------------------------------------------------

 
 
(E)  Other Reports.  Deliver or cause to be delivered to the Administrative
Agent copies of all reports and notices on Form 8-K, if any, sent or made
available generally by the Company to its securities holders or filed with the
Commission by the Company.
 
(F)  Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent such other
information with respect to the Company, any of its Subsidiaries, as from time
to time may be reasonably requested by the Administrative Agent.
 
Information required to be delivered pursuant to Section 7.1(A) and
Section 7.1(E) shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, (i) shall
have been posted by the Administrative Agent on an Intralinks or similar site to
which the Lenders have been granted access, (ii) shall be freely and readily
available on the website of the Commission at http://www.sec.gov or (iii) shall
be freely available on the Company’s website at http://www.kaydon.com without
charge; provided, that, in the case of the foregoing clause (iii), the Company
will promptly notify the Administrative Agent of each posting to such site upon
the occurrence thereof.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
 
7.2.           Affirmative Covenants.
 
(A)  Existence, Etc.  Except as permitted pursuant to Section 7.3(H), the
Company shall, and shall cause each of its Subsidiaries to, at all times (i)
preserve, renew and keep in full force and effect its legal existence, (ii)
maintain its good standing (to the extent such concept applies to such entity)
as a corporation, partnership or limited liability company in its jurisdiction
of incorporation or organization, as the case may be, and (iii) preserve and
keep, or cause to be preserved and kept, in full force and effect its rights and
franchises material to its business except, in the case of the foregoing clauses
(i) (other than with respect to any Borrower), (ii) and (iii), where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
 
(B)  Conduct of Business.  The Company shall, and shall cause each of its
Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified will not have or would not
reasonably be expected to have a Material Adverse Effect.
 
(C)  Compliance with Laws, Etc.  The Company shall, and shall cause its
Subsidiaries to, comply with all Requirements of Law applicable to them and
their respective businesses, except, in each case, where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
(D)  Payment of Taxes and Claims.  The Company shall pay, and cause each of its
Subsidiaries to pay, all material taxes, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property before any penalty or
interest accrues thereon; provided, however, that no such taxes, assessments and
governmental charges (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP as in effect from time to time
shall have been made therefor.
 
 
85

--------------------------------------------------------------------------------

 
 
(E)  Insurance.  The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect, such
insurance policies and programs as reflect coverage that is reasonably
consistent with sound business practices.
 
(F)  Inspection of Property; Books and Records; Discussions.  The Company shall,
and shall cause its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities.  The
Company will, and will cause each Subsidiary to, permit the Administrative
Agent, by its representatives and agents, upon reasonable prior notice, to
inspect any of the assets, property, books and financial records of the Company
and each Subsidiary, to examine and make copies of the books of accounts and
other financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary with, and to
be advised as to the same by, the officers of the Company, all at such
reasonable times (during normal business hours) and intervals as the
Administrative Agent may designate.
 
(G)  Maintenance of Property.  The Company shall cause all material property
used in the conduct of its business or the business of any Subsidiary to be
maintained and kept in adequate condition, repair and working order, ordinary
wear and tear excepted; provided, however, that nothing in this Section 7.2(G)
shall prevent the Company from discontinuing the operation or maintenance of any
of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary.
 
(H)  Use of Proceeds.  The Company shall use the proceeds of the Loans to
provide funds for the working capital needs and other general corporate purposes
of the Company and its Subsidiaries (including, without limitation, to
consummate Permitted Acquisitions and to pay dividends or consummate repurchases
of the Company’s Capital Stock that constitute Restricted Payments permitted
under Section 7.3(E)).  The Company will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Loans to purchase or carry any Margin Stock.
 
(I)  Subsidiary Guarantees.  The Company shall, to the extent necessary to
remain in compliance with the Credit Support Requirement, (a) cause each new
Subsidiary to execute and deliver to the Administrative Agent, as promptly as
possible, but in any event within sixty (60) days after becoming a Subsidiary,
an executed Supplement to become a Subsidiary Guarantor under the Subsidiary
Guaranty in the form of Annex I to Exhibit G-2 attached hereto (whereupon such
Subsidiary shall become a “Subsidiary Guarantor” under this Agreement) and
(b) deliver and cause each such Subsidiary to deliver such corporate
resolutions, opinions of counsel, and such other corporate documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent; provided that no Foreign
Subsidiary shall be required to execute and deliver a supplement to the
Subsidiary Guaranty if such execution and delivery would cause a Deemed Dividend
Problem or a Financial Assistance Problem with respect to such Foreign
Subsidiary and, in lieu thereof, the Company and the relevant Subsidiaries shall
comply with Section 7.2(J) below.
 
 
86

--------------------------------------------------------------------------------

 
 
(J)  Pledge Agreements.
 
(i)  The Company, to the extent necessary to remain in compliance with the
Credit Support Requirement, in connection with a Foreign Subsidiary which cannot
become a Subsidiary Guarantor due to a Deemed Dividend Problem or a Financial
Assistance Problem in respect thereof, shall or shall cause the applicable
parent Domestic Subsidiary as promptly as possible (but in any event within
sixty (60) days following the creation or acquisition thereof) to (a) execute a
Pledge Agreement with respect to 65% of the Capital Stock of such Foreign
Subsidiary, and (b) deliver and cause each such parent Domestic Subsidiary and
Foreign Subsidiary to deliver such corporate resolutions, opinions of counsel,
stock certificates, stock powers and such other corporate documentation with
respect to such Pledge Agreement as the Administrative Agent or its counsel may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 
(ii)  Notwithstanding the foregoing, no Subsidiary Guaranty (or supplement
thereto) or Pledge Agreement in respect of a Foreign Subsidiary shall be
required hereunder to the extent (a) the guaranty or pledge thereunder is
prohibited by applicable law or (b) the Administrative Agent or its counsel
reasonably determines that such guaranty or pledge would not provide material
credit support for the benefit of the Holders of Secured Obligations pursuant to
a legally valid, binding and enforceable Guaranty or Pledge Agreement, as the
case may be; it being understood and agreed that the Company shall make
commercially reasonable efforts to designate one or more alternative Foreign
Subsidiaries to remain in compliance with the Credit Support Requirement.
 
(K)  Credit Support Requirement.  The Company shall, and shall cause each of its
Subsidiaries to, comply at all times with the Credit Support Requirement; it
being understood and agreed that the Company may add (in the manner set forth in
Section 7.2(I) or (J), as applicable) or remove one or more Subsidiaries from
their status as either Subsidiary Guarantors or Pledged Foreign Subsidiaries so
long as no Default has occurred and is continuing at such time and such addition
or removal does not cause noncompliance with the Credit Support Requirement.
 
(L)  Obligor Group.  At any time at which the Leverage Ratio of the Company and
its consolidated Subsidiaries is greater than 3.00 to 1.00 for the Last
Twelve-Month Period based on the most recent quarterly or annual consolidated
financial statements delivered pursuant to Section 7.1(A)(i) or (ii), as
applicable, no more than 25% of the EBIT of the Obligor Group may be contributed
by the Foreign-Owned Subsidiaries that are not Pledged Foreign Subsidiaries (the
“Foreign EBIT Cap”).  If at any time the Company exceeds the Foreign EBIT Cap,
the Company shall promptly (and in any event within 10 Business Days after
knowledge thereof) notify the Administrative Agent thereof and indicate to the
Administrative Agent those Foreign-Owned Subsidiaries that should be removed
from the Obligor Group so that the remaining Foreign-Owned Subsidiaries do not
exceed the Foreign EBIT Cap, provided that the Company may at any time
substitute any Foreign-Owned Subsidiaries for other Foreign-Owned Subsidiaries
previously removed as long as any such substitution does not cause the Foreign
EBIT Cap to be exceeded.  If the Company does not so notify the Administrative
Agent of such an occurrence within 3 Business Days after the date on which it
was required to notify the Administrative Agent, then the Administrative Agent
shall be entitled, in its sole discretion, to remove from the Obligor Group
(with notice to the Company) such Foreign-Owned Subsidiaries as it deems
necessary to cause the remaining Foreign-Owned Subsidiaries to satisfy the
Foreign EBIT Cap, provided that the Company may at any time thereafter
substitute any other Foreign-Owned Subsidiaries for any such removed
Foreign-Owned Subsidiaries as long as such substitution does not cause the
Foreign EBIT Cap to be exceeded.
 
 
87

--------------------------------------------------------------------------------

 
 
7.3.           Negative Covenants.
 
(A)  Subsidiary Indebtedness.  The Company shall not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
 
(i)  the Obligations;
 
(ii)  Permitted Existing Indebtedness and Permitted Refinancing Indebtedness;
 
(iii)  Indebtedness in respect of obligations secured by Customary Permitted
Liens;
 
(iv)   (a) Indebtedness arising from intercompany loans and advances permitted
under Section 7.3(D); provided, that if any Borrower or Subsidiary Guarantor is
the obligor on such Indebtedness, such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations and (b) Contingent
Obligations permitted under Section 7.3(D) with respect to Indebtedness of any
Obligor or other Subsidiary permitted hereunder;
 
(v)  Indebtedness secured by Liens permitted by clauses (iv), (v) and (vii) of
Section 7.3(C); and
 
(vi)  Indebtedness of any Person outstanding on the date on which such Person
becomes a Subsidiary of the Company or is merged into or consolidated with or
into any of its Subsidiaries and Indebtedness assumed by any Subsidiary of the
Company in connection with any acquisition; provided that such Indebtedness was
not created in connection with, or in anticipation of, such acquisition and the
amount of such Indebtedness is not increased thereafter unless solely as a
result of capitalization of interest or otherwise incurred under another
subsection of this Section 7.3(A) substantially contemporaneously with such
merger or consolidation, and any Permitted Refinancing Indebtedness;
 
 
88

--------------------------------------------------------------------------------

 
 
(vii)  Indebtedness representing deferred compensation to employees of any
Subsidiaries of the Company incurred in the ordinary course of business;
 
(viii)  Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
 
(ix)  cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, employees credit or purchase
cards, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts;
 
(x)  Indebtedness relating to Disqualified Stock issued to any Borrower or
Subsidiary Guarantor and not issued by the Company or any Domestic Subsidiary
that is a Subsidiary Guarantor (unless such Disqualified Stock is issued by such
a Subsidiary Guarantor to the Company); and
 
(xi)  other Indebtedness of a type not referred to elsewhere in this
Section 7.3(A) incurred by the Company’s Subsidiaries; provided that no Default
or Unmatured Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and provided further that the aggregate
outstanding amount of all Indebtedness incurred by the Company’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (i) through (x) of this
Section 7.3(A)) shall not exceed, as of any date, an amount equal to ten percent
(10%) of Consolidated Assets as of the end of the fiscal quarter immediately
preceding such date.
 
(B)  Sales of Assets.  The Company shall not, and shall not permit any of its
Subsidiaries to, consummate any Asset Sale, except:
 
(i)  transfers of assets (a) between the Company and any Wholly-Owned
Subsidiary, (b) between Wholly-Owned Subsidiaries or (c) from any non-Wholly
Owned Subsidiary to the Company or any other Subsidiary; provided, that any such
transfer of assets from an Obligor to a Non-Obligor Subsidiary shall be made for
not less than fair market value (as determined in good faith by the Company’s
management or board of directors);
 
(ii)  any Asset Sales set forth on Schedule 7.3(B);
 
(iii)  any Asset Sale which (a) is for not less than fair market value (as
determined in good faith by the Company’s management or board of directors) and
(b) when combined with all such other Asset Sales (each such Asset Sale being
valued at book value) during such fiscal year, represents the disposition of
assets with an aggregate book value not greater than twenty percent (20%) of the
aggregate book value of the Company’s Consolidated Assets as of the end of the
immediately preceding fiscal year; provided that such percentage shall be
increased to twenty-five percent (25%) to the extent any Asset Sales in excess
of 20% consist of sales of Non-Core Assets.
 
 
89

--------------------------------------------------------------------------------

 
 
(iv)  dispositions in the ordinary course of business of cash and Cash
Equivalents;
 
(v)  Asset Sales in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any property of the Company or any of its
Subsidiaries;
 
(vi)  Asset Sales of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and
 
(vii)  Asset Sales of accounts receivables in connection with the collection or
compromise thereof.
 
(C)  Liens.  The Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any of their respective property or assets except:
 
(i)  Liens created by the Loan Documents or otherwise securing the Secured
Obligations;
 
(ii)  Permitted Existing Liens; provided, that (i) such Lien shall not apply to
any other assets of the Company or any of its Subsidiaries except as otherwise
permitted under this Section 7.3(C) and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any extension,
modification, renewal or replacement thereof that does not increase the
outstanding principal amount thereof;
 
(iii)  Customary Permitted Liens;
 
(iv)  purchase money Liens (including the interest of a lessor under a
Capitalized Lease) securing Indebtedness in an aggregate principal amount not in
excess of $25,000,000 at any one time outstanding; provided that such Liens
shall not apply to any property of the Company or its Subsidiaries other than
that purchased or subject to such Capitalized Lease, except as otherwise
permitted under this Section 7.3(C); provided further that individual financings
of equipment provided by one lender may be cross-collateralized to other
financings of equipment by such lender;
 
(v)  Liens with respect to property acquired by the Company or any of its
Subsidiaries after the Closing Date or existing on any asset of any Person that
becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided, that (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (b) such Lien shall not apply to any other
assets of the Company or any of its Subsidiaries except as otherwise permitted
under this Section 7.3(C), (c) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, except as otherwise permitted under this
Section 7.3(C), and (d) such Liens shall not secure Indebtedness in an aggregate
principal amount not in excess of $25,000,000 at any one time outstanding, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
 
90

--------------------------------------------------------------------------------

 
 
(vi)  Liens on Receivables and Related Security securing a Permitted Receivables
Financing;
 
(vii)  other Liens securing obligations of a type not covered elsewhere in this
Section 7.3(C) so long as the obligations secured by the Liens permitted by this
Section 7.3(C)(vii) do not exceed $40,000,000 in the aggregate;
 
(viii)  Liens on assets of Subsidiaries solely in favor of the Company or any
other Obligor as secured party and securing Indebtedness owing by a Subsidiary
to the Company or any other Obligor; and
 
(ix)  Liens securing Hedging Obligations incurred in the ordinary course of
business.
 
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Secured Obligations, as collateral for the Secured Obligations,
other than:
 
(a)           any agreement, note, indenture or other instrument in connection
with purchase money Indebtedness (including Capitalized Leases) for which the
related Liens are permitted hereunder to the extent that such prohibition or
restraint relates only to the assets or property obtained with the proceeds of
such Indebtedness;
 
(b)           the documents evidencing a Permitted Receivables Financing, with
respect to the Receivables and Related Security of the Company and/or its
Subsidiaries to the extent transferred to an SPV or other Person in connection
therewith;
 
(c)           any agreement providing for the disposition of property (so long
as such prohibition or restraint relates only to the property to be disposed
of);
 
(d)           set forth in any real property lease agreement, licenses and joint
venture agreements entered into in the ordinary course of business to the extent
that such prohibition or restraint relates only to the property which is the
subject of such instrument and could not reasonably be expected to result in a
Material Adverse Effect;
 
(e)           so long as such restriction is not, in the good faith judgment of
the Company, more restrictive than those required for comparable Indebtedness
incurred by comparable entities, any such restriction set forth in any other
agreement pursuant to which Indebtedness of the Company or any Subsidiary may be
outstanding at any time (and any comparable restrictions in any document
governing any Indebtedness incurred to refinance any of the foregoing, so long
as such restrictions are, in the good faith judgment of the Company, no more
restrictive than those applicable to the Indebtedness being refinanced), but
solely to the extent (1) any such restriction relates to the property securing
such Indebtedness or (2) such restriction arises in respect of unsecured
Indebtedness, provided that such restriction is general in nature and does not
specifically reference the Secured Obligations as those which shall not be
secured by any Lien granted by the Company or its Subsidiaries;
 
 
91

--------------------------------------------------------------------------------

 
 
(f)           set forth in any instrument relating to a Lien permitted under
this Agreement, so long as such prohibitions or restraints relate only to the
property encumbered by such Lien permitted under this Agreement; and
 
(g)           set forth in any Contractual Obligation with respect to (1)
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted hereunder but solely to the extent any negative pledge or
restriction relates to the property financed by or the subject of such
Indebtedness, (2) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest and (3) customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business.
 
(D)  Investments.  The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or own any Investment except:
 
(i)  (a) Investments in cash and Cash Equivalents, (b) Investments by the
Company or any of its Subsidiaries in assets that were Cash Equivalents when
such Investment was made and (c) securities accounts holding Investments
described in the foregoing clauses (a) and (b);
 
(ii)  Permitted Existing Investments, and any extension, renewal or replacement
thereof that does not increase the outstanding amount thereof;
 
(iii)  Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(iv)  Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
 
(v)  (a) Investments in any Obligor or (b) Investments by any Non-Obligor
Subsidiary in any other Non-Obligor Subsidiary;
 
(vi)  Investments constituting Permitted Acquisitions and Investments in Foreign
Subsidiaries to finance Permitted Acquisitions;
 
 
92

--------------------------------------------------------------------------------

 
 
(vii)  Investments constituting Indebtedness permitted by Section 7.3(A) or
Hedging Agreements permitted by Section 7.3(J);
 
(viii)  Investments consisting of any right of the Company or any of its
Subsidiaries to payment for goods sold or for services rendered, whether or not
it has been earned by performance;
 
(ix)  Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary in connection with a Permitted Receivables Financing;
 
(x)  Investments consisting of the non-cash consideration of any Asset Sale
permitted by Section 7.3(B);
 
(xi)  Investments to the extent that payment for such Investments is made with
Qualified Capital Stock or with the proceeds received from the issuance of
Qualified Capital Stock of the Company;
 
(xii)  Investments held by a Subsidiary acquired after the Closing Date or of a
corporation merged into the Company or merged or consolidated with a Subsidiary
of the Borrower in accordance with Section 7.3(H) after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;
 
(xiii)  the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;
 
(xiv)  guarantees by the Company or any of its Subsidiaries of obligations of
Subsidiaries that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;
 
(xv)   (a) loans or advances to officers, directors, members of management,
employees consultants and independent contractors of the Company or any of its
Subsidiaries made in the ordinary course of business in an aggregate outstanding
amount not to exceed $10,000,000 or (b) payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business;
 
(xvi)  other Investments not otherwise permitted under this Section 7.3(D)
(including, without limitation, (a) Investments by any Obligor in any
Non-Obligor Subsidiary or (b) Investments in joint ventures); provided, that, as
of the date of any such Investment after giving effect thereto, the aggregate
outstanding amount of all such Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
investment not to exceed the original amount thereof) shall not exceed an amount
equal to twenty percent (20%) of Consolidated Assets as of the end of the fiscal
quarter immediately preceding such date; and
 
 
93

--------------------------------------------------------------------------------

 
 
(xvii)  Investments in Capital Stock of the Company pursuant to Restricted
Payments made in accordance with Section 7.3(E).
 
(E)  Restricted Payments.  The Company shall not declare or make any Restricted
Payment (other than dividends declared and not yet paid) if either a Default or
an Unmatured Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom; provided, that the
Company shall retire all Capital Stock repurchased with Loan proceeds; provided,
further, for the avoidance of doubt, the Company, on or before March 30, 2012,
may make dividends and distributions on Capital Stock of the Company in an
aggregate amount not in excess of $340,000,000.
 
(F)  Acquisitions.  The Company shall not make any Acquisitions, other than
Acquisitions meeting the following requirements (each such Acquisition
constituting a “Permitted Acquisition”):
 
(i)  no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
 
(ii)  the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis; and
 
(iii)  prior to each such Acquisition with an aggregate purchase price equal to,
or in excess of, $50,000,000 (including the incurrence or assumption of any
Indebtedness in connection therewith and transaction-related contractual
payments to the extent that the liability for, and the amount of, such payments
are established at the time such Acquisition is consummated), the Company shall
deliver to the Administrative Agent a certificate from one of the Authorized
Officers, demonstrating that after giving effect to such Acquisition and the
incurrence of any Indebtedness permitted by Section 7.3(A) in connection
therewith, on a pro forma basis in accordance with Regulation S-X, as if the
Acquisition and such incurrence of Indebtedness had occurred on the first day of
the twelve month period ending on the last day of the Company’s most recently
completed fiscal quarter, the Company would have been in compliance with the
financial covenants in Section 7.4 and not otherwise in Default.
 
(G)  Transactions with Shareholders and Affiliates.  Neither the Company nor any
of its Subsidiaries shall directly or indirectly enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company, on terms that are (a) not in the ordinary course of business,
(b) not authorized by the Board of Directors or (c) less favorable to the
Company or any of its Subsidiaries, as applicable, in any material respect, than
those that might be obtained in an arm’s length transaction at the time from
Persons who are not such a holder or Affiliate, except for (i) any transaction
expressly permitted by this Section 7.3, (ii) any Affiliate who is an individual
may serve as a director, officer or employee of the Company or any of its
Subsidiaries and such Person may receive, and the Company and its Subsidiaries
may engage in any transaction or series of transactions related to, reasonable
compensation, severance, indemnities and reimbursement of reasonable expenses,
including stock incentive and option plans and agreements relating thereto and
(iii) the Company and its Subsidiaries may enter into transactions (other than
extensions of credit by the Company or any of its Subsidiaries to an Affiliate)
providing for the leasing of property, the rendering or receipt of services or
the purchase or sale of inventory and other property in the ordinary course of
business if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Company and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate.
 
 
94

--------------------------------------------------------------------------------

 
 
(H)  Merger.  The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that (i) a Subsidiary may
merge into the Company or a Wholly Owned Subsidiary and (ii) provided that no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom on a pro forma basis in accordance with Regulation S-X, the
Company or any Subsidiary may merge or consolidate with any other corporation so
long as (a) the Company or such Subsidiary is the surviving corporation or
(b) the holders of the Voting Stock of the Company or such Subsidiary
immediately prior to such merger have, directly or indirectly, shares of Capital
Stock of the continuing or surviving corporation (or its parent) immediately
after such merger which entitle such holders to exercise in excess of 50% of the
total voting power of all shares of Voting Stock of the continuing or surviving
corporation (or its parent).  As used herein, “Voting Stock” of a Person means
Capital Stock of such Person of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors) to elect at least
a majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time Capital Stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
 
(I)  Subsidiary Covenants.  The Company will not, and will not permit any
Borrower or Subsidiary Guarantor to, create or otherwise cause to become
effective any consensual encumbrance or restriction of any kind on the ability
of any Borrower or any Subsidiary Guarantor to pay dividends or make any other
distribution on its stock (or make any other Restricted Payment) to the Company
or any other Borrower or Subsidiary Guarantor, pay any Indebtedness or other
Obligation owed to the Company or any other Borrower or Subsidiary Guarantor,
make loans or advances or other Investments in the Company or any other Borrower
or Subsidiary Guarantor, or sell, transfer or otherwise convey any of its
property to the Company or any other Borrower or Subsidiary Guarantor other than
pursuant to:
 
(i)   applicable law;
 
(ii)  this Agreement or the other Loan Documents;
 
 
95

--------------------------------------------------------------------------------

 
 
(iii)  restrictions imposed by the holder of a Lien permitted by Section 7.3(C);
 
(iv)  restrictions set forth in any agreement providing for the disposition of
property (so long as such prohibition or restraint relates only to the property
to be disposed of);
 
(v)   so long as such restriction is not, in the good faith judgment of the
Company, more restrictive than those required for comparable Indebtedness
incurred by comparable entities, any such restriction set forth in any other
agreement pursuant to which Indebtedness of the Company or any Subsidiary may be
outstanding at any time (and any comparable restrictions in any document
governing any Indebtedness incurred to refinance any of the foregoing, so long
as such restrictions are, in the good faith judgment of the Company, no more
restrictive than those applicable to the Indebtedness being refinanced);
provided, however, that (1) if such restriction is in respect of Liens, such
restriction relates to the property securing such Indebtedness, if any, or if
such restriction arises in respect of unsecured Indebtedness, such restriction
is general in nature and does not specifically reference the Secured Obligations
as those which shall not be secured by any Lien granted by the Company or its
Subsidiaries; (2) if such restriction is in respect of paying Indebtedness, such
restriction in no way prohibits or limits the payment of any Secured
Obligations; and (3) if such restriction is in respect of dividends,
distributions or intercompany transfers (including, without limitation, loans,
advances, guarantees, Investments, other Restricted Payments, sales, transfers
and other conveyances), such restriction is not more limiting, restrictive or
prohibitive in any material respect than those set forth in this Agreement;
 
(vi)  restrictions set forth in any real property lease agreement, license or
joint venture agreement to the extent that such prohibition or restraint relates
only to the property which is the subject of such instrument and would not
reasonably be expected to result in a Material Adverse Effect;
 
(vii)  any agreement, note, indenture or other instrument in connection with
purchase money Indebtedness (including Capitalized Leases) for which the related
Liens are permitted hereunder to the extent that such prohibition or restraint
relates only to the assets or property obtained with the proceeds of such
Indebtedness; or
 
(viii)   restrictions set forth in any Contractual Obligation with respect to
(x) restrictions in favor of any holder of Indebtedness permitted hereunder but
solely to the extent such restriction relates to the property financed by or the
subject of such Indebtedness, (y) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, and (z) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business.
 
(J)  Hedging Obligations.  The Company shall not and shall not permit any of its
Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than for non-speculative purposes.  Such permitted hedging
agreements entered into by the Company or such Subsidiary are sometimes referred
to herein as “Hedging Agreements.”
 
 
96

--------------------------------------------------------------------------------

 
 
7.4.           Financial Covenants.  The Company shall comply with the
following:
 
(A)  Maximum Leverage Ratio.  The Company and its consolidated Subsidiaries
shall not permit the ratio (the “Leverage Ratio”) of (i) Net Indebtedness to
(ii) EBITDA to be greater than 3.50 to 1.00 for each four (4) fiscal quarter
period of the Company.
 
The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter of the Company based upon (a) for calculating Net
Indebtedness, Net Indebtedness as of the last day of each such fiscal quarter;
and (b) for calculating EBITDA, the actual amount for the four (4) fiscal
quarter period ending on such day (the “Last Twelve-Month Period”), provided,
that the Leverage Ratio shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis in accordance with Regulation S-X.
 
(B)  Minimum Interest Coverage Ratio.  The Company and its consolidated
Subsidiaries shall not permit the ratio (the “Interest Coverage Ratio”) of
(i) EBITDA to (ii) Cash Interest Expense to be less than 3.00 to 1.00 for each
four (4) fiscal quarter period of the Company.
 
The Interest Coverage Ratio shall be calculated, in each case, determined as of
the last day of each fiscal quarter of the Company based upon (a) for
calculating EBITDA, the actual amount for the Last Twelve-Month Period; and
(b) for calculating Interest Expense, the actual amount for the Last
Twelve-Month Period, provided, that the Interest Coverage Ratio shall be
calculated, with respect to Permitted Acquisitions, on a pro forma basis in
accordance with Regulation S-X.
 
ARTICLE  VIII:  DEFAULTS
 
8.1.           Defaults.  Each of the following occurrences shall constitute a
Default under this Agreement:
 
(A)  Failure to Make Payments When Due.  The Company or any Alternate Currency
Borrower or any Subsidiary Borrower shall (i) fail to pay when due any of the
Obligations consisting of principal with respect to the Loans or Reimbursement
Obligations, (ii) shall fail to pay within five (5) Business Days of the date
when due any interest and fees under this Agreement or the other Loan Documents,
or (iii) shall fail to pay any other Obligations under this Agreement or the
other Loan Documents within five (5) Business Days after notice thereof to the
Company by the Administrative Agent or any Lender (through the Administrative
Agent).
 
(B)  Breach of Certain Covenants.  The Company shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Company
under:
 
(i)  Sections 7.1 or 7.2 and (other than with respect to any failure of the
Company or any other Borrower having outstanding Loans to comply with clause (i)
of Section 7.2(A)) such failure shall continue unremedied for fifteen
(15) Business Days, or
 
 
97

--------------------------------------------------------------------------------

 
 
(ii)  Sections 7.3 or 7.4.
 
(C)  Breach of Representation or Warranty.  Any representation or warranty made
or deemed made by any Borrower to the Administrative Agent or any Lender herein
or by the any Borrower or any of its Subsidiaries in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).
 
(D)  Other Defaults.  Any Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Company or any Alternate
Currency Borrower or any of their Subsidiaries shall default in the performance
of or compliance with any term contained in any of the other Loan Documents, and
such default shall continue for thirty (30) days after the earlier of knowledge
thereof by any Authorized Officer and notice thereof to the Company by the
Administrative Agent or any Lender (through the Administrative Agent).
 
(E)  Default as to Other Indebtedness.  (i) The Company or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Material Indebtedness (including, without limitation, Disqualified Stock)
or any Hedging Agreement with an aggregate Net Mark-to-Market Exposure in excess
of $25,000,000, beyond any period of grace provided with respect thereto and
such failure shall continue to exist; (ii) any breach, default or event of
default shall occur and be continuing, or any other condition shall exist under
any instrument, agreement or indenture pertaining to any such Material
Indebtedness or Hedging Agreement, beyond any period of grace, if any, provided
with respect thereto, if the effect thereof is to (a) cause an acceleration,
mandatory redemption, a requirement that the Company offer to purchase such
Material Indebtedness or the Hedging Obligations with respect to such Hedging
Agreement or other required repurchase of such Indebtedness or Hedging
Obligations or (b) permit the holder(s) of such Material Indebtedness or Hedging
Obligations to accelerate the maturity of any such Material Indebtedness or
Hedging Obligations or require a redemption or other repurchase of such Material
Indebtedness or Hedging Obligations; or (iii) any such Material Indebtedness or
Hedging Obligations shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Company or any of its Subsidiaries (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof; provided
that this paragraph (E) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of property securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness.
 
 
98

--------------------------------------------------------------------------------

 
 
(F)  Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)  An involuntary case shall be commenced against any Borrower or any of the
Significant Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of any Borrower or any of the Significant Subsidiaries in an involuntary
case, under any applicable bankruptcy, insolvency or other similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.
 
(ii)  A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Borrower or any of the Significant
Subsidiaries or over all or a substantial part of the property of any Borrower
or any of the Significant Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of any Borrower or any of the Significant
Subsidiaries or of all or a substantial part of the property of any Borrower or
any of the Significant Subsidiaries shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of any Borrower or any of the Significant Subsidiaries shall be issued
and any such event shall not be stayed, dismissed, bonded or discharged within
sixty (60) days after entry, appointment or issuance.
 
(G)  Voluntary Bankruptcy; Appointment of Receiver, Etc.  Any Borrower or any of
the Significant Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
 
(H)  Judgments and Attachments.  Any money judgment(s) (other than a money
judgment covered by insurance as to which the applicable insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Company or any of its Significant
Subsidiaries or any of their respective assets involving in any single case or
in the aggregate an amount in excess of $25,000,000 is or are entered and either
(i) enforcement proceedings with respect to such judgment(s) involving in any
single case or in the aggregate an amount in excess of $25,000,000 shall have
been commenced by any creditor upon a final or nonappealable judgment or order
or (ii) such judgment(s) involving any single case or in the aggregate an amount
in excess of $25,000,000 shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days.
 
(I)  Loan Documents.  At any time, for any reason, any Loan Document ceases to
be in full force and effect, except as otherwise permitted hereunder or
thereunder, or the Company or any of the Company’s Subsidiaries party thereto
seek to repudiate their respective obligations thereunder.
 
 
99

--------------------------------------------------------------------------------

 
 
(J)  ERISA.  Any Termination Event occurs which is reasonably likely to subject
either the Company or any member of its Controlled Group to liability in excess
of $25,000,000.
 
(K)  Change of Control.  A Change of Control shall occur.
 
(L)  Guarantor Revocation.  Any guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty.
 
(M)  Collateral Documents.  Any of the following shall occur: (i) any Collateral
Documents shall for any reason fail to create a valid and perfected first
priority security interest in any collateral purported to be covered thereby,
subject to Liens permitted hereunder, except as permitted by the terms of the
applicable Collateral Document or this Agreement and except to the extent that
any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents, file UCC
financing statements or satisfy any other requirements imposed by law or
practice in any applicable foreign jurisdiction that requires such actions by a
secured party, (ii) any Collateral Document shall fail to remain in full force
or effect or (iii) any action shall be taken by the Company or any Subsidiary to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document; provided, that any failure pursuant to the preceding clause (i) shall
not result in a Default pursuant to this paragraph (M) to the extent that (x)
the Company shall remain in compliance with the Credit Support Requirement after
giving effect to removal of each affected Foreign Subsidiary as a Pledged
Foreign Subsidiary or (y) if such failure relates to collateral having an
aggregate book value less than 5% of Consolidated Net Worth (as set forth in the
most recent quarterly or annual consolidated financial statements delivered
pursuant to Section 7.1(A)(i) or (ii), as applicable), the Company shall return
to compliance with the Credit Support Requirement (after giving effect to
removal of each affected Foreign Subsidiary as a Pledged Foreign Subsidiary
unless the related failure has been cured) within thirty (30) days of such
failure.
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
 
ARTICLE  IX:  ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
9.1.           Termination of Revolving Loan Commitments; Acceleration.  If any
Default described in Section 8.1(F) or 8.1(G) occurs with respect to any
Borrower, the obligations of the Lenders to make Loans (including, without
limitation, Alternate Currency Loans) hereunder and the obligation of any
Issuing Banks to issue Letters of Credit hereunder shall automatically
terminate, the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender and the
Borrower shall be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent the cash
collateral required pursuant to Section 3.11.  If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans (including, without limitation, Alternate Currency Loans) hereunder and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower expressly
waives.
 
 
100

--------------------------------------------------------------------------------

 
 
9.2.           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of any
Borrower to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full in cash.
 
9.3.           Amendments.  Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(a) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or (b) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and each Obligor that is a
party thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Revolving Loan Commitment or Term Loan
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or Reimbursement Obligation or
reduce the stated rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or Reimbursement Obligation, or any date for the scheduled
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Loan Commitment or Term Loan Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 12.2(A) or 12.3 or the definition of “Pro Rata Share”, “Revolving Loan
Pro Rata Share” or “Term Loan Pro Rata Share” in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender;
provided, that any Lender may agree, in its sole discretion, to extend its
commitments hereunder and the outstanding balance of its Loans beyond the
Facility Termination Date pursuant to an amend-and-extend transaction without
the consent of any other Lender under this clause (iv), (v) change any of the
provisions of this Section or the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender; provided, that the addition of Lenders or
extension of Additional Term Loans in accordance and in compliance with Section
2.25 shall not constitute a change under clause (v) requiring the consent of all
of the Lenders, (vi) change Section 2.26, without the consent of each Lender
(other than any Defaulting Lender), (vii) release the Company from its
obligations under the Parent Guaranty, without the written consent of each
Lender, (viii) release all or substantially all of the value of the Subsidiary
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (ix) unless otherwise permitted
herein or in the applicable Collateral Document, release all or substantially
all of the collateral that is subject to the Collateral Documents, without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, an Issuing Bank, an Alternate Currency Bank or the Swing Line Bank
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank, such Alternate Currency Bank or the Swing Line Bank, as the case
may be (it being understood that any change to Section 2.26 shall require the
consent of the Administrative Agent, the Swing Line Bank, the Issuing Banks and
the Alternate Currency Banks).  The Administrative Agent may also amend Exhibit
A to reflect assignments entered into pursuant to Section 13.3, and may waive
payment of the fee required under Section 13.3(C) without obtaining the consent
of any of the Lenders.
 
 
101

--------------------------------------------------------------------------------

 
 
ARTICLE  X:  GENERAL PROVISIONS
 
10.1.           Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated so long as any
principal, accrued interest, fees, or any other amount due and payable under any
Loan Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Revolving Loan Commitments and
Term Loan Commitments have not been terminated.
 
10.2.           Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3.           Performance of Obligations.  Each Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of such Borrower to the extent such
Borrower is required by the terms hereof to pay any such amount, but has not
done so and (ii), after the occurrence and during the continuance of a Default,
to make any other payment or perform any act required of a Borrower under any
Loan Document or take any other action which the Administrative Agent in its
discretion deems necessary or desirable to protect or preserve such property of
such Borrower.  The Administrative Agent shall use its reasonable efforts to
give the Company notice of any action taken under this Section 10.3 prior to the
taking of such action or promptly thereafter provided the failure to give such
notice shall not affect the applicable Borrower’s obligations in respect
thereof.  The applicable Borrower agrees to pay the Administrative Agent, upon
demand, the principal amount of all funds advanced by the Administrative Agent
under this Section 10.3, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full.  If the applicable
Borrower fails to make payment in respect of any such advance under this
Section 10.3 within one (1) Business Day after the date such Borrower receives
written demand therefor from the Administrative Agent, the Administrative Agent
shall promptly notify each Lender and each Lender agrees that it shall thereupon
make available to the Administrative Agent, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of such advance.  If
such funds are not made available to the Administrative Agent by such Lender
within one (1) Business Day after the Administrative Agent’s demand therefor,
the Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received.  The failure of any Lender to make available
to the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 10.3 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such advance on the date such payment is to be made nor increase
the obligation of any other Lender to make such payment to the Administrative
Agent.
 
 
102

--------------------------------------------------------------------------------

 
 
10.4.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
10.5.           Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrowers, the Administrative Agent and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent and the Lenders relating to the subject
matter thereof.
 
10.6.           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.  None of
the Alternate Currency Borrowers shall have any liability whatsoever under this
Agreement for any Obligations of any kind of the Company or a Domestic
Subsidiary.
 
10.7.           Expenses; Indemnification.
 
(A)  Expenses.  The Borrowers shall reimburse the Administrative Agent, the
Alternate Currency Banks and the Arranger for any reasonable costs and
reasonable out-of-pocket expenses (including reasonable fees and expenses of
counsel for the Administrative Agent) paid or incurred by the Administrative
Agent, or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents.  Each Borrower also agrees to reimburse
the Administrative Agent, the Alternate Currency Banks, the Issuing Banks, the
Arranger and the Lenders for any reasonable costs and reasonable out-of-pocket
expenses (including reasonable fees and expenses of counsel for the
Administrative Agent, the Alternate Currency Banks and the Arranger and the
Lenders; provided that the Company shall have no obligation to pay for fees
charges and disbursements for more than one firm of counsel acting for the
Administrative Agent in each applicable jurisdiction, and one firm of counsel
acting for the Lenders in each applicable jurisdiction) paid or incurred by the
Administrative Agent or the Arranger, the Alternate Currency Banks, any Issuing
Bank or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents; provided that each Alternate Currency
Borrower shall only be liable for a maximum amount consisting of its pro-rata
share of the aggregate amount of such expenses, based upon its
Obligations.  Administrative Agent shall provide the Company with a detailed
statement of all reimbursements requested under this Section 10.7(A).
 
 
103

--------------------------------------------------------------------------------

 
 
(B)  Indemnity.  The Borrowers further agree to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Arranger, the Alternate Currency
Banks, the Issuing Banks and each and all of the Lenders and each of their
respective Affiliates, and each of such Administrative Agent’s, Arranger’s,
Alternate Currency Bank’s, Issuing Bank’s Lender’s, or Affiliate’s respective
officers, directors, trustees, investment advisors, employees, attorneys,
advisors and agents (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article V) (collectively, the “Indemnitees”), provided that each
Alternate Currency Borrower shall be liable for a maximum amount consisting of
its pro-rata share of the aggregate amount of such indemnification, based upon
its obligations, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses of any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto; provided that the Company shall
have no obligation to pay for fees charges and disbursements for more than one
firm of counsel acting for the Administrative Agent in each applicable
jurisdiction, and one firm of counsel acting for the Lenders in each applicable
jurisdiction), imposed on, incurred by, or asserted against such Indemnitees in
any manner relating to or arising out of:
 
(i)  this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or
 
(ii)  any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, reasonable attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law or other Requirements
of Law arising from or in connection with the past, present or future operations
of the Borrowers, their Subsidiaries or any of their respective predecessors in
interest, or, the past, present or future environmental, health or safety
condition of any respective property of the Borrowers or their Subsidiaries, the
presence of asbestos-containing materials at any respective property of the
Borrowers or their Subsidiaries or the Release or threatened Release of any
Contaminant into the environment (collectively, the “Indemnified Matters”);
 
 
104

--------------------------------------------------------------------------------

 
 
provided, however, the Borrowers shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent caused by or
resulting from (x) the willful misconduct, bad faith or gross negligence of such
Indemnitee with respect to the Loan Documents, (y) a material breach of any
obligations under any Loan Document by such Indemnitee as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely between or among Indemnitees other than any claims against an Indemnitee
in its capacity or in fulfilling its role as the Administrative Agent or
Arranger or any similar role under the Loan Documents (excluding their role as a
Lender) and other than any claims arising out of any act or omission of the
Borrower or any of its Affiliates.  If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrowers shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.
 
(C)  Waiver of Certain Claims; Settlement of Claims.  Each Borrower further
agrees to assert no claim against any of the Indemnitees, and each Indemnitee
agrees to assert no claim against the Company or any of its Subsidiaries, in
each case, on any theory of liability seeking consequential, special, indirect,
exemplary or punitive damages.  No settlement shall be entered into by any
Borrower or any of its Subsidiaries with respect to any claim, litigation,
arbitration or other proceeding relating to or arising out of the transactions
evidenced by this Agreement, the other Loan Documents unless such settlement
releases all Indemnitees from any and all liability with respect thereto.
 
(D)  Survival of Agreements.  The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Secured Obligations shall survive the termination of
this Agreement.
 
10.8.           Accounting.  Except as provided to the contrary herein, all
accounting terms and other applicable definitions, covenants and provisions
herein shall be interpreted and all accounting determinations and other
applicable calculations hereunder shall be made in accordance with Agreement
Accounting Principles.  If any changes in GAAP are hereafter required or
permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial reports (excluding in any event financial
statements) required to be delivered hereunder shall be prepared in accordance
with Agreement Accounting Principles without taking into account such Accounting
Changes.  In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean GAAP as of the date of
such amendment.  Notwithstanding the foregoing or any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
 
 
105

--------------------------------------------------------------------------------

 
 
10.9.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
10.10.         Nonliability of Lenders.  The relationship between each Borrower
and the Lenders and the Administrative Agent shall be solely that of borrower
and lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrowers.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrowers to review or
inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.
 
10.11.         GOVERNING LAW.  ANY DISPUTE BETWEEN ANY BORROWER AND THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER HOLDER OF SECURED OBLIGATIONS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THE BORROWERS AND THE LENDERS IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW
YORK.
 
10.12.         CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
 
(A)  NON-EXCLUSIVE JURISDICTION.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
 
 
106

--------------------------------------------------------------------------------

 
 
(B)  SERVICE OF PROCESS.  EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE COMPANY ADDRESSED AS PROVIDED HEREIN.  NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
(C)  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.13.           Contribution Rights.  If any Obligor makes a payment in respect
of the Secured Obligations it shall have the rights of contribution set forth
below against the other Obligors; provided that no Obligor shall exercise its
right of contribution until all the Secured Obligations shall have been finally
paid in full in cash.  If any Obligor makes a payment in respect of the Secured
Obligations that is smaller in proportion to its Payment Share (as hereinafter
defined) than such payments made by the other Obligors are in proportion to the
amounts of their respective Payment Shares, the Obligor making such
proportionately smaller payment shall, when permitted by the preceding sentence,
pay to the other Obligors an amount such that the net payments made by the
Obligor in respect of the Secured Obligations shall be shared among the Obligors
pro rata in proportion to their respective Payment Shares.  If any Obligor
receives any payment that is greater in proportion to the amount of its Payment
Shares than the payments received by the other Obligors are in proportion to the
amounts of their respective Payment Shares, the Obligor receiving such
proportionately greater payment shall, when permitted by the second preceding
sentence, pay to the other Obligors an amount such that the payments received by
the Obligors shall be shared among the Obligors pro rata in proportion to their
respective Payment Shares.  Notwithstanding anything to the contrary contained
in this paragraph or in this Agreement, no liability or Secured Obligation of
any Obligor that shall accrue pursuant to this paragraph shall be paid nor shall
it be deemed owed pursuant to this paragraph until all of the Secured
Obligations shall be finally paid in full in cash.  For purposes hereof, the
“Payment Share” of each Obligor shall be the sum of (a) the aggregate proceeds
of the Secured Obligations received by such Obligor plus (b) the product of
(i) the aggregate Secured Obligations remaining unpaid on the date such Secured
Obligations become due and payable in full, whether by stated maturity,
acceleration, or otherwise (the “Determination Date”) reduced by the amount of
such Secured Obligations attributed to such Obligor pursuant to clause (a)
above, times (ii) a fraction, the numerator of which is such Obligor’s net worth
on the Closing Date (determined as of the end of the immediately preceding
fiscal reporting period of such Obligor), and the denominator of which is the
aggregate net worth of all Obligors on the Closing Date.
 
 
107

--------------------------------------------------------------------------------

 
 
10.14.           USA PATRIOT Act.  Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.
 
10.15.           DUTCH PLEDGE AND PARALLEL DEBT.  The Administrative Agent is
hereby authorized by the Holders of the Secured Obligations to sign on behalf of
Holders of Secured Obligations any documents necessary or appropriate to create
a right of pledge on 65% of Kaydon Acquisition Corp. III’s interests as a
partner in KAC Europe C.V. for the benefit of the Holders of Secured
Obligations, which pledge will be governed by the laws of the Netherlands (the
“Dutch Pledge”).  Without prejudice to the provisions of this Agreement and the
other Loan Documents, the parties hereto acknowledge and agree with the creation
of parallel debt obligations of Kaydon Acquisition Corp. III as will be
described in the Dutch Pledge (the “Dutch Parallel Debt”), including that any
payment received by the Administrative Agent in respect of the Dutch Parallel
Debt will be deemed a satisfaction of a pro rata portion of the corresponding
amounts of the Secured Obligations (other than the Dutch Parallel Debt).
 
ARTICLE  XI:  THE ADMINISTRATIVE AGENT
 
11.1.           Appointment; Nature of Relationship.  JPMorgan Chase is
appointed by the Lenders as the Administrative Agent hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this
Article XI.  Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Holder of Secured Obligations by
reason of this Agreement and that the Administrative Agent is merely acting as
the representative of the Lenders with only those duties as are expressly set
forth in this Agreement and the other Loan Documents.  In its capacity as the
Lenders’ contractual representative, the Administrative Agent (i) does not
assume any fiduciary duties to any of the Holders of Secured Obligations,
(ii) is a “representative” of the Holders of Secured Obligations within the
meaning of Section 9-102 of the Uniform Commercial Code as in effect from time
to time in the State of New York (or any successor provision) and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders, for itself and on behalf of its affiliates as
Holders of Secured Obligations, agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
waives.
 
 
108

--------------------------------------------------------------------------------

 
 
11.2.           Powers.
 
(1)  Generally.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.
 
(2)  Foreign Pledges.  The Administrative Agent is hereby authorized, and
granted an irrevocable power of attorney, to execute and deliver any documents
necessary or appropriate to execute any and all appropriate Credit Support
Documents and take any other action to create and perfect any pledge created
under any of the Pledge Agreements for the benefit of the Holders of Secured
Obligations.
 
11.3.           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrowers,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction arose solely from the
gross negligence, bad faith or willful misconduct of such Person.
 
11.4.           No Responsibility for Loans, Creditworthiness, Recitals,
Etc.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (i) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered solely to the
Administrative Agent; (iv) the existence or possible existence of any Default or
(v) the validity, effectiveness or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith.  The Administrative
Agent shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any of the other Loan Documents for
the perfection or priority of the Liens on any collateral subject to the Credit
Support Documents, or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectibility, or sufficiency of this Agreement or
any of the other Loan Documents or the transactions contemplated thereby, or for
the financial condition of any guarantor of any or all of the Obligations, the
Borrowers or any of their Subsidiaries.
 
 
109

--------------------------------------------------------------------------------

 
 
11.5.           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all owners of Loans and on all Holders of
Secured Obligations.  Upon receipt of any such instructions from the Required
Lenders (or all of the Lenders in the even that and to the extent that this
Agreement expressly requires such), the Administrative Agent shall be permitted
to act on behalf of the full principal amount of the Secured Obligations.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
11.6.           Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as the Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorney-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
 
11.7.           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
11.8.           The Administrative Agent’s and the Alternate Currency Banks’
Reimbursement and Indemnification.  The Lenders agree to reimburse and indemnify
the Administrative Agent and the applicable Alternate Currency Banks ratably in
proportion to their respective Pro Rata Shares (i) for any amounts not
reimbursed by the applicable Borrower for which the Administrative Agent and
such Alternate Currency Bank is entitled to reimbursement by the applicable
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent or such Alternate Currency Bank on behalf of the Lenders,
in connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent or such Alternate
Currency Bank in any way relating to or arising out of the Loan Documents or any
other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents (provided that no Lender shall be liable for any of the
foregoing to the extent such liability arose solely from the gross negligence,
bad faith or willful misconduct of the Administrative Agent or such Alternate
Currency Bank), in each case, to the extent the Borrowers have not reimbursed or
indemnified the Administrative Agent or such Alternate Currency Bank for such
amounts (without limiting the obligations of the Borrowers hereunder).  The
obligations and agreements of the Lenders under this Section 11.8 shall survive
the termination of this Agreement.  Notwithstanding anything to the contrary set
forth herein, any such amounts relating solely to the Term Loans (as determined
by the Administrative Agent in its sole discretion) shall be reimbursed by the
Term Loan Lenders ratably in proportion to their respective Term Loan Pro Rata
Shares thereof, and any such amounts relating solely to the Revolving Loan
Commitments (as determined by the Administrative Agent in its sole discretion)
shall be reimbursed by the Revolving Lenders ratably in proportion to their
respective Revolving Loan Pro Rata Shares thereof.
 
 
110

--------------------------------------------------------------------------------

 
 
11.9.           Rights as a Lender; JPMorgan Chase Roles.
 
(a)  Rights as a Lender.  With respect to its Revolving Loan Commitment, Term
Loan Commitment, Loans made by it, and Letters of Credit issued by it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuing Bank and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders”, “Revolving Lender” or “Revolving Lenders”, “Term Loan Lender” or
“Term Loan Lenders”, “Issuing Bank” or “Issuing Banks” shall, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrowers or any of their Subsidiaries in which such Person is not
prohibited hereby from engaging with any other Person.
 
(b)  JPMorgan Chase Roles.  Each Lender acknowledges that, in addition to acting
as a Lender and Issuing Bank with all of the rights and powers thereof as set
forth in Section 11.9(a), JPMorgan Chase acts, or may in the future act, as
Administrative Agent for the Lenders (all such roles, the “JPMorgan Chase
Roles”).  Without limiting the generality of this Section 11.9(b), each Lender
hereby acknowledges and consents to any and all JPMorgan Chase Roles and agrees
that in connection with any JPMorgan Chase Role, JPMorgan Chase may take, or
refrain from taking, any action that it, in its discretion, deems appropriate.
 
(c)  Dutch Parallel Debt.  Notwithstanding any provision to the contrary in any
Loan Document, in relation to the Dutch Parallel Debt and the Dutch Pledge: (i)
the Administrative Agent shall act in its own name and not as agent of any
Holder of Secured Obligations (but always for the benefit of the Holders of
Secured Obligations in accordance with the provisions of the Loan Documents);
and (ii) the rights, powers and authorities vested in the Administrative Agent
pursuant to the Loan Documents are subject to any restrictions imposed by
mandatory Dutch law.
 
 
111

--------------------------------------------------------------------------------

 
 
11.10.           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent for any of its Affiliates in any capacity.
 
11.11.           Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company.  Upon any such resignation, the Required Lenders shall have the right
to appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent’s giving notice of
resignation, then the retiring Administrative Agent may appoint, on behalf of
the Borrowers and the Lenders, a successor Administrative
Agent.  Notwithstanding anything herein to the contrary, so long as no Default
has occurred and is continuing, each such successor Administrative Agent shall
be subject to approval by the Company, which approval shall not be unreasonably
withheld.  Such successor Administrative Agent shall be a commercial bank having
capital and retained earnings of at least $500,000,000.  Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.  The Administrative Agent may not be removed
without its prior written consent.  If the Administrative Agent resigns in
accordance with this Article 11.11, each Obligor shall execute such documents
and take all such other action as is necessary or (in the opinion of the
Administrative Agent) desirable in connection with the substitution, in
accordance with applicable law, of the successor Administrative Agent as
creditor of the Dutch Parallel Debts and as beneficiary of any Lien securing the
Dutch Parallel Debt and as pledge under the Dutch Pledge.  The parties hereto
acknowledge and agree that, for purposes of the Dutch Pledge, any resignation by
the Administrative Agent is not effective with respect to its rights under the
Dutch Parallel Debt until such rights are assigned to the successor
Administrative Agent.
 
 
112

--------------------------------------------------------------------------------

 
 
11.12.           Execution of Credit Support Documents.
 
(A)  Authority to Take Action.  Each Lender authorizes the Administrative Agent
to enter into and remain subject to each of the Credit Support Documents to
which the Administrative Agent is a party and to take all action contemplated by
such documents, including, without limitation, all enforcement actions.  Each
Lender agrees that no Holder of Secured Obligations (other than the
Administrative Agent acting on its behalf) shall have the right individually to
seek to realize upon the security granted by any Credit Support Document, it
being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Holders of Secured
Obligations upon the terms of the Credit Support Documents.
 
(B)  Authority to Execute and Deliver.  In the event that any collateral granted
by any Credit Support Document is hereafter pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
collateral in favor of the Administrative Agent on behalf of the Holders of
Secured Obligations.
 
(C)  Authority to Release Liens and Guarantors.  The Lenders hereby authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent upon any collateral granted
by any Credit Support Document or release any Guarantor from its obligations
under any of the Guarantees (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations at any time arising under or in
respect of this Agreement or the Loan Documents or the transactions contemplated
hereby or thereby (which satisfaction, in the case of outstanding Letters of
Credit, may take the form of a backstop letter of credit from an issuer
acceptable to the Administrative Agent or cash collateral); (ii) in connection
with any transaction which is expressly permitted or otherwise not prohibited by
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of collateral or
Guarantors pursuant to this Section 11.12(C).
 
(D)  Additional Authority.  Upon any sale or transfer of assets constituting
collateral granted by any Credit Support Document which is expressly permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Company, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Holders of Secured
Obligations herein or pursuant hereto upon the collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrowers or any Subsidiary in respect of) all interests
retained by the Borrowers or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of such
collateral.
 
 
113

--------------------------------------------------------------------------------

 
 
11.13.           No Duties Imposed Upon Syndication Agents, Co-Agents or
Arranger.  None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, “Co-Agent”, “Arranger” or “Book Runner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than if such Person is a Lender, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Persons identified on the
cover page to this Agreement, the signature pages to this Agreement or otherwise
in this Agreement as a “Syndication Agent”, “Co-Agent”, “Arranger” or “Book
Runner” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender.  In addition to the agreement set forth in
Section 11.10, each of the Lenders acknowledges that it has not relied, and will
not rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
11.14.           Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Company referring to this Agreement describing such Default
or Unmatured Default and stating that such notice is a “notice of default”.  In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.
 
11.15.           Delegation to Affiliates.  The Borrowers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under terms of this Agreement.
 
ARTICLE  XII:  SETOFF; RATABLE PAYMENTS
 
12.1.           Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Default occurs and is continuing,
any Indebtedness from any Lender to the Borrowers (including all account
balances, whether provisional or final and whether or not collected or
available) may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due (provided, however, that no deposits of the Alternate Currency Borrowers
or Indebtedness held by or owing to the Alternate Currency Borrowers shall be
offset by any Lender and applied towards the Obligations incurred solely by or
on behalf of any of the Syndicated Borrowers).
 
 
114

--------------------------------------------------------------------------------

 
 
12.2.           Ratable Payments; Failure to Fund.
 
(A)  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Loans (other than payments received pursuant to Sections 2.14(E), 4.1, 4.2,
4.4 or 4.6) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion of the Loans held by
the other Lenders so that after such purchase each Lender will hold its ratable
share of the Loans.  If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligation or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to the obligations owing to them.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
(B)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.2(D), 2.17, 2.20(E), 3.6, 3.7 or 11.8, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Line Bank, an Alternate Currency Bank or an
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
12.3.           Application of Payments.  Subject to the provisions of
Section 12.2(B), the Administrative Agent shall, unless otherwise specified at
the direction of the Required Lenders which direction shall be consistent with
the last two sentences of this Section 12.3, apply all payments and prepayments
in respect of any Obligations in the following order:
 
(A)  first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the applicable Borrower;
 
(B)  second, to pay interest on and then principal of any advance made under
Section 10.3 for which the Administrative Agent has not then been paid by the
applicable Borrower or reimbursed by the Lenders;
 
(C)  third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;
 
(D)  fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;
 
(E)  fifth, to pay interest due in respect of Swing Line Loans and Alternate
Currency Loans;
 
 
115

--------------------------------------------------------------------------------

 
 
(F)  sixth, to pay interest due in respect of Loans (other than Swing Line Loans
or Alternate Currency Loans) and L/C Obligations;
 
(G)  seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans and Alternate Currency Loans;
 
(H)  eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations under Hedging Agreements in such order as the Administrative Agent
may determine in its sole discretion;
 
(I)  ninth, to provide required cash collateral, if required pursuant to
Section 3.11; and
 
(J)  tenth, to the ratable payment of all other Obligations.
 
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Company, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurocurrency Rate
Loans with those Eurocurrency Rate Loans which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest
Periods.  The order of priority set forth in this Section 12.3 and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Lenders, the Swing Line Bank and the
issuer(s) of Letters of Credit as among themselves.  The order of priority set
forth in clauses (D) through (J) of this Section 12.3 may at any time and from
time to time be changed by the Required Lenders without necessity of notice to
or consent of or approval by the Company, or any other Person; provided, that
the order of priority of payments in respect of Swing Line Loans may be changed
only with the prior written consent of the Swing Line Bank and in respect of
Alternate Currency Loans may be changed only with the prior written consent of
the Alternate Currency Banks.  The order of priority set forth in clauses (A)
through (C) of this Section 12.3 may be changed only with the prior written
consent of the Administrative Agent.
 
12.4.           Relations Among Lenders.
 
(A)  Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrowers or any other obligor hereunder or with
respect to any Loan Document, without the prior written consent of the Required
Lenders or, as may be provided in this Agreement or the other Loan Documents, at
the direction of the Administrative Agent.
 
(B)  The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
 
 
116

--------------------------------------------------------------------------------

 
 
12.5.           Representations and Covenants Among Lenders.  Each Lender
represents and covenants for the benefit of all other Lenders and the
Administrative Agent that such Lender is not satisfying and shall not satisfy
any of its obligations pursuant to this Agreement with any assets considered for
any purposes of ERISA or Section 4975 of the Code to be assets of or on behalf
of any “plan” as defined in section 3(3) of ERISA or section 4975 of the Code,
regardless of whether subject to ERISA or Section 4975 of the Code.
 
ARTICLE  XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1.           Successors and Assigns; Designated Lenders.
 
(A)  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer to Participants must be made in
compliance with Section 13.2.  Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(B).  The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements relating to the Loans, but in all cases excluding credit
default swaps; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 13.3.  The Administrative Agent may treat the Person which made any
Revolving Loan or Term Loan or which holds any promissory note issued hereunder
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 13.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Revolving Loan or Term Loan or which holds any promissory
note issued hereunder to direct payments relating to such Revolving Loan, Term
Loan or promissory note issued hereunder to another Person.  Any assignee of the
rights to any Revolving Loan, Term Loan or any promissory note issued hereunder
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a promissory note
has been issued hereunder in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.
 
 
117

--------------------------------------------------------------------------------

 
 
(B)  Designated Lenders.
 
(i)  Subject to the terms and conditions set forth in this Section 13.1(B), any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 13.1(B) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).  Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit K hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement.  The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender.  As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, that (x) all
voting rights under this Agreement shall be exercised solely by the Designating
Lender, (y) each Designating Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender and
(z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by any Borrower to the Lender from which the Designated Lender obtained any
interests hereunder.  No additional promissory notes shall be required to be
issued hereunder with respect to Loans provided by a Designated Lender;
provided, however, to the extent any Designated Lender shall advance funds, the
Designating Lender shall be deemed to hold the promissory notes issued hereunder
in its possession as an administrative agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender.  Such Designating Lender
shall act as an administrative agent for its Designated Lender and give and
receive notices and communications hereunder.  Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrowers nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments.  In addition, any Designated Lender may (1) with
notice to, but without the consent of the Borrowers or the Administrative Agent,
assign all or portions of its interests in any Loans to its Designating Lender
or to any financial institution consented to by the Company and Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed)
providing liquidity and/or credit facilities to or for the account of such
Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 13.4,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.
 
 
118

--------------------------------------------------------------------------------

 
 
(ii)  Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender.  This
Section 13.1(B) shall survive the termination of this Agreement.
 
13.2.           Participations.
 
(A)  Permitted Participants; Effect.  Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Revolving Credit Obligations or Term Loans of such Lender, any promissory note
issued hereunder held by such Lender, any Revolving Loan Commitment or Term Loan
Commitment of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Revolving Credit Obligations and Term Loans and the holder of
any promissory note issued to it hereunder in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrowers under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrowers and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
(B)  Voting Rights.  Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, Revolving Loan Commitment or Term Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 9.3.
 
(C)  Benefit of Certain Provisions.  Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2(A) as if each Participant were a Lender.  Each
Borrower further agrees that each Participant shall be entitled to the benefits
of Article IV to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Article IV than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Company and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Article IV to the same extent as if it were a Lender.
 
 
119

--------------------------------------------------------------------------------

 
 
(D)  Each Lender that sells a participating interest shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any Revolving
Credit Obligations of such Lender, any promissory note issued hereunder held by
such Lender, any Revolving Loan Commitment of such Lender or any other interest
of such Lender under the Loan Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Obligations of such Lender, any promissory note issued hereunder held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such Revolving Credit Obligation,
promissory note, Revolving Loan Commitment or other interest is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
13.3.           Assignments.
 
(A)  Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit D or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender, an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Administrative Agent and, so long as no Default
has occurred and is continuing, the Company, either be in an amount equal to the
entire applicable Revolving Loan Commitment and Revolving Credit Obligations or
Term Loan Commitment and Term Loans, as applicable, of the assigning Lender or
(unless each of the Company and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Revolving Loan Commitment and Revolving Credit Obligations
or Term Loan Commitment and Term Loans, as applicable, subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the Assignment Agreement.
 
 
120

--------------------------------------------------------------------------------

 
 
(B)  Consents.  The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a Default has occurred and is continuing; provided further, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof from the Administrative
Agent.  The consent of each Issuing Bank and the Administrative Agent shall be
required prior to an assignment becoming effective.  Any consent required under
this Section 13.3(B) shall not be unreasonably withheld, conditioned or delayed.
 
(C)  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment.  The Assignment Agreement shall contain a representation and
warranty by the Purchaser to the effect that none of the funds, money, assets or
other consideration used to make the purchase and assumption of the Revolving
Loan Commitment and Revolving Credit Obligations or Term Loan Commitment and
Term Loans, as applicable, under the applicable Assignment Agreement constitutes
“plan assets” as defined under ERISA and that the rights, benefits and interests
of the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Revolving Credit Obligations or Term Loans, as applicable,
assigned to such Purchaser without any further consent or action by the
Borrowers, the Lenders or the Administrative Agent.  In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by promissory notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrowers of the previously issued promissory notes (if any) held by the
transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments or Term Loan Commitments
and Term Loans (or, if the Facility Termination Date has occurred, their
respective Revolving Credit Obligations with respect to the Revolving Loan
Commitments), as adjusted pursuant to such assignment.
 
 
121

--------------------------------------------------------------------------------

 
 
(D)  The Register.  The Administrative Agent, acting solely for this purpose as
an Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders,
and the Revolving Loan Commitments or Term Loan Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time and whether such Lender is an original Lender or
assignee of another Lender pursuant to an assignment under this
Section 13.3.  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
13.4.           Confidentiality.  Subject to Section 13.5, the Administrative
Agent and the Lenders and their respective representatives shall hold all
confidential information obtained pursuant to the requirements of this Agreement
in accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices and in any event may make disclosure reasonably
required by a prospective Transferee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or any securities exchange or similar self-regulatory organization or
representative thereof or pursuant to a regulatory examination or legal process,
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor, and shall require any such
Transferee to agree (and require any of its Transferees to agree) to comply with
this Section 13.4.  A determination by a Lender or the Administrative Agent as
to its compliance with the foregoing permitted disclosures shall be conclusive
in good faith.  In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Borrowers;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Borrowers in connection with this
Agreement.
 
13.5.           Dissemination of Information.  Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Company and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.
 
13.6.           Tax Certifications.  If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 2.14(E) and Article IV.
 
 
122

--------------------------------------------------------------------------------

 
 
ARTICLE  XIV:  NOTICES
 
14.1.           Giving Notice.  Except as otherwise permitted by Section 2.13
with respect to Borrowing/Election Notices, all notices, requests and other
communications to any party hereunder shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
 
(i)  if to any Borrower, at the Company’s address or facsimile number set forth
on the signature page hereof;
 
(ii)  if to the Administrative Agent, at its address or facsimile number set
forth on the signature page hereof;
 
(iii)  if to an Issuing Bank, at its address or facsimile number set forth on
the signature page hereof; and
 
(iv)  if to a Lender, at its address (or facsimile number) set forth in its
Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
 
14.2.           Change of Address.  Each of the Borrowers and the Administrative
Agent may change the address for service of notice upon it by a notice in
writing to the other parties hereto, including, without limitation, each
Lender.  Each Lender may change the address for service of notice upon it by a
notice in writing to the Company and the Administrative Agent.
 
ARTICLE  XV:  COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.
 
[Remainder of This Page Intentionally Blank]

 
123

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 

  KAYDON CORPORATION          
 
By:
/s/ Peter DeChants       Name: Peter DeChants       Title: Sr. VP, Corporate
Development & Treasurer  

 

  Address:  315 East Eisenhower Parkway, Suite 300       Ann Arbor,
Michigan  48108           Attention:  Peter DeChants     Telephone
No.:  734-680-2009     Facsimile No.:  734-680-2043  

                                                  
SIGNATURE PAGE TO KAYDON CORPORATION
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, N.A.,     as Administrative Agent, as Swing Line Lender,
as an Issuing Bank, as Revolving Lender and as Term Loan Lender          
 
By:
/s/ Sabir A. Hashmy       Name: Sabir A. Hashmy       Title: Sr. Vice President
 

 

  Address (as Administrative Agent and as a Lender):     10 South Dearborn,
Floor 07     Chicago, IL, 60603-2003           Attention:  Leonida Mischke,
Account Manager     Telephone No.:  312-385-7055     Facsimile
No.:  1-888-266-8058           Address (as an Issuing Bank):    
10 South Dearborn, LC Unit
    Chicago, IL, 60603           Attention:  Debra Williams, LC Servicer    
Telephone No.:  312-732-2590     Facsimile No.:  1-888-266-8058          
Address (as for all non-Dollar related items):     J.P. Morgan Europe Limited  
  125 London Wall, London, EC2Y 5AJ United Kingdom          
Attention:  Manager, Loan & Agency Services     Facsimile No.:  +44 (0) 207 777
2360  

                                                  
SIGNATURE PAGE TO KAYDON CORPORATION
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
SunTrust Bank,
as Syndication Agent, Revolving Lender and Term Loan Lender
By: /s/ Baerbel Freudenthaler  
                                                              
Name:  Baerbel Freudenthaler
Title:  Director
 
Wells Fargo Bank, National Association,
as Syndication Agent, Revolving Lender and Term Loan Lender
By: /s/ Thomas J. Kessel
 
Name:  Thomas J. Kessel
Title:  Senior Vice President
 
PNC Bank, National Association,
as Syndication Agent, Revolving Lender and Term Loan Lender
By:  /s/ Nicole Caldwell 
                                                               
Name:  Nicole Caldwell
Title:  Officer
 
The Northern Trust Company,
as Revolving Lender and Term Loan Lender
By:
/s/ Phillip McCaulay 
 
Name:  Phillip McCaulay
Title:  Vice President
 
The Huntington National Bank,
as Revolving Lender and Term Loan Lender
By: /s/ Steven J. McCormack  
                                                              
Name:  Steven J. McCormack
Title:  Vice President

 
SIGNATURE PAGE TO KAYDON CORPORATION
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Comerica Bank,
as Revolving Lender and Term Loan Lender
By: /s/ Dan M. Roman        
                                                        
Name:  Dan M. Roman
Title:  Senior Vice President
 
HSBC Bank USA, N.A.,
as Revolving Lender and Term Loan Lender
By: /s/ Gregory R. Duval 
           
Name:  Gregory R. Duval
Title:  Vice President
 
Barclays Bank Plc,
as Revolving Lender and Term Loan Lender
By: /s/ Diane Rolfe 
                                                                          
Name:  Diane Rolfe
Title:  Director
 
Branch Banking and Trust Company,
as Revolving Lender and Term Loan Lender
By:  /s/ Troy R. Weaver       
          
Name:  Troy R. Weaver
Title:  Senior Vice President
 
U.S. Bank National Association,
as Revolving Lender and Term Loan Lender
By:  /s/ Jeffrey S. Johnson
           
Name:  Jeffrey S. Johnson
Title:  Vice President



SIGNATURE PAGE TO KAYDON CORPORATION
CREDIT AGREEMENT